Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

EXCHANGE AGREEMENT

by and between

INDEPENDENT BANK CORPORATION

and

THE UNITED STATES DEPARTMENT OF THE TREASURY

Dated as of April 2, 2010

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

THE CLOSING; THE EXCHANGE OF CAPITAL SECURITIES FOR SERIES A

PREFERRED STOCK

 

 

 

Section 1.1

The Capital Securities

2

Section 1.2

The Closing

2

Section 1.3

Interpretation

4

 

 

 

 

ARTICLE II

 

 

 

 

 

EXCHANGE

 

 

 

 

Section 2.1

Exchange; Dividend Exchange

4

Section 2.2

Exchange Documentation

5

 

 

 

 

ARTICLE III

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

Section 3.1

Existence and Power

5

Section 3.2

Authorization and Enforceability

6

Section 3.3

Capital Securities and Underlying Common Shares

6

Section 3.4

Amended Warrant and Warrant Shares

6

Section 3.5

Non-Contravention

6

Section 3.6

Anti-Takeover Provisions and Rights Plan

7

Section 3.7

No Company Material Adverse Effect

8

Section 3.8

Offering of Securities

8

Section 3.9

Brokers and Finders

8

 

 

 

 

ARTICLE IV

 

 

 

 

 

CONTRACTS

 

 

 

 

Section 4.1

Commercially Reasonable Efforts

8

Section 4.2

Expenses

8

Section 4.3

Exchange Listing

8

Section 4.4

Access, Information and Confidentiality

9

Section 4.5

Executive Compensation

10

Section 4.6

Certain Notifications Until Closing

11

Section 4.7

Sufficiency of Authorized  Common Stock

11

--------------------------------------------------------------------------------



 

Section 4.8

Monthly Lending Reports

11

Section 4.9

Status Reports

12

 

 

 

 

ARTICLE V

 

 

 

 

 

ADDITIONAL AGREEMENTS

 

 

 

 

Section 5.1

Unregistered Capital Securities

12

Section 5.2

Legend

13

Section 5.3

Certain Transactions

14

Section 5.4

Transfer of Capital Securities; Underlying Common Shares and Warrant Shares

14

Section 5.5

Registration Rights

14

Section 5.6

Voting Matters

14

Section 5.7

Restriction on Dividends and Repurchases

15

Section 5.8

Repurchase of Investor Securities

16

Section 5.9

Qualified Equity Offering

16

Section 5.10

Bank or Thrift Holding Company Status

17

Section 5.11

Compliance with Employ American Workers Act

17

 

 

 

 

ARTICLE VI

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

Section 6.1

Termination

17

Section 6.2

Survival of Representations and Warranties

18

Section 6.3

Amendment

18

Section 6.4

Waiver of Conditions

18

Section 6.5

Governing Law; Submission to Jurisdiction, etc.

18

Section 6.6

Notices

18

Section 6.7

Definitions

20

Section 6.8

Assignment

21

Section 6.9

Severability

22

Section 6.10

No Third-Party Beneficiaries

22

Section 6.11

Entire Agreement, etc.

22

Section 6.12

Counterparts and Facsimile

22

Section 6.13

Specific Performance

22

 

LIST OF ANNEXES

ANNEX A:  FORM OF AMENDED WARRANT

ANNEX B:  FORM OF NEW CERTIFICATE OF DESIGNATIONS

ANNEX C:  FORM OF OPINION

ANNEX D:  FORM OF WAIVER

--------------------------------------------------------------------------------



LIST OF SCHEDULES

 

SCHEDULE A:  CAPITALIZATION

SCHEDULE B:  COMPANY MATERIAL ADVERSE EFFECT

 

 

 

--------------------------------------------------------------------------------



Defined Terms

 

Affiliate

Section 6.7(b)

Agreement

Preamble

Amended Warrant

Recitals

Benefit Plans

Section 1.2(d)(viii)

Business Combination

Section 6.7(c)

Capital Securities

Recitals

Capitalization Date

Section 3.1(b)

Charter

Section 1.2(d)(iv)

Closing

Section 1.2(a)

Closing Date

Section 1.2(a)

Common Stock

Recitals

Company

Preamble

Company Material Adverse Effect

Section 6.7(d)

Company Subsidiaries

Section 4.4(a)

Compensation Regulations

Section 1.2(d)(viii)

Designated Matters

Section 6.7(e)

Dividend Exchange

Recitals

EAWA

Section 6.7(f)

EESA

Section 1.2(d)(viii)

Exchange

Recitals

Governmental Entities

Section 1.2(c)

Information

Section 4.4(c)

Investor

Preamble

Junior Stock

Section 6.7(g)

New Certificate of Designations

Section 1.2(d)(iv)

Old Warrant

Recitals

Other Transactions

Section 4.9

Parity Stock

Section 6.7(h)

Permitted Repurchases

Section 5.7(a)(ii)

Previously Disclosed

Section 6.7(i)

Relevant Period

Section 1.2(d)(viii)

SEC

Section 3.5(c)

Section 4.5 Employee

Section 4.5(b)

Securities Purchase Agreement

Recitals

Senior Executive Officers

Section 1.2(d)(viii)

Series A Preferred Stock

Recitals

Series A Shares

Recitals

Share Dilution Amount

Section 5.7(a)(ii)

Status Report

Section 4.9

subsidiary

Section 6.7(a)

Targeted Completion Date

Section 4.9

Transfer

Section 5.4

Underlying Common Shares

Section 1.2(d)(i)

Warrant Shares

Section 3.2(a)

 

--------------------------------------------------------------------------------



EXCHANGE AGREEMENT, dated as of April 2, 2010 (this "Agreement") by and between
Independent Bank Corporation, a Michigan corporation (the "Company"), and the
United States Department of the Treasury (the "Investor").  All capitalized
terms used herein and not otherwise defined shall have the respective meanings
ascribed to them in the Securities Purchase Agreement.

BACKGROUND

WHEREAS, the Investor is, as of the date hereof, the beneficial owner of 72,000
shares of the Company’s preferred stock designated as "Fixed Rate Cumulative
Perpetual Preferred Stock, Series A", having a liquidation amount of $1,000 per
share (the "Series A Preferred Stock");

WHEREAS, the Company issued the Series A Preferred Stock pursuant to that
certain Securities Purchase Agreement – Standard Terms incorporated into a
Letter Agreement, dated as of December 12, 2008, as amended from time to time,
between the Company and the Investor (the "Securities Purchase Agreement");

WHEREAS, effective November 1, 2009, the Company elected to defer regularly
scheduled quarterly dividend payments on the Series A Preferred Stock;

WHEREAS, the Company and the Investor desire (i) to exchange (the "Preferred
Exchange") 72,000 newly issued Fixed Rate Cumulative Mandatorily Convertible
Preferred Stock, Series B of the Company (the "Capital Securities"), with a
liquidation amount of $1,000 per share, for the 72,000 shares of the Series A
Preferred Stock  beneficially owned and held by the Investor (the "Series A
Shares"), (ii) to exchange additional fully paid and nonassessable shares of the
Capital Securities for all accrued and unpaid dividends under the Series A
Shares outstanding immediately prior to the Closing Date (such dividends
accruing daily) (the "Dividend Exchange") and (iii) to amend the terms of that
certain warrant, dated December 12, 2008, to purchase 3,461,538 shares of common
stock, par value $1.00 per share ("Common Stock") granted by the Company for the
benefit of the Investor (the "Old Warrant") pursuant to an amended and restated
warrant to purchase 3,461,538 shares of Common Stock, in substantially the form
attached hereto as Annex A (the "Amended Warrant"), on the terms and subject to
the conditions set forth herein (the "Warrant Exchange" and together with the
Preferred Exchange and the Dividend Exchange, the "Exchange");

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:




-1-

--------------------------------------------------------------------------------




ARTICLE I


THE CLOSING; THE EXCHANGE OF CAPITAL SECURITIES FOR SERIES A PREFERRED STOCK


SECTION 1.1      THE CAPITAL SECURITIES.  THE CAPITAL SECURITIES ARE BEING
ISSUED TO THE INVESTOR IN THE EXCHANGE PURSUANT TO ARTICLE II HEREOF.  THE
SHARES OF SERIES A PREFERRED STOCK EXCHANGED FOR THE CAPITAL SECURITIES PURSUANT
TO ARTICLE II HEREOF ARE BEING REACQUIRED BY THE COMPANY AND SHALL HAVE THE
STATUS OF AUTHORIZED BUT UNISSUED SHARES OF PREFERRED STOCK OF THE COMPANY
UNDESIGNATED AS TO SERIES AND MAY BE DESIGNATED OR REDESIGNATED AND ISSUED OR
REISSUED, AS THE CASE MAY BE, AS PART OF ANY SERIES OF PREFERRED STOCK OF THE
COMPANY; PROVIDED THAT SUCH SHARES SHALL NOT BE REISSUED AS SHARES OF SERIES A
PREFERRED STOCK.


SECTION 1.2      THE CLOSING.


(A)        THE CLOSING OF THE EXCHANGE (THE "CLOSING") WILL TAKE PLACE AT THE
OFFICES OF CADWALADER, WICKERSHAM & TAFT LLP, ONE WORLD FINANCIAL CENTER, NEW
YORK, NEW YORK 10281, AT 9:00 A.M., EST ON THE FIRST BUSINESS DAY IMMEDIATELY
FOLLOWING THE DAY ON WHICH ALL OF THE CONDITIONS SET FORTH IN SECTIONS 1.2(C)
AND (D) ARE SATISFIED OR WAIVED (OTHER THAN THOSE CONDITIONS THAT BY THEIR TERMS
MUST BE SATISFIED ON THE CLOSING DATE, BUT SUBJECT TO THE SATISFACTION OR WAIVER
OF THOSE CONDITIONS), OR AT SUCH OTHER PLACE, TIME AND DATE AS SHALL BE AGREED
BETWEEN THE COMPANY AND THE INVESTOR.  THE TIME AND DATE ON WHICH THE CLOSING
OCCURS IS REFERRED TO IN THIS AGREEMENT AS THE "CLOSING DATE".


(B)        SUBJECT TO THE FULFILLMENT OR WAIVER OF THE CONDITIONS TO THE CLOSING
IN THIS SECTION 1.2, AT THE CLOSING (I) THE COMPANY WILL DELIVER THE CAPITAL
SECURITIES TO THE INVESTOR, AS EVIDENCED BY ONE OR MORE CERTIFICATES DATED THE
CLOSING DATE AND REGISTERED IN THE NAME OF THE INVESTOR OR ITS DESIGNEE(S) AND
(II) THE INVESTOR WILL DELIVER THE CERTIFICATE REPRESENTING THE SERIES A SHARES
TO THE COMPANY.


(C)        THE RESPECTIVE OBLIGATIONS OF EACH OF THE INVESTOR AND THE COMPANY TO
CONSUMMATE THE EXCHANGE ARE SUBJECT TO THE FULFILLMENT (OR WAIVER BY THE COMPANY
AND THE INVESTOR, AS APPLICABLE) PRIOR TO THE CLOSING OF THE CONDITIONS THAT
(I) ANY APPROVALS OR AUTHORIZATIONS OF ALL UNITED STATES AND OTHER GOVERNMENTAL,
REGULATORY OR JUDICIAL AUTHORITIES (COLLECTIVELY, "GOVERNMENTAL ENTITIES")
REQUIRED FOR THE CONSUMMATION OF THE EXCHANGE SHALL HAVE BEEN OBTAINED OR MADE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO EACH PARTY AND SHALL BE IN FULL
FORCE AND EFFECT AND ALL WAITING PERIODS REQUIRED BY UNITED STATES AND OTHER
APPLICABLE LAW, IF ANY, SHALL HAVE EXPIRED AND (II) NO PROVISION OF ANY
APPLICABLE UNITED STATES OR OTHER LAW AND NO JUDGMENT, INJUNCTION, ORDER OR
DECREE OF ANY GOVERNMENTAL ENTITY SHALL PROHIBIT CONSUMMATION OF THE EXCHANGE AS
CONTEMPLATED BY THIS AGREEMENT.


(D)       THE OBLIGATION OF THE INVESTOR TO CONSUMMATE THE EXCHANGE IS ALSO
SUBJECT TO THE FULFILLMENT (OR WAIVER BY THE INVESTOR) AT OR PRIOR TO THE
CLOSING OF EACH OF THE FOLLOWING CONDITIONS:

(I)         THE HOLDERS OF THE COMMON STOCK SHALL HAVE DULY APPROVED, BY PROXY
VOTE OR OTHERWISE, THE ISSUANCE OF THE SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF

-2-

--------------------------------------------------------------------------------



THE CAPITAL SECURITIES (THE "UNDERLYING COMMON SHARES") TO THE INVESTOR UPON THE
CONVERSION OF THE CAPITAL SECURITIES TO SHARES OF COMMON STOCK;

(II)        (A) THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH IN
(X) SECTIONS 3.3, 3.4, 3.5 AND 3.7 OF THIS AGREEMENT SHALL BE TRUE AND CORRECT
IN ALL RESPECTS AS THOUGH MADE ON AND AS OF THE CLOSING DATE AND
(Y) SECTIONS 3.1, 3.2, 3.6, 3.8 AND 3.9 OF THIS AGREEMENT SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS THOUGH MADE ON AND AS OF THE CLOSING DATE
(OTHER THAN REPRESENTATIONS AND WARRANTIES THAT BY THEIR TERMS SPEAK AS OF
ANOTHER DATE, WHICH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF SUCH OTHER DATE) AND (B) THE COMPANY SHALL HAVE
PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY
IT UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING;

(III)       THE INVESTOR SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON BEHALF OF
THE COMPANY BY A SENIOR EXECUTIVE OFFICER CERTIFYING TO THE EFFECT THAT THE
CONDITIONS SET FORTH IN SECTION 1.2(D)(II) HAVE BEEN SATISFIED;

(IV)       THE COMPANY SHALL HAVE DULY ADOPTED AND FILED WITH THE STATE OF
MICHIGAN THE AMENDMENT TO ITS ARTICLES OF INCORPORATION ("CHARTER") IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS ANNEX B (THE "NEW CERTIFICATE OF
DESIGNATIONS") AND SUCH FILING SHALL HAVE BEEN ACCEPTED;

(V)        THE COMPANY SHALL HAVE EXECUTED THE AMENDED WARRANT AND DELIVERED
SUCH EXECUTED AMENDED WARRANT TO THE INVESTOR OR ITS DESIGNEE(S);

(VI)       THE COMPANY SHALL HAVE DELIVERED CERTIFICATES IN PROPER FORM OR, WITH
THE PRIOR CONSENT OF THE INVESTOR, EVIDENCE IN BOOK-ENTRY FORM, EVIDENCING THE
CAPITAL SECURITIES TO THE INVESTOR OR ITS DESIGNEE(S);

(VII)      THE COMPANY SHALL HAVE DELIVERED TO THE INVESTOR WRITTEN OPINIONS
FROM OUTSIDE COUNSEL TO THE COMPANY, ADDRESSED TO THE INVESTOR AND DATED AS OF
THE CLOSING DATE, IN SUBSTANTIALLY THE FORMS ATTACHED HERETO AS ANNEX C; AND

(VIII)     (A) THE COMPANY SHALL HAVE EFFECTED SUCH CHANGES TO ITS COMPENSATION,
BONUS, INCENTIVE AND OTHER BENEFIT PLANS, ARRANGEMENTS AND AGREEMENTS (INCLUDING
GOLDEN PARACHUTE, SEVERANCE AND EMPLOYMENT AGREEMENTS) (COLLECTIVELY, “BENEFIT
PLANS”) WITH RESPECT TO ITS SENIOR EXECUTIVE OFFICERS AND ANY OTHER EMPLOYEE OF
THE COMPANY OR ITS AFFILIATES SUBJECT TO SECTION 111 OF THE EMERGENCY ECONOMIC
STABILIZATION ACT OF 2008, AS AMENDED BY THE AMERICAN RECOVERY AND REINVESTMENT
ACT OF 2009, OR OTHERWISE FROM TIME TO TIME (“EESA”), AS IMPLEMENTED BY ANY
GUIDANCE, RULE OR REGULATION THEREUNDER, AS THE SAME SHALL BE IN EFFECT FROM
TIME TO TIME (COLLECTIVELY, THE “COMPENSATION REGULATIONS”) (AND TO THE EXTENT
NECESSARY FOR SUCH CHANGES TO BE LEGALLY ENFORCEABLE, EACH OF ITS SENIOR
EXECUTIVE OFFICERS AND OTHER EMPLOYEES SHALL HAVE DULY CONSENTED IN WRITING TO
SUCH CHANGES), AS MAY BE NECESSARY, DURING THE PERIOD IN WHICH ANY OBLIGATION OF
THE COMPANY ARISING FROM FINANCIAL ASSISTANCE UNDER THE TROUBLED ASSET RELIEF
PROGRAM REMAINS OUTSTANDING (SUCH PERIOD, AS IT MAY BE FURTHER DESCRIBED IN THE
COMPENSATION REGULATIONS, THE “RELEVANT PERIOD”), IN ORDER TO COMPLY WITH
SECTION 111

-3-

--------------------------------------------------------------------------------



OF EESA OR THE COMPENSATION REGULATIONS AND (B) THE INVESTOR SHALL HAVE RECEIVED
A CERTIFICATE SIGNED ON BEHALF OF THE COMPANY BY A SENIOR EXECUTIVE OFFICER
CERTIFYING TO THE EFFECT THAT THE CONDITION SET FORTH IN SECTION 1.2(D)(VIII)(A)
HAS BEEN SATISFIED; “SENIOR EXECUTIVE OFFICERS” MEANS THE COMPANY'S “SENIOR
EXECUTIVE OFFICERS” AS DEFINED IN SECTION 111 OF THE EESA AND THE COMPENSATION
REGULATIONS.


SECTION 1.3      INTERPRETATION.  WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO
"RECITALS," "ARTICLES," "SECTIONS," "ANNEXES" OR "SCHEDULES" SUCH REFERENCE
SHALL BE TO A RECITAL, ARTICLE OR SECTION OF, OR ANNEX OR SCHEDULE TO, THIS
AGREEMENT, UNLESS OTHERWISE INDICATED.  THE TERMS DEFINED IN THE SINGULAR HAVE A
COMPARABLE MEANING WHEN USED IN THE PLURAL, AND VICE VERSA.  REFERENCES TO
"HEREIN", "HEREOF", "HEREUNDER" AND THE LIKE REFER TO THIS AGREEMENT AS A WHOLE
AND NOT TO ANY PARTICULAR SECTION OR PROVISION, UNLESS THE CONTEXT REQUIRES
OTHERWISE.  THE TABLE OF CONTENTS AND HEADINGS CONTAINED IN THIS AGREEMENT ARE
FOR REFERENCE PURPOSES ONLY AND ARE NOT PART OF THIS AGREEMENT.  WHENEVER THE
WORDS "INCLUDE," "INCLUDES" OR "INCLUDING" ARE USED IN THIS AGREEMENT, THEY
SHALL BE DEEMED FOLLOWED BY THE WORDS "WITHOUT LIMITATION." NO RULE OF
CONSTRUCTION AGAINST THE DRAFTSPERSON SHALL BE APPLIED IN CONNECTION WITH THE
INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT, AS THIS AGREEMENT IS THE
PRODUCT OF NEGOTIATION BETWEEN SOPHISTICATED PARTIES ADVISED BY COUNSEL.  ALL
REFERENCES TO "$" OR "DOLLARS" MEAN THE LAWFUL CURRENCY OF THE UNITED STATES OF
AMERICA.  EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, ALL REFERENCES TO ANY
STATUTE, RULE OR REGULATION ARE TO THE STATUTE, RULE OR REGULATION AS AMENDED,
MODIFIED, SUPPLEMENTED OR REPLACED FROM TIME TO TIME (AND, IN THE CASE OF
STATUTES, INCLUDE ANY RULES AND REGULATIONS PROMULGATED UNDER THE STATUTE) AND
TO ANY SECTION OF ANY STATUTE, RULE OR REGULATION INCLUDE ANY SUCCESSOR TO THE
SECTION.  REFERENCES TO A "BUSINESS DAY" SHALL MEAN ANY DAY EXCEPT SATURDAY,
SUNDAY AND ANY DAY ON WHICH BANKING INSTITUTIONS IN THE STATE OF NEW YORK
GENERALLY ARE AUTHORIZED OR REQUIRED BY LAW OR OTHER GOVERNMENTAL ACTIONS TO
CLOSE.

ARTICLE II

 


EXCHANGE


SECTION 2.1      EXCHANGE; DIVIDEND EXCHANGE.


(A)        ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AGREEMENT, (I) THE COMPANY AGREES TO ISSUE THE CAPITAL SECURITIES TO THE
INVESTOR IN EXCHANGE FOR 72,000 SHARES OF THE SERIES A SHARES, AND THE INVESTOR
AGREES TO DELIVER TO THE COMPANY THE SERIES A SHARES IN EXCHANGE FOR THE CAPITAL
SECURITIES, AND (II) THE COMPANY AND THE INVESTOR MUTUALLY AGREE TO AMEND AND
RESTATE THE OLD WARRANT TO REFLECT THE TERMS AND CONDITIONS OF THE AMENDED
WARRANT.


(B)        SIMULTANEOUSLY WITH THE EXCHANGE, THE COMPANY SHALL DELIVER TO THE
INVESTOR PURSUANT TO THE DIVIDEND EXCHANGE THE NUMBER OF SHARES OF CAPITAL
SECURITIES (ROUNDED TO THE NEAREST WHOLE NUMBER) DETERMINED BY DIVIDING THE
TOTAL AMOUNT OF THE CASH PAYMENT OF ACCRUED AND UNPAID DIVIDENDS THAT WOULD
OTHERWISE BE PAYABLE TO THE INVESTOR (ROUNDED TO THE NEAREST WHOLE CENT) BY
$1,000, REPRESENTING THE LIQUIDATION AMOUNT PER SHARE OF THE CAPITAL
SECURITIES.  FOR THE AVOIDANCE OF DOUBT, IF THE CLOSING DATE WERE MARCH 31,
2010, THE TOTAL AMOUNT OF THE CASH PAYMENT OF ACCRUED AND UNPAID DIVIDENDS THAT
WOULD OTHERWISE BE PAYABLE TO THE INVESTOR (ROUNDED TO THE NEAREST WHOLE CENT)
WOULD EQUAL $2,272,570.31, AND THE NUMBER OF SHARES OF CAPITAL SECURITIES
ISSUABLE TO TREASURY IN EXCHANGE FOR SUCH AMOUNT WOULD EQUAL 2,273 SHARES. 

-4-

--------------------------------------------------------------------------------




THE ISSUANCE OF ANY SUCH SHARES OF CAPITAL SECURITIES IN SUCH AMOUNT SHALL
CONSTITUTE FULL PAYMENT OF THE CASH DIVIDENDS THAT WOULD OTHERWISE HAVE BEEN
PAYABLE UNDER THE SERIES A SHARES OUTSTANDING IMMEDIATELY PRIOR TO THE CLOSING
DATE.


SECTION 2.2      EXCHANGE DOCUMENTATION.  SETTLEMENT OF THE EXCHANGE WILL TAKE
PLACE ON THE CLOSING DATE, AT WHICH TIME THE INVESTOR WILL CAUSE DELIVERY OF THE
SERIES A SHARES TO THE COMPANY OR ITS DESIGNATED AGENT AND THE COMPANY WILL
CAUSE DELIVERY OF THE CAPITAL SECURITIES TO THE INVESTOR OR ITS DESIGNATED
AGENT.


 


ARTICLE III

 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as Previously Disclosed, the Company represents and warrants to the
Investor as of the date hereof and as of the Closing Date that:


SECTION 3.1      EXISTENCE AND POWER.


(A)        ORGANIZATION, AUTHORITY AND SIGNIFICANT SUBSIDIARIES.  THE COMPANY IS
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF MICHIGAN AND HAS ALL NECESSARY POWER AND AUTHORITY TO OWN, OPERATE AND
LEASE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS IN ALL MATERIAL RESPECTS AS IT
IS BEING CURRENTLY CONDUCTED, AND EXCEPT AS HAS NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL
ADVERSE EFFECT, HAS BEEN DULY QUALIFIED AS A FOREIGN CORPORATION FOR THE
TRANSACTION OF BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF EACH OTHER
JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTIES OR CONDUCTS ANY BUSINESS SO
AS TO REQUIRE SUCH QUALIFICATION; EACH SUBSIDIARY OF THE COMPANY THAT IS A
"SIGNIFICANT SUBSIDIARY" WITHIN THE MEANING OF RULE 1-02(W) OF REGULATION S-X
UNDER THE SECURITIES ACT, INCLUDING, WITHOUT LIMITATION, INDEPENDENT BANK, HAS
BEEN DULY ORGANIZED AND IS VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF
ITS JURISDICTION OF ORGANIZATION.  THE CHARTER AND BYLAWS OF THE COMPANY, COPIES
OF WHICH HAVE BEEN PROVIDED TO THE INVESTOR PRIOR TO THE DATE HEREOF, ARE TRUE,
COMPLETE AND CORRECT COPIES OF SUCH DOCUMENTS AS IN FULL FORCE AND EFFECT AS OF
THE DATE HEREOF.


(B)        CAPITALIZATION.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY, AND THE
OUTSTANDING CAPITAL STOCK OF THE COMPANY (INCLUDING SECURITIES CONVERTIBLE INTO,
OR EXERCISABLE OR EXCHANGEABLE FOR, CAPITAL STOCK OF THE COMPANY) AS OF THE MOST
RECENT FISCAL MONTH-END PRECEDING THE DATE HEREOF (THE "CAPITALIZATION DATE") IS
SET FORTH ON SCHEDULE A.  THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY
HAVE BEEN DULY AUTHORIZED AND ARE VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND
NONASSESSABLE, AND SUBJECT TO NO PREEMPTIVE RIGHTS (AND WERE NOT ISSUED IN
VIOLATION OF ANY PREEMPTIVE RIGHTS).  EXCEPT AS PROVIDED IN THE OLD WARRANT, AS
OF THE DATE HEREOF, THE COMPANY DOES NOT HAVE OUTSTANDING ANY SECURITIES OR
OTHER OBLIGATIONS PROVIDING THE HOLDER THE RIGHT TO ACQUIRE COMMON STOCK THAT IS
NOT RESERVED FOR ISSUANCE AS SPECIFIED ON SCHEDULE A, AND THE COMPANY HAS NOT
MADE ANY OTHER COMMITMENT TO AUTHORIZE, ISSUE OR SELL ANY COMMON STOCK.  SINCE
THE CAPITALIZATION DATE, THE COMPANY HAS NOT ISSUED ANY SHARES OF COMMON STOCK
OTHER THAN (I) SHARES ISSUED UPON THE EXERCISE OF STOCK OPTIONS OR DELIVERED
UNDER OTHER EQUITY-BASED AWARDS OR OTHER CONVERTIBLE SECURITIES OR WARRANTS
WHICH WERE ISSUED AND

-5-

--------------------------------------------------------------------------------




OUTSTANDING ON THE CAPITALIZATION DATE AND DISCLOSED ON SCHEDULE A AND
(II) SHARES DISCLOSED ON SCHEDULE A.


SECTION 3.2      AUTHORIZATION AND ENFORCEABILITY.


(A)        THE COMPANY HAS THE CORPORATE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND THE AMENDED WARRANT AND TO CARRY OUT ITS OBLIGATIONS
HEREUNDER AND THEREUNDER (WHICH INCLUDES THE ISSUANCE OF THE CAPITAL SECURITIES,
UNDERLYING COMMON SHARES, AMENDED WARRANT AND THE SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OF THE AMENDED WARRANT (THE "WARRANT SHARES")).


(B)        THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT AND THE AMENDED WARRANT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION ON THE PART OF THE COMPANY AND ITS STOCKHOLDERS, AND NO FURTHER
APPROVAL OR AUTHORIZATION IS REQUIRED ON THE PART OF THE COMPANY, SUBJECT, IN
EACH CASE, TO THE APPROVALS OF ITS STOCKHOLDERS.  THIS AGREEMENT IS A VALID AND
BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO THE BANKRUPTCY EXCEPTIONS.


SECTION 3.3      CAPITAL SECURITIES AND UNDERLYING COMMON SHARES.  THE CAPITAL
SECURITIES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY ACTION, AND,
WHEN ISSUED AND DELIVERED PURSUANT TO THIS AGREEMENT, SUCH CAPITAL SECURITIES
WILL BE DULY AND VALIDLY ISSUED AND FULLY PAID AND NONASSESSABLE, WILL NOT BE
ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS, WILL REPRESENT NONASSESSABLE
UNDIVIDED BENEFICIAL INTERESTS IN THE ASSETS OF THE COMPANY, WILL NOT SUBJECT
THE HOLDER THEREOF TO PERSONAL LIABILITY AND WILL RANK SENIOR TO ALL OTHER
SERIES OR CLASSES OF PREFERRED STOCK, WHETHER OR NOT ISSUED OR OUTSTANDING.  THE
SHARES OF UNDERLYING COMMON STOCK HAVE BEEN DULY AUTHORIZED AND RESERVED FOR
ISSUANCE UPON CONVERSION OF THE CAPITAL SECURITIES AND WHEN SO ISSUED IN
ACCORDANCE WITH THE TERMS OF THE NEW CERTIFICATE OF DESIGNATIONS WILL BE VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE.


SECTION 3.4      AMENDED WARRANT AND WARRANT SHARES.  THE AMENDED WARRANT HAS
BEEN DULY AND VALIDLY AUTHORIZED AND, WHEN EXECUTED AND DELIVERED AS
CONTEMPLATED HEREBY, WILL CONSTITUTE A VALID AND LEGALLY BINDING OBLIGATION OF
THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS THE SAME MAY BE LIMITED BY APPLICABLE BANKRUPTCY EXCEPTIONS.  THE WARRANT
SHARES HAVE BEEN DULY AUTHORIZED AND RESERVED FOR ISSUANCE BY THE COMPANY AND
WHEN SO ISSUED AND DELIVERED IN ACCORDANCE WITH THE TERMS OF THE AMENDED WARRANT
WILL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, WITHOUT THE NECESSITY OF
ANY APPROVAL OF ITS STOCKHOLDERS.


SECTION 3.5      NON-CONTRAVENTION.


(A)        THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT, THE AMENDED WARRANT, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, AND COMPLIANCE BY THE COMPANY WITH THE
PROVISIONS HEREOF AND THEREOF, WILL NOT (A) VIOLATE, CONFLICT WITH, OR RESULT IN
A BREACH OF ANY PROVISION OF, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR RESULT IN
THE TERMINATION OF, OR ACCELERATE THE PERFORMANCE REQUIRED BY, OR RESULT IN A
RIGHT OF TERMINATION OR ACCELERATION

-6-

--------------------------------------------------------------------------------




OF, OR RESULT IN THE CREATION OF, ANY LIEN, SECURITY INTEREST, CHARGE OR
ENCUMBRANCE UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY COMPANY
SUBSIDIARY UNDER ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF (I) ITS
ORGANIZATIONAL DOCUMENTS OR (II) ANY NOTE, BOND, MORTGAGE, INDENTURE, DEED OF
TRUST, LICENSE, LEASE, AGREEMENT OR OTHER INSTRUMENT OR OBLIGATION TO WHICH THE
COMPANY OR ANY COMPANY SUBSIDIARY IS A PARTY OR BY WHICH IT OR ANY COMPANY
SUBSIDIARY MAY BE BOUND, OR TO WHICH THE COMPANY OR ANY COMPANY SUBSIDIARY OR
ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY COMPANY SUBSIDIARY MAY BE
SUBJECT, OR (B) SUBJECT TO COMPLIANCE WITH THE STATUTES AND REGULATIONS REFERRED
TO IN THE NEXT PARAGRAPH, VIOLATE ANY STATUTE, RULE OR REGULATION OR ANY
JUDGMENT, RULING, ORDER, WRIT, INJUNCTION OR DECREE APPLICABLE TO THE COMPANY OR
ANY COMPANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS EXCEPT,
IN THE CASE OF CLAUSES (A)(II) AND (B), FOR THOSE OCCURRENCES THAT, INDIVIDUALLY
OR IN THE AGGREGATE, HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A
COMPANY MATERIAL ADVERSE EFFECT.


(B)        OTHER THAN THE FILING OF THE NEW CERTIFICATE OF DESIGNATIONS WITH THE
STATE OF MICHIGAN, ANY CURRENT REPORT ON FORM 8-K REQUIRED TO BE FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION ("SEC"), SUCH FILINGS AND APPROVALS AS ARE
REQUIRED TO BE MADE OR OBTAINED UNDER ANY STATE "BLUE SKY" LAWS AND SUCH
CONSENTS AND APPROVALS THAT HAVE BEEN MADE OR OBTAINED, NO NOTICE TO, FILING
WITH OR REVIEW BY, OR AUTHORIZATION, CONSENT OR APPROVAL OF, ANY GOVERNMENTAL
ENTITY IS REQUIRED TO BE MADE OR OBTAINED BY THE COMPANY IN CONNECTION WITH THE
CONSUMMATION BY THE COMPANY OF THE EXCHANGE EXCEPT FOR ANY SUCH NOTICES,
FILINGS, REVIEWS, AUTHORIZATIONS, CONSENTS AND APPROVALS THE FAILURE OF WHICH TO
MAKE OR OBTAIN WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


(C)        EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT, (A) THE EXECUTION, DELIVERY
AND PERFORMANCE BY THE COMPANY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING FOR THIS PURPOSE THE CONSUMMATION OF
THE EXCHANGE) AND COMPLIANCE BY THE COMPANY WITH THE PROVISIONS HEREOF WILL NOT
(1) RESULT IN ANY PAYMENT (INCLUDING ANY SEVERANCE PAYMENT, PAYMENT OF
UNEMPLOYMENT COMPENSATION, "EXCESS PARACHUTE PAYMENT" (WITHIN THE MEANING OF THE
CODE), "GOLDEN PARACHUTE PAYMENT" (AS DEFINED IN THE EESA, AS IMPLEMENTED BY THE
COMPENSATION REGULATIONS) OR FORGIVENESS OF INDEBTEDNESS OR OTHERWISE) BECOMING
DUE TO ANY CURRENT OR FORMER EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY OR ANY
COMPANY SUBSIDIARY FROM THE COMPANY OR ANY COMPANY SUBSIDIARY UNDER ANY BENEFIT
PLAN OR OTHERWISE, (2) INCREASE ANY BENEFITS OTHERWISE PAYABLE UNDER ANY BENEFIT
PLAN, (3) RESULT IN ANY ACCELERATION OF THE TIME OF PAYMENT OR VESTING OF ANY
SUCH BENEFITS, (4) REQUIRE THE FUNDING OR INCREASE IN THE FUNDING OF ANY SUCH
BENEFITS OR (5) RESULT IN ANY LIMITATION ON THE RIGHT OF THE COMPANY OR ANY
COMPANY SUBSIDIARY TO AMEND, MERGE, TERMINATE OR RECEIVE A REVERSION OF ASSETS
FROM ANY BENEFIT PLAN OR RELATED TRUST AND (B) NEITHER THE COMPANY NOR ANY
COMPANY SUBSIDIARY HAS TAKEN, OR PERMITTED TO BE TAKEN, ANY ACTION THAT
REQUIRED, AND NO CIRCUMSTANCES EXIST THAT WILL REQUIRE THE FUNDING, OR INCREASE
IN THE FUNDING, OF ANY BENEFITS OR RESULTED, OR WILL RESULT, IN ANY LIMITATION
ON THE RIGHT OF THE COMPANY OR ANY COMPANY SUBSIDIARY TO AMEND, MERGE, TERMINATE
OR RECEIVE A REVERSION OF ASSETS FROM ANY BENEFIT PLAN OR RELATED TRUST.


SECTION 3.6      ANTI-TAKEOVER PROVISIONS AND RIGHTS PLAN.  THE BOARD OF
DIRECTORS HAS TAKEN ALL NECESSARY ACTION TO ENSURE THAT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE AMENDED WARRANT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, INCLUDING THE CONVERSION OF
THE CAPITAL SECURITIES IN ACCORDANCE WITH THE TERMS OF THE NEW

-7-

--------------------------------------------------------------------------------




CERTIFICATE OF DESIGNATIONS AND THE EXERCISE OF THE AMENDED WARRANT IN
ACCORDANCE WITH ITS TERMS, WILL BE EXEMPT FROM ANY ANTI-TAKEOVER OR SIMILAR
PROVISIONS OF THE COMPANY’S CHARTER AND BYLAWS, AND ANY OTHER PROVISIONS OF ANY
APPLICABLE "MORATORIUM", "CONTROL SHARE", "FAIR PRICE", "INTERESTED STOCKHOLDER"
OR OTHER ANTI-TAKEOVER LAWS AND REGULATIONS OF ANY JURISDICTION.  THE COMPANY
HAS TAKEN ALL ACTIONS NECESSARY TO RENDER ANY STOCKHOLDERS’ RIGHTS PLAN OF THE
COMPANY INAPPLICABLE TO THIS AGREEMENT, THE CAPITAL SECURITIES AND THE AMENDED
WARRANT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, INCLUDING THE CONVERSION OF THE CAPITAL SECURITIES IN ACCORDANCE WITH
THE TERMS OF THE NEW CERTIFICATE OF DESIGNATIONS AND THE EXERCISE OF THE AMENDED
WARRANT BY THE INVESTOR IN ACCORDANCE WITH ITS TERMS.


SECTION 3.7      NO COMPANY MATERIAL ADVERSE EFFECT.  SINCE SEPTEMBER 30, 2009,
NO FACT, CIRCUMSTANCE, EVENT, CHANGE, OCCURRENCE, CONDITION OR DEVELOPMENT HAS
OCCURRED THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR WOULD REASONABLY BE
LIKELY TO HAVE A COMPANY MATERIAL ADVERSE EFFECT, EXCEPT AS DISCLOSED ON
SCHEDULE B.


SECTION 3.8      OFFERING OF SECURITIES.  NEITHER THE COMPANY NOR ANY PERSON
ACTING ON ITS BEHALF HAS TAKEN ANY ACTION (INCLUDING ANY OFFERING OF ANY
SECURITIES OF THE COMPANY UNDER CIRCUMSTANCES WHICH WOULD REQUIRE THE
INTEGRATION OF SUCH OFFERING WITH THE OFFERING OF THE CAPITAL SECURITIES UNDER
THE SECURITIES ACT AND THE RULES AND REGULATIONS OF THE SEC PROMULGATED
THEREUNDER), WHICH MIGHT SUBJECT THE OFFERING, ISSUANCE OR SALE OF THE CAPITAL
SECURITIES TO THE INVESTOR PURSUANT TO THIS AGREEMENT TO THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.


SECTION 3.9      BROKERS AND FINDERS.  NO BROKER, FINDER OR INVESTMENT BANKER IS
ENTITLED TO ANY FINANCIAL ADVISORY, BROKERAGE, FINDER’S OR OTHER FEE OR
COMMISSION IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY BASED UPON ARRANGEMENTS MADE BY OR ON BEHALF OF THE COMPANY OR ANY
COMPANY SUBSIDIARY FOR WHICH THE INVESTOR COULD HAVE ANY LIABILITY.


ARTICLE IV

COVENANTS


SECTION 4.1      COMMERCIALLY REASONABLE EFFORTS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, EACH OF THE PARTIES WILL USE ITS COMMERCIALLY
REASONABLE EFFORTS IN GOOD FAITH TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS, AND
TO DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY, PROPER OR DESIRABLE, OR
ADVISABLE UNDER APPLICABLE LAWS, SO AS TO PERMIT CONSUMMATION OF THE EXCHANGE AS
PROMPTLY AS PRACTICABLE AND OTHERWISE TO ENABLE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO COOPERATE
WITH THE OTHER PARTY TO THAT END.


SECTION 4.2      EXPENSES.  IF REQUESTED BY THE INVESTOR, THE COMPANY SHALL PAY
ALL REASONABLE OUT OF POCKET AND DOCUMENTED COSTS AND EXPENSES ASSOCIATED WITH
THE EXCHANGE, INCLUDING, BUT NOT LIMITED TO, THE REASONABLE FEES, DISBURSEMENTS
AND OTHER CHARGES OF THE INVESTOR’S LEGAL COUNSEL AND FINANCIAL ADVISORS.


SECTION 4.3      EXCHANGE LISTING.  IF REQUESTED BY THE INVESTOR, THE COMPANY
SHALL, AT THE COMPANY’S EXPENSE, CAUSE THE CAPITAL SECURITIES AND THE AMENDED
WARRANT, TO THE EXTENT THE

-8-

--------------------------------------------------------------------------------




CAPITAL SECURITIES AND THE AMENDED WARRANT COMPLY WITH APPLICABLE LISTING
REQUIREMENTS, TO BE LISTED ON THE NASDAQ GLOBAL SELECT MARKET OR OTHER NATIONAL
STOCK EXCHANGE, SUBJECT TO OFFICIAL NOTICE OF ISSUANCE, AND SHALL MAINTAIN SUCH
LISTING FOR SO LONG AS ANY COMMON STOCK IS LISTED ON SUCH EXCHANGE.  AT THE
INVESTOR’S REQUEST, THE COMPANY AGREES TO TAKE SUCH ACTION AS MAY BE NECESSARY
TO CHANGE THE MINIMUM DENOMINATIONS OF THE CAPITAL SECURITIES TO $25 OR SUCH
OTHER AMOUNT AS THE INVESTOR SHALL REASONABLY REQUEST.  AS SOON AS REASONABLY
PRACTICABLE FOLLOWING THE CLOSING, THE COMPANY SHALL, AT ITS EXPENSE, CAUSE THE
UNDERLYING COMMON SHARES AND THE WARRANT SHARES TO BE LISTED ON THE SAME
NATIONAL SECURITIES EXCHANGE ON WHICH THE COMMON STOCK IS LISTED, SUBJECT TO
OFFICIAL NOTICE OF ISSUANCE, AND SHALL MAINTAIN SUCH LISTING FOR SO LONG AS ANY
COMMON STOCK IS LISTED ON SUCH EXCHANGE.


SECTION 4.4      ACCESS, INFORMATION AND CONFIDENTIALITY.


(A)        FROM THE DATE HEREOF UNTIL THE DATE WHEN THE INVESTOR NO LONGER HOLDS
ANY DEBT OR EQUITY SECURITIES OF THE COMPANY OR AN AFFILIATE OF THE COMPANY
ACQUIRED PURSUANT TO THIS AGREEMENT OR THE AMENDED WARRANT, THE COMPANY WILL
PERMIT THE INVESTOR AND ITS AGENTS, CONSULTANTS, CONTRACTORS AND ADVISORS
(I) ACTING THROUGH THE COMPANY’S APPROPRIATE FEDERAL BANKING AGENCY, TO EXAMINE
THE CORPORATE BOOKS AND MAKE COPIES THEREOF AND TO DISCUSS THE AFFAIRS, FINANCES
AND ACCOUNTS OF THE COMPANY AND THE SUBSIDIARIES OF THE COMPANY (THE "COMPANY
SUBSIDIARIES") WITH THE PRINCIPAL OFFICERS OF THE COMPANY, ALL UPON REASONABLE
NOTICE AND AT SUCH REASONABLE TIMES AND AS OFTEN AS THE INVESTOR MAY REASONABLY
REQUEST AND (II) TO REVIEW ANY INFORMATION MATERIAL TO THE INVESTOR’S INVESTMENT
IN THE COMPANY PROVIDED BY THE COMPANY TO ITS APPROPRIATE FEDERAL BANKING
AGENCY.


(B)        FROM THE DATE HEREOF UNTIL THE DATE WHEN THE INVESTOR NO LONGER HOLDS
ANY DEBT OR EQUITY SECURITIES OF THE COMPANY OR AN AFFILIATE OF THE COMPANY
ACQUIRED PURSUANT TO THIS AGREEMENT OR THE AMENDED WARRANT, THE COMPANY SHALL
PERMIT, AND SHALL CAUSE EACH OF THE COMPANY’S SUBSIDIARIES TO PERMIT (A) THE
INVESTOR AND ITS AGENTS, CONSULTANTS, CONTRACTORS, (B) THE SPECIAL INSPECTOR
GENERAL OF THE TROUBLED ASSET RELIEF PROGRAM, AND (C) THE COMPTROLLER GENERAL OF
THE UNITED STATES ACCESS TO PERSONNEL AND ANY BOOKS, PAPERS, RECORDS OR OTHER
DATA, IN EACH CASE, TO THE EXTENT RELEVANT TO ASCERTAINING COMPLIANCE WITH THE
FINANCING TERMS AND CONDITIONS; PROVIDED THAT PRIOR TO DISCLOSING ANY
INFORMATION PURSUANT TO CLAUSE (B) OR (C), THE SPECIAL INSPECTOR GENERAL OF THE
TROUBLED ASSET RELIEF PROGRAM AND THE COMPTROLLER GENERAL OF THE UNITED STATES
SHALL HAVE AGREED, WITH RESPECT TO DOCUMENTS OBTAINED UNDER THIS AGREEMENT IN
FURTHERANCE OF ITS FUNCTION, TO FOLLOW APPLICABLE LAW AND REGULATION (AND THE
APPLICABLE CUSTOMARY POLICIES AND PROCEDURES) REGARDING THE DISSEMINATION OF
CONFIDENTIAL MATERIALS, INCLUDING REDACTING CONFIDENTIAL INFORMATION FROM THE
PUBLIC VERSION OF ITS REPORTS AND SOLICITING THE INPUT FROM THE COMPANY AS TO
INFORMATION THAT SHOULD BE AFFORDED CONFIDENTIALITY, AS APPROPRIATE.


(C)        THE INVESTOR WILL USE REASONABLE BEST EFFORTS TO HOLD, AND WILL USE
REASONABLE BEST EFFORTS TO CAUSE ITS AGENTS, CONSULTANTS, CONTRACTORS, ADVISORS,
AND UNITED STATES EXECUTIVE BRANCH OFFICIALS AND EMPLOYEES, TO HOLD, IN
CONFIDENCE ALL NON-PUBLIC RECORDS, BOOKS, CONTRACTS, INSTRUMENTS, COMPUTER DATA
AND OTHER DATA AND INFORMATION (COLLECTIVELY, “INFORMATION”) CONCERNING THE
COMPANY FURNISHED OR MADE AVAILABLE TO IT BY THE COMPANY OR ITS REPRESENTATIVES
PURSUANT TO THIS AGREEMENT (EXCEPT TO THE EXTENT THAT SUCH INFORMATION CAN BE
SHOWN TO HAVE BEEN (I) PREVIOUSLY KNOWN BY SUCH PARTY ON A NON-CONFIDENTIAL
BASIS, (II) IN THE PUBLIC DOMAIN THROUGH NO FAULT OF SUCH PARTY OR (III) LATER
LAWFULLY ACQUIRED FROM OTHER SOURCES BY THE PARTY TO

-9-

--------------------------------------------------------------------------------




WHICH IT WAS FURNISHED (AND WITHOUT VIOLATION OF ANY OTHER CONFIDENTIALITY
OBLIGATION)); PROVIDED THAT NOTHING HEREIN SHALL PREVENT THE INVESTOR FROM
DISCLOSING ANY INFORMATION TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR
REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS.  THE INVESTOR
UNDERSTANDS THAT THE INFORMATION MAY CONTAIN COMMERCIALLY SENSITIVE CONFIDENTIAL
INFORMATION ENTITLED TO AN EXCEPTION FROM A FREEDOM OF INFORMATION ACT REQUEST.


(D)       NOTHING IN THIS SECTION SHALL BE CONSTRUED TO LIMIT THE AUTHORITY THAT
THE SPECIAL INSPECTOR GENERAL OF THE TROUBLED ASSET RELIEF PROGRAM, THE
COMPTROLLER GENERAL OF THE UNITED STATES OR ANY OTHER APPLICABLE REGULATORY
AUTHORITY HAS UNDER LAW.


SECTION 4.5      EXECUTIVE COMPENSATION.


(A)        BENEFIT PLANS.  DURING THE RELEVANT PERIOD, THE COMPANY SHALL TAKE
ALL NECESSARY ACTION TO ENSURE THAT THE BENEFIT PLANS OF THE COMPANY AND ITS
AFFILIATES COMPLY IN ALL RESPECTS WITH, AND SHALL TAKE ALL OTHER ACTIONS
NECESSARY TO COMPLY WITH, SECTION 111 OF THE EESA, AS IMPLEMENTED BY THE
COMPENSATION REGULATIONS, AND NEITHER THE COMPANY NOR ANY AFFILIATE SHALL ADOPT
ANY NEW BENEFIT PLAN (I) THAT DOES NOT COMPLY THEREWITH OR (II) THAT DOES NOT
EXPRESSLY STATE AND REQUIRE THAT SUCH BENEFIT PLAN AND ANY COMPENSATION
THEREUNDER SHALL BE SUBJECT TO ANY RELEVANT COMPENSATION REGULATIONS ADOPTED,
ISSUED OR RELEASED ON OR AFTER THE DATE ANY SUCH BENEFIT PLAN IS ADOPTED. TO THE
EXTENT THAT EESA AND/OR THE COMPENSATION REGULATIONS ARE AMENDED OR OTHERWISE
CHANGE DURING THE RELEVANT PERIOD IN A MANNER THAT REQUIRES CHANGES TO
THEN-EXISTING BENEFIT PLANS, OR THAT REQUIRES OTHER ACTIONS, THE COMPANY AND ITS
AFFILIATES SHALL EFFECT SUCH CHANGES TO ITS OR THEIR BENEFIT PLANS, AND TAKE
SUCH OTHER ACTIONS, AS PROMPTLY AS PRACTICABLE AFTER IT HAS ACTUAL KNOWLEDGE OF
SUCH AMENDMENTS OR CHANGES IN ORDER TO BE IN COMPLIANCE WITH THIS SECTION 4.5(A)
(AND SHALL BE DEEMED TO BE IN COMPLIANCE FOR A REASONABLE PERIOD TO EFFECT SUCH
CHANGES).  IN ADDITION, THE COMPANY AND ITS AFFILIATES SHALL TAKE ALL NECESSARY
ACTION, OTHER THAN TO THE EXTENT PROHIBITED BY APPLICABLE LAW OR REGULATION
APPLICABLE OUTSIDE OF THE UNITED STATES, TO ENSURE THAT THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT ACCELERATE THE VESTING,
PAYMENT OR DISTRIBUTION OF ANY EQUITY-BASED AWARDS, DEFERRED CASH AWARDS OR ANY
NONQUALIFIED DEFERRED COMPENSATION PAYABLE BY THE COMPANY OR ANY OF ITS
AFFILIATES.


(B)        ADDITIONAL WAIVERS.  AFTER THE CLOSING DATE, IN CONNECTION WITH THE
HIRING OR PROMOTION OF A SECTION 4.5 EMPLOYEE AND/OR THE PROMULGATION OF
APPLICABLE COMPENSATION REGULATIONS OR OTHERWISE, TO THE EXTENT ANY SECTION 4.5
EMPLOYEE SHALL NOT HAVE EXECUTED A WAIVER WITH RESPECT TO THE APPLICATION TO
SUCH SECTION 4.5 EMPLOYEE OF THE COMPENSATION REGULATIONS, THE COMPANY SHALL USE
ITS BEST EFFORTS TO (I) OBTAIN FROM SUCH SECTION 4.5 EMPLOYEE A WAIVER IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS ANNEX D AND (II) DELIVER SUCH WAIVER
TO THE INVESTOR AS PROMPTLY AS POSSIBLE, IN EACH CASE, WITHIN SIXTY DAYS OF THE
CLOSING DATE OR, IF LATER, WITHIN SIXTY DAYS OF SUCH SECTION 4.5 EMPLOYEE
BECOMING SUBJECT TO THE REQUIREMENTS OF THIS SECTION. “SECTION 4.5 EMPLOYEE”
MEANS (A) EACH SENIOR EXECUTIVE OFFICER AND (B) ANY OTHER EMPLOYEE OF THE
COMPANY OR ITS AFFILIATES DETERMINED AT ANY TIME TO BE SUBJECT TO SECTION 111
OF  EESA AND THE COMPENSATION REGULATIONS.


(C)        CLAWBACK.  IN THE EVENT THAT ANY SECTION 4.5 EMPLOYEE RECEIVES A
PAYMENT IN CONTRAVENTION OF THE PROVISIONS OF THIS SECTION 4.5, THE COMPANY
SHALL PROMPTLY PROVIDE SUCH INDIVIDUAL WITH WRITTEN NOTICE THAT THE AMOUNT OF
SUCH PAYMENT MUST BE REPAID TO THE COMPANY IN

-10-

--------------------------------------------------------------------------------




FULL WITHIN FIFTEEN BUSINESS DAYS FOLLOWING RECEIPT OF SUCH NOTICE OR SUCH
EARLIER TIME AS MAY BE REQUIRED BY THE COMPENSATION REGULATIONS AND SHALL
PROMPTLY INFORM THE INVESTOR (I) UPON DISCOVERING THAT A PAYMENT IN
CONTRAVENTION OF THIS SECTION 4.5 HAS BEEN MADE AND (II) FOLLOWING THE REPAYMENT
TO THE COMPANY OF SUCH AMOUNT AND SHALL TAKE SUCH OTHER ACTIONS AS MAY BE
NECESSARY TO COMPLY WITH THE COMPENSATION REGULATIONS.


(D)       LIMITATION ON DEDUCTIONS.  DURING THE RELEVANT PERIOD, THE COMPANY
AGREES THAT IT SHALL NOT CLAIM A DEDUCTION FOR REMUNERATION FOR FEDERAL INCOME
TAX PURPOSES IN EXCESS OF $500,000 FOR EACH SENIOR EXECUTIVE OFFICER THAT WOULD
NOT BE DEDUCTIBLE IF SECTION 162(M)(5) OF THE CODE APPLIED TO THE COMPANY.


(E)        AMENDMENT TO PRIOR AGREEMENT.  THE PARTIES AGREE THAT, EFFECTIVE AS
OF THE DATE HEREOF, SECTION 4.10 OF THE SECURITIES PURCHASE AGREEMENT SHALL BE
AMENDED IN ITS ENTIRETY BY REPLACING SUCH SECTION 4.10 WITH THE PROVISIONS SET
FORTH IN THIS SECTION 4.5 AND ANY TERMS INCLUDED IN THIS SECTION 4.5 THAT ARE
NOT OTHERWISE DEFINED IN THE SECURITIES PURCHASE AGREEMENT SHALL HAVE THE
MEANINGS ASCRIBED TO SUCH TERMS IN THIS AGREEMENT.


SECTION 4.6      CERTAIN NOTIFICATIONS UNTIL CLOSING.

  From the date hereof until the Closing, the Company shall promptly notify the
Investor of (i) any fact, event or circumstance of which it is aware and which
would reasonably be likely to cause any representation or warranty of the
Company contained in this Agreement to be untrue or inaccurate in any material
respect or to cause any covenant or agreement of the Company contained in this
Agreement not to be complied with or satisfied in any material respect and
(ii) except as Previously Disclosed, any fact, circumstance, event, change,
occurrence, condition or development of which the Company is aware and which,
individually or in the aggregate, has had or would reasonably be likely to have
a  Company Material Adverse Effect; provided, however, that delivery of any
notice pursuant to this Section 4.6 shall not limit or affect any rights of or
remedies available to the Investor; provided, further, that a failure to comply
with this Section 4.6 shall not constitute a breach of this Agreement or the
failure of any condition set forth in Section 1.2 to be satisfied unless the
underlying Company Material Adverse Effect or material breach would
independently result in the failure of a condition set forth in Section 1.2 to
be satisfied.


SECTION 4.7      SUFFICIENCY OF AUTHORIZED COMMON STOCK.  DURING THE PERIOD FROM
THE CLOSING DATE UNTIL THE DATE ON WHICH ALL THE CAPITAL SECURITIES HAVE BEEN
CONVERTED AND THE AMENDED WARRANT HAS BEEN FULLY EXERCISED, THE COMPANY SHALL AT
ALL TIMES HAVE RESERVED FOR ISSUANCE, FREE OF PREEMPTIVE OR SIMILAR RIGHTS, A
SUFFICIENT NUMBER OF AUTHORIZED AND UNISSUED SHARES OF COMMON STOCK TO
EFFECTUATE SUCH CONVERSION AND EXERCISE.  NOTHING IN THIS SECTION 4.7 SHALL
PRECLUDE THE COMPANY FROM SATISFYING ITS OBLIGATIONS IN RESPECT OF THE
CONVERSION OF CAPITAL SECURITIES OR THE EXERCISE OF THE AMENDED WARRANT BY
DELIVERY OF SHARES OF COMMON STOCK WHICH ARE HELD IN THE TREASURY OF THE
COMPANY.


SECTION 4.8      MONTHLY LENDING REPORTS.  DURING THE RELEVANT PERIOD, THE
COMPANY WILL DETAIL IN MONTHLY REPORTS SUBMITTED TO THE INVESTOR THE INFORMATION
REQUIRED BY THE CPP MONTHLY LENDING REPORTS, AS PUBLISHED ON
WWW.FINANCIALSTABILITY.GOV FROM TIME TO TIME.




-11-

--------------------------------------------------------------------------------




SECTION 4.9      STATUS REPORTS.  THE COMPANY HAS INFORMED THE INVESTOR THAT THE
COMPANY INTENDS TO PURSUE CERTAIN OTHER TRANSACTIONS DESCRIBED BELOW (THE "OTHER
TRANSACTIONS") EACH WITH A TARGET DATE FOR CONSUMMATION AS INDICATED (A
"TARGETED COMPLETION DATE"):


(A)        EXCHANGE AT LEAST $40 MILLION AGGREGATE ORIGINAL LIQUIDATION AMOUNT
OF TRUST PREFERRED SECURITIES ISSUED BY IBC CAPITAL FINANCE II, IBC CAPITAL
FINANCE III, IBC CAPITAL FINANCE IV AND MIDWEST GUARANTY TRUST I FOR COMMON
STOCK BY APRIL 30, 2010; AND


(B)        CLOSE ONE OR MORE TRANSACTIONS IN WHICH INVESTORS OTHER THAN THE
INVESTOR HAVE PROVIDED A MINIMUM AGGREGATE AMOUNT OF $100 MILLION IN CASH
PROCEEDS TO THE COMPANY IN EXCHANGE FOR COMMON STOCK BY JUNE 30, 2010.

The Company will use its commercially reasonable efforts to consummate each of
the Other Transactions by its applicable Targeted Completion Date.  Until all of
the Other Transactions have been consummated (or the Company and the Investor
agree that one or more of the Other Transactions is no longer susceptible to
consummation on terms and conditions that are in the Company’s best interest),
the Company shall provide the Investor with a reasonably detailed written report
regarding the status of each of the Other Transactions at least once every two
weeks and more frequently if reasonably requested by the Investor; provided,
however, that if any one or more of the Other Transactions is not consummated by
the time of its Targeted Completion Date, the Company shall, with respect to any
such non-consummated Other Transaction, (x) within five business days after the
Targeted Completion Date for such Other Transaction provide to the Investor a
reasonably detailed written description of the status of such Other Transaction
including the Company’s best estimate of the steps and timeline to complete such
Other Transaction (the "Status Report") and (y) thereafter, no less frequently
than monthly and more frequently if reasonably requested by the Investor until
such Other Transactions have been consummated, provide to the Investor an
updated version of the Status Report.


ARTICLE V

ADDITIONAL AGREEMENTS


SECTION 5.1      UNREGISTERED CAPITAL SECURITIES.  THE INVESTOR ACKNOWLEDGES
THAT THE CAPITAL SECURITIES, THE UNDERLYING COMMON SHARES AND THE WARRANT SHARES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR UNDER ANY STATE SECURITIES
LAWS.  THE INVESTOR (A) IS ACQUIRING THE CAPITAL SECURITIES PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT SOLELY FOR INVESTMENT WITH
NO PRESENT INTENTION TO DISTRIBUTE THEM TO ANY PERSON IN VIOLATION OF THE
SECURITIES ACT OR ANY APPLICABLE U.S. STATE SECURITIES LAWS, (B) WILL NOT SELL
OR OTHERWISE DISPOSE OF ANY OF THE CAPITAL SECURITIES, THE UNDERLYING COMMON
SHARES OR THE WARRANT SHARES, EXCEPT IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS OR EXEMPTION PROVISIONS OF THE SECURITIES ACT AND ANY APPLICABLE
U.S. STATE SECURITIES LAWS, AND (C) HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS AND IN INVESTMENTS OF THIS TYPE THAT IT IS
CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE EXCHANGE AND OF MAKING AN
INFORMED INVESTMENT DECISION.




-12-

--------------------------------------------------------------------------------




SECTION 5.2      LEGEND.


(A)        THE INVESTOR AGREES THAT ALL CERTIFICATES OR OTHER INSTRUMENTS
REPRESENTING THE AMENDED WARRANT, THE UNDERLYING COMMON SHARES AND THE WARRANT
SHARES WILL BEAR A LEGEND SUBSTANTIALLY TO THE FOLLOWING EFFECT:

"THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS."


(B)        THE INVESTOR AGREES THAT ALL CERTIFICATES OR OTHER INSTRUMENTS
REPRESENTING THE CAPITAL SECURITIES WILL BEAR A LEGEND SUBSTANTIALLY TO THE
FOLLOWING EFFECT:

"THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS.  EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A
THEREUNDER.  ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT BY
ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A "QUALIFIED INSTITUTIONAL
BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT
WILL NOT OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS
INSTRUMENT EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN
EFFECTIVE UNDER THE SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES
REPRESENTED BY THIS INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO
A PERSON IT REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED
IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR
THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR
(D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM
THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND."



-13-

--------------------------------------------------------------------------------






(C)        IN THE EVENT THAT ANY CAPITAL SECURITIES, UNDERLYING COMMON SHARES OR
WARRANT SHARES (I) BECOME REGISTERED UNDER THE SECURITIES ACT OR (II) ARE
ELIGIBLE TO BE TRANSFERRED WITHOUT RESTRICTION IN ACCORDANCE WITH RULE 144 OR
ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (OTHER THAN RULE
144A), THE COMPANY SHALL ISSUE NEW CERTIFICATES OR OTHER INSTRUMENTS
REPRESENTING SUCH CAPITAL SECURITIES, UNDERLYING COMMON SHARES OR WARRANT
SHARES, WHICH SHALL NOT CONTAIN THE APPLICABLE LEGEND IN SECTION 5.2(A) ABOVE;
PROVIDED THAT THE INVESTOR SURRENDERS TO THE COMPANY THE PREVIOUSLY ISSUED
CERTIFICATES OR OTHER INSTRUMENTS.


SECTION 5.3      CERTAIN TRANSACTIONS.  THE COMPANY WILL NOT MERGE OR
CONSOLIDATE WITH, OR SELL, TRANSFER OR LEASE ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY OR ASSETS TO, ANY OTHER PARTY UNLESS THE SUCCESSOR, TRANSFEREE OR
LESSEE PARTY (OR ITS ULTIMATE PARENT ENTITY), AS THE CASE MAY BE (IF NOT THE
COMPANY), EXPRESSLY ASSUMES THE DUE AND PUNCTUAL PERFORMANCE AND OBSERVANCE OF
EACH AND EVERY COVENANT, AGREEMENT AND CONDITION OF THIS AGREEMENT AND THE
AMENDED WARRANT TO BE PERFORMED AND OBSERVED BY THE COMPANY.


SECTION 5.4      TRANSFER OF CAPITAL SECURITIES; UNDERLYING COMMON SHARES AND
WARRANT SHARES.  SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS, THE
INVESTOR SHALL BE PERMITTED TO TRANSFER, SELL, ASSIGN OR OTHERWISE DISPOSE OF
("TRANSFER") ALL OR A PORTION OF THE CAPITAL SECURITIES, AMENDED WARRANT,
UNDERLYING COMMON SHARES OR WARRANT SHARES AT ANY TIME, AND THE COMPANY SHALL
TAKE ALL STEPS AS MAY BE REASONABLY REQUESTED BY THE INVESTOR TO FACILITATE THE
TRANSFER OF THE CAPITAL SECURITIES, THE UNDERLYING COMMON SHARES AND THE WARRANT
SHARES.


SECTION 5.5      REGISTRATION RIGHTS.  THE CAPITAL SECURITIES, AMENDED WARRANT,
UNDERLYING COMMON SHARES AND WARRANT SHARES SHALL BE REGISTRABLE SECURITIES
UNDER THE SECURITIES PURCHASE AGREEMENT AND THE CAPITAL SECURITIES SHALL BE
PREFERRED SHARES UNDER THE SECURITIES PURCHASE AGREEMENT AND, UPON THEIR
ISSUANCE, THE PROVISIONS OF SECTION 4.5 OF THE SECURITIES PURCHASE AGREEMENT
SHALL BE APPLICABLE TO THEM, INCLUDING WITH THE BENEFIT, TO THE EXTENT
AVAILABLE, OF THE TACKING OF ANY HOLDING PERIOD FROM THE DATE OF ISSUANCE OF THE
SERIES A PREFERRED STOCK.  THE INVESTOR ACKNOWLEDGES THAT, ON THE DATE HEREOF,
THE COMPANY IS NOT ELIGIBLE TO FILE A REGISTRATION STATEMENT ON FORM S-3
COVERING ALL OF THE CAPITAL SECURITIES, AMENDED WARRANT, UNDERLYING COMMON
SHARES AND WARRANT SHARES, AND THE COMPANY SHALL NOT BE OBLIGATED TO FILE A
SHELF REGISTRATION STATEMENT (AS DEFINED IN SECTION 4.5 OF THE SECURITIES
PURCHASE AGREEMENT) UNLESS AND UNTIL REQUESTED TO DO SO IN WRITING BY THE
INVESTOR.

Section 5.6      Voting Matters.

(a)        The Investor agrees that it will vote, or cause to be voted, or
exercise its right to consent (or cause its right to consent to be exercised)
with respect to, all Underlying Common Shares and Warrant Shares beneficially
owned by it and its controlled Affiliates (and which are entitled to vote on
such matter) with respect to each matter on which holders of Common Stock are
entitled to vote or consent, other than a Designated Matter, in the same
proportion (for, against or abstain) as all other shares of the Company's Common
Stock are voted or consents are given with respect to each such matter. The
Investor agrees to attend all meetings of the Company's stockholders in person
or by proxy for purposes of obtaining a quorum. In order to effectuate the
foregoing agreements, to the maximum extent permitted by applicable law, the
Investor hereby grants a proxy appointing each of the Chief Executive Officer
and Chairman of the Company attorney-in-fact and proxy for it and its controlled
Affiliates with full power of substitution, for and in the name of it and its
controlled Affiliates, to vote, express consent or dissent, or otherwise to
utilize such voting power in the manner and solely on the terms provided by this
Section 5.6 with respect to the Underlying Common Shares and the Warrant Shares
and the Investor hereby revokes any and all previous proxies granted with
respect to the Underlying Common Shares and the Warrant Shares for purposes of
the matters contemplated in this Section 5.6; provided that such proxy may only
be exercised if the Investor fails to comply with the terms of this Section 5.6.
The proxy granted hereby is irrevocable prior to the termination of this
Agreement, is coupled with an interest and is granted in consideration of the
Company entering into this Agreement and issuing the Capital Securities and
Amended Warrant to the Investor.



-14-

--------------------------------------------------------------------------------





(b)        The Investor shall retain the right to vote in its sole discretion
all Underlying Common Shares and Warrant Shares beneficially owned by it and its
controlled Affiliates (and which are entitled to vote on such matter) on any
Designated Matter.


SECTION 5.7      RESTRICTION ON DIVIDENDS AND REPURCHASES.


(A)        UNTIL THE EARLIER OF (I) DECEMBER 12, 2011 OR (II) SUCH TIME AS THE
INVESTOR CEASES TO OWN ANY DEBT OR EQUITY SECURITIES OF THE COMPANY OR AN
AFFILIATE OF THE COMPANY ACQUIRED PURSUANT TO THIS AGREEMENT OR THE AMENDED
WARRANT, NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY SHALL, WITHOUT THE
CONSENT OF THE INVESTOR:

(I)         DECLARE OR PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON THE COMMON
STOCK (OTHER THAN (A) REGULAR QUARTERLY CASH DIVIDENDS OF NOT MORE THAN THE
AMOUNT OF THE LAST QUARTERLY CASH DIVIDEND PER SHARE DECLARED OR, IF LOWER,
PUBLICLY ANNOUNCED AN INTENTION TO DECLARE, ON THE COMMON STOCK PRIOR TO
OCTOBER 14, 2008, AS ADJUSTED FOR ANY STOCK SPLIT, STOCK DIVIDEND, REVERSE STOCK
SPLIT, RECLASSIFICATION OR SIMILAR TRANSACTION, (B) DIVIDENDS PAYABLE SOLELY IN
SHARES OF COMMON STOCK AND (C) DIVIDENDS OR DISTRIBUTIONS OF RIGHTS OR JUNIOR
STOCK IN CONNECTION WITH A STOCKHOLDERS’ RIGHTS PLAN); OR

(II)        REDEEM, PURCHASE OR ACQUIRE ANY SHARES OF COMMON STOCK OR OTHER
CAPITAL STOCK OR OTHER EQUITY SECURITIES OF ANY KIND OF THE COMPANY, OR ANY
TRUST PREFERRED SECURITIES ISSUED BY THE COMPANY OR ANY AFFILIATE OF THE
COMPANY, OTHER THAN (A) REDEMPTIONS, PURCHASES OR OTHER ACQUISITIONS OF THE
CAPITAL SECURITIES (WHICH PURCHASES SHALL BE MADE ON A PRO RATA BASIS, AS
PROVIDED IN SECTION 5.6(B)), (B) REDEMPTIONS, PURCHASES OR OTHER ACQUISITIONS OF
SHARES OF COMMON STOCK OR OTHER JUNIOR STOCK, IN EACH CASE IN THIS CLAUSE (B) IN
CONNECTION WITH THE ADMINISTRATION OF ANY EMPLOYEE BENEFIT PLAN IN THE ORDINARY
COURSE OF BUSINESS (INCLUDING PURCHASES TO OFFSET THE SHARE DILUTION AMOUNT (AS
DEFINED BELOW) PURSUANT TO A PUBLICLY ANNOUNCED REPURCHASE PLAN) AND CONSISTENT
WITH PAST PRACTICE; PROVIDED THAT ANY PURCHASES TO OFFSET THE SHARE DILUTION
AMOUNT SHALL IN NO EVENT EXCEED THE SHARE DILUTION AMOUNT, (C) PURCHASES OR
OTHER ACQUISITIONS BY A BROKER-DEALER SUBSIDIARY OF THE COMPANY SOLELY FOR THE
PURPOSE OF MARKET-MAKING, STABILIZATION OR CUSTOMER FACILITATION TRANSACTIONS IN
TRUST PREFERRED SECURITIES OF THE COMPANY OR AN AFFILIATE OF THE COMPANY, JUNIOR
STOCK OR

-15-

--------------------------------------------------------------------------------



PARITY STOCK IN THE ORDINARY COURSE OF ITS BUSINESS, (D) PURCHASES BY A
BROKER-DEALER SUBSIDIARY OF THE COMPANY OF TRUST PREFERRED SECURITIES OR CAPITAL
STOCK OF THE COMPANY OR AN AFFILIATE OF THE COMPANY FOR RESALE PURSUANT TO AN
OFFERING BY THE COMPANY OF SUCH TRUST PREFERRED SECURITIES OR CAPITAL STOCK
UNDERWRITTEN BY SUCH BROKER-DEALER SUBSIDIARY, (E) ANY REDEMPTION OR REPURCHASE
OF RIGHTS PURSUANT TO ANY STOCKHOLDERS’ RIGHTS PLAN, (F) THE ACQUISITION BY THE
COMPANY OR ANY OF THE COMPANY SUBSIDIARIES OF RECORD OWNERSHIP IN JUNIOR STOCK,
PARITY STOCK OR TRUST PREFERRED SECURITIES OF THE COMPANY OR AN AFFILIATE OF THE
COMPANY FOR THE BENEFICIAL OWNERSHIP OF ANY OTHER PERSONS (OTHER THAN THE
COMPANY OR ANY OTHER COMPANY SUBSIDIARY), INCLUDING AS TRUSTEES OR CUSTODIANS,
(G) THE OTHER TRANSACTIONS, AND (H) THE EXCHANGE OR CONVERSION OF JUNIOR STOCK
FOR OR INTO OTHER JUNIOR STOCK OR OF PARITY STOCK OR TRUST PREFERRED SECURITIES
OF THE COMPANY OR AN AFFILIATE OF THE COMPANY FOR OR INTO OTHER PARITY STOCK
(WITH THE SAME OR LESSER AGGREGATE LIQUIDATION AMOUNT) OR JUNIOR STOCK, IN EACH
CASE SET FORTH IN THIS CLAUSE (H), SOLELY TO THE EXTENT REQUIRED PURSUANT TO
BINDING CONTRACTUAL AGREEMENTS ENTERED INTO PRIOR TO THE DATE HEREOF OR ANY
SUBSEQUENT AGREEMENT FOR THE ACCELERATED EXERCISE, SETTLEMENT OR EXCHANGE
THEREOF FOR COMMON STOCK (CLAUSES (C) AND (F), COLLECTIVELY, THE "PERMITTED
REPURCHASES").  "SHARE DILUTION AMOUNT" MEANS THE INCREASE IN THE NUMBER OF
DILUTED SHARES OUTSTANDING (DETERMINED IN ACCORDANCE WITH GAAP, AND AS MEASURED
FROM THE DATE OF THE COMPANY’S MOST RECENTLY FILED CONSOLIDATED FINANCIAL
STATEMENTS PRIOR TO THE CLOSING DATE) RESULTING FROM THE GRANT, VESTING OR
EXERCISE OF EQUITY-BASED COMPENSATION TO EMPLOYEES AND EQUITABLY ADJUSTED FOR
ANY STOCK SPLIT, STOCK DIVIDEND, REVERSE STOCK SPLIT, RECLASSIFICATION OR
SIMILAR TRANSACTION.


(B)        UNTIL SUCH TIME AS THE INVESTOR CEASES TO OWN ANY CAPITAL SECURITIES,
THE COMPANY SHALL NOT REPURCHASE ANY CAPITAL SECURITIES FROM ANY HOLDER THEREOF,
WHETHER BY MEANS OF OPEN MARKET PURCHASE, NEGOTIATED TRANSACTION, OR OTHERWISE,
OTHER THAN PERMITTED REPURCHASES, UNLESS IT OFFERS TO REPURCHASE A RATABLE
PORTION OF THE CAPITAL SECURITIES THEN HELD BY THE INVESTOR ON THE SAME TERMS
AND CONDITIONS.


(C)        THE PARTIES AGREE THAT, EFFECTIVE AS OF THE DATE HEREOF, SECTION 4.8
OF THE SECURITIES PURCHASE AGREEMENT SHALL BE AMENDED IN ITS ENTIRETY BY
REPLACING SUCH SECTION 4.8 WITH THE PROVISIONS SET FORTH IN THIS SECTION 5.7 AND
ANY TERMS INCLUDED IN THIS SECTION 5.7 THAT ARE NOT OTHERWISE DEFINED IN THE
SECURITIES PURCHASE AGREEMENT SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN
THIS AGREEMENT.


SECTION 5.8      REPURCHASE OF INVESTOR SECURITIES.  FROM AND AFTER THE DATE OF
THIS AGREEMENT, THE AGREEMENTS SET FORTH IN SECTION 4.9 OF THE SECURITIES
PURCHASE AGREEMENT SHALL BE APPLICABLE (INCLUDING TO THE AMENDED WARRANT)
FOLLOWING THE REDEMPTION IN WHOLE OF THE CAPITAL SECURITIES HELD BY THE INVESTOR
OR THE TRANSFER BY THE INVESTOR OF ALL OF THE CAPITAL SECURITIES HELD BY THE
INVESTOR TO ONE OR MORE THIRD PARTIES NOT AFFILIATED WITH THE INVESTOR.


SECTION 5.9      QUALIFIED EQUITY OFFERING.  THE COMPANY AND THE INVESTOR AGREE,
FOR THE AVOIDANCE OF DOUBT, THAT NONE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE DEEMED A QUALIFIED EQUITY OFFERING UNDER THE SECURITIES
PURCHASE AGREEMENT OR THE AMENDED WARRANT.




-16-

--------------------------------------------------------------------------------




SECTION 5.10    BANK OR THRIFT HOLDING COMPANY STATUS.


(A)        THE COMPANY SHALL MAINTAIN ITS STATUS AS A BANK HOLDING COMPANY (OR,
IF PERMITTED TO BECOME A SAVINGS AND LOAN HOLDING COMPANY IN ACCORDANCE WITH
SUBSECTION (B) BELOW, SUCH STATUS) FOR AS LONG AS THE INVESTOR OWNS ANY DEBT OR
EQUITY SECURITIES OF THE COMPANY OR AN AFFILIATE OF THE COMPANY ACQUIRED
PURSUANT TO THIS AGREEMENT.


(B)        THE COMPANY MAY BECOME A SAVINGS AND LOAN HOLDING COMPANY IN
ACCORDANCE WITH THE REQUIREMENTS OF THE HOME OWNERS’ LOAN ACT AND APPLICABLE
REGULATIONS, PROVIDED THAT IT HAS DULY FULFILLED ANY COMMITMENTS TO OR OTHER
REQUIREMENTS OR OBLIGATIONS IMPOSED BY THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM.


SECTION 5.11    COMPLIANCE WITH EMPLOY AMERICAN WORKERS ACT.  UNTIL THE COMPANY
IS NO LONGER DEEMED A RECIPIENT OF FUNDING UNDER TITLE I OF EESA OR SECTION 13
OF THE FEDERAL RESERVE ACT FOR PURPOSES OF THE EAWA, AS THE SAME MAY BE
DETERMINED PURSUANT TO ANY REGULATIONS OR OTHER LEGALLY BINDING GUIDANCE
PROMULGATED UNDER EAWA, THE COMPANY SHALL COMPLY, AND THE COMPANY SHALL TAKE ALL
NECESSARY ACTION TO ENSURE THAT ITS SUBSIDIARIES COMPLY, IN ALL RESPECTS WITH
THE PROVISIONS OF THE EAWA AND ANY REGULATIONS OR OTHER LEGALLY BINDING GUIDANCE
PROMULGATED UNDER THE EAWA.


ARTICLE VI

MISCELLANEOUS


SECTION 6.1      TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME
PRIOR TO THE CLOSING:


(A)        BY EITHER THE INVESTOR OR THE COMPANY IF THE CLOSING SHALL NOT HAVE
OCCURRED BY THE 60TH CALENDAR DAY FOLLOWING THE DATE HEREOF; PROVIDED, HOWEVER,
THAT IN THE EVENT THE CLOSING HAS NOT OCCURRED BY SUCH 60TH CALENDAR DAY, THE
PARTIES WILL CONSULT IN GOOD FAITH TO DETERMINE WHETHER TO EXTEND THE TERM OF
THIS AGREEMENT, IT BEING UNDERSTOOD THAT THE PARTIES SHALL BE REQUIRED TO
CONSULT ONLY UNTIL THE FIFTH DAY AFTER SUCH 60TH CALENDAR DAY AND NOT BE UNDER
ANY OBLIGATION TO EXTEND THE TERM OF THIS AGREEMENT THEREAFTER; PROVIDED,
FURTHER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS SECTION 6.1(A)
SHALL NOT BE AVAILABLE TO ANY PARTY WHOSE BREACH OF ANY REPRESENTATION OR
WARRANTY OR FAILURE TO PERFORM ANY OBLIGATION UNDER THIS AGREEMENT SHALL HAVE
CAUSED OR RESULTED IN THE FAILURE OF THE CLOSING TO OCCUR ON OR PRIOR TO SUCH
DATE;


(B)        BY EITHER THE INVESTOR OR THE COMPANY IN THE EVENT THAT ANY
GOVERNMENTAL ENTITY SHALL HAVE ISSUED AN ORDER, DECREE OR RULING OR TAKEN ANY
OTHER ACTION RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND SUCH ORDER, DECREE, RULING OR OTHER ACTION
SHALL HAVE BECOME FINAL AND NONAPPEALABLE; OR


(C)        BY THE MUTUAL WRITTEN CONSENT OF THE INVESTOR AND THE COMPANY.

In the event of termination of this Agreement as provided in this Section 6.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.




-17-

--------------------------------------------------------------------------------




SECTION 6.2      SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY MADE HEREIN OR IN ANY CERTIFICATES
DELIVERED IN CONNECTION WITH THE CLOSING SHALL SURVIVE THE CLOSING WITHOUT
LIMITATION.


SECTION 6.3      AMENDMENT.  NO AMENDMENT OF ANY PROVISION OF THIS AGREEMENT
WILL BE EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY AN OFFICER OR A DULY
AUTHORIZED REPRESENTATIVE OF EACH OF THE COMPANY AND THE INVESTOR; PROVIDED THAT
THE INVESTOR MAY UNILATERALLY AMEND ANY PROVISION OF THIS AGREEMENT TO THE
EXTENT REQUIRED TO COMPLY WITH ANY CHANGES AFTER THE DATE HEREOF IN APPLICABLE
FEDERAL STATUTES.  NO FAILURE OR DELAY BY ANY PARTY IN EXERCISING ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE OF ANY
OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN PROVIDED SHALL
BE CUMULATIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


SECTION 6.4      WAIVER OF CONDITIONS.  THE CONDITIONS TO EACH PARTY’S
OBLIGATION TO CONSUMMATE THE EXCHANGE ARE FOR THE SOLE BENEFIT OF SUCH PARTY AND
MAY BE WAIVED BY SUCH PARTY IN WHOLE OR IN PART TO THE EXTENT PERMITTED BY
APPLICABLE LAW.  NO WAIVER WILL BE EFFECTIVE UNLESS IT IS IN A WRITING SIGNED BY
A DULY AUTHORIZED OFFICER OF THE WAIVING PARTY THAT MAKES EXPRESS REFERENCE TO
THE PROVISION OR PROVISIONS SUBJECT TO SUCH WAIVER.


SECTION 6.5      GOVERNING LAW; SUBMISSION TO JURISDICTION, ETC.  THIS AGREEMENT
AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
AGREEMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES SHALL BE ENFORCED, GOVERNED,
AND CONSTRUED IN ALL RESPECTS (WHETHER IN CONTRACT OR IN TORT) IN ACCORDANCE
WITH THE FEDERAL LAW OF THE UNITED STATES IF AND TO THE EXTENT SUCH LAW IS
APPLICABLE, AND OTHERWISE IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. 
EACH OF THE PARTIES HERETO AGREES (A) TO SUBMIT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA AND
THE UNITED STATES COURT OF FEDERAL CLAIMS FOR ANY AND ALL CIVIL ACTIONS, SUITS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE AMENDED
WARRANT OR THE EXCHANGE CONTEMPLATED HEREBY AND (B) THAT NOTICE MAY BE SERVED
UPON (I) THE COMPANY AT THE ADDRESS AND IN THE MANNER SET FORTH FOR NOTICES TO
THE COMPANY IN SECTION 6.6 AND (II) THE INVESTOR AT THE ADDRESS AND IN THE
MANNER SET FORTH FOR NOTICES TO THE COMPANY IN SECTION 6.6, BUT OTHERWISE IN
ACCORDANCE WITH FEDERAL LAW.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO HEREBY UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY CIVIL
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE AMENDED WARRANT OR
THE EXCHANGE CONTEMPLATED HEREBY.


SECTION 6.6      NOTICES.  ANY NOTICE, REQUEST, INSTRUCTION OR OTHER DOCUMENT TO
BE GIVEN HEREUNDER BY ANY PARTY TO THE OTHER WILL BE IN WRITING AND WILL BE
DEEMED TO HAVE BEEN DULY GIVEN (A) ON THE DATE OF DELIVERY IF DELIVERED
PERSONALLY, OR BY FACSIMILE, UPON CONFIRMATION OF RECEIPT, OR (B) ON THE SECOND
BUSINESS DAY FOLLOWING THE DATE OF DISPATCH IF DELIVERED BY A RECOGNIZED NEXT
DAY COURIER SERVICE.  ALL NOTICES HEREUNDER SHALL BE DELIVERED AS SET FORTH
BELOW OR PURSUANT TO SUCH OTHER INSTRUCTIONS AS MAY BE DESIGNATED IN WRITING BY
THE PARTY TO RECEIVE SUCH NOTICE.

-18-

--------------------------------------------------------------------------------



If to the Company:

Independent Bank Corporation
230 West Main Street
Ionia, MI 48846
Attention:  Chief Financial Officer
Facsimile:  (616) 522-1858
email: 
Telephone: 

With a copy to:

 

Varnum LLP

Bridgewater Place

333 Bridge St., N.W.

Grand Rapids, MI  49504

Attention:  Michael G. Wooldridge

Facsimile:  (616) 336-7000

Email:  mgwooldridge@varnumlaw.com

Telephone:  (616) 336-6903

If to the Investor:

United States Department of the Treasury
1500 Pennsylvania Avenue, NW, Room 2312
Washington, DC  20220
Attention:  Chief Counsel Office of Financial Stability
Facsimile:  (202) 927-9225
Email:  OFSChiefCounselNotices@do.treas.gov

With a copy to:

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Attention:  Patrick T. Quinn
Facsimile:  (212) 504-6666
email:  pat.quinn@cwt.com
Telephone:  (212) 504-6067
Attention:  William P. Mills
Facsimile:  (212) 504-6666
email:  william.mills@cwt.com
Telephone:  (212) 504-6436

-19-

--------------------------------------------------------------------------------



With a copy to:

Anerson, McCoy & Orta, P.C.
100 N. Broadway, 26th Floor
Oklahoma City, OK 73102
Attention:  J. Michael McCoy
Facsimile:  (405) 236-1448
email:  mmccoy@amopc.com
Telephone:  (405) 230-1015


SECTION 6.7      DEFINITIONS.


(A)        WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO A SUBSIDIARY OF A
PERSON, THE TERM "SUBSIDIARY" MEANS ANY CORPORATION, PARTNERSHIP, JOINT VENTURE,
LIMITED LIABILITY COMPANY OR OTHER ENTITY (X) OF WHICH SUCH PERSON OR A
SUBSIDIARY OF SUCH PERSON IS A GENERAL PARTNER OR (Y) OF WHICH A MAJORITY OF THE
VOTING SECURITIES OR OTHER VOTING INTERESTS, OR A MAJORITY OF THE SECURITIES OR
OTHER INTERESTS OF WHICH HAVING BY THEIR TERMS ORDINARY VOTING POWER TO ELECT A
MAJORITY OF THE BOARD OF DIRECTORS OR PERSONS PERFORMING SIMILAR FUNCTIONS WITH
RESPECT TO SUCH ENTITY, IS DIRECTLY OR INDIRECTLY OWNED BY SUCH PERSON AND/OR
ONE OR MORE SUBSIDIARIES THEREOF.


(B)        THE TERM "AFFILIATE" MEANS, WITH RESPECT TO ANY PERSON, ANY PERSON
DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH,
SUCH OTHER PERSON.  FOR PURPOSES OF THIS DEFINITION, "CONTROL" (INCLUDING, WITH
CORRELATIVE MEANINGS, THE TERMS "CONTROLLED BY" AND "UNDER COMMON CONTROL WITH")
WHEN USED WITH RESPECT TO ANY PERSON, MEANS THE POSSESSION, DIRECTLY OR
INDIRECTLY, OF THE POWER TO CAUSE THE DIRECTION OF MANAGEMENT AND/OR POLICIES OF
SUCH PERSON, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES BY CONTRACT OR
OTHERWISE.


(C)        THE TERM "BUSINESS COMBINATION" MEANS A MERGER, CONSOLIDATION,
STATUTORY SHARE EXCHANGE OR SIMILAR TRANSACTION THAT REQUIRES THE APPROVAL OF
THE COMPANY’S STOCKHOLDERS. 


(D)       THE TERM "COMPANY MATERIAL ADVERSE EFFECT" MEANS A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, RESULTS OF OPERATION OR FINANCIAL CONDITION OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES TAKEN AS A WHOLE; PROVIDED, HOWEVER,
THAT COMPANY MATERIAL ADVERSE EFFECT SHALL NOT BE DEEMED TO INCLUDE: (I) THE
EFFECTS OF (A) CHANGES AFTER THE DATE HEREOF IN GENERAL BUSINESS, ECONOMIC OR
MARKET CONDITIONS (INCLUDING CHANGES GENERALLY IN PREVAILING INTEREST RATES,
CREDIT AVAILABILITY AND LIQUIDITY, CURRENCY EXCHANGE RATES AND PRICE LEVELS OR
TRADING VOLUMES IN THE UNITED STATES OR FOREIGN SECURITIES OR CREDIT MARKETS),
OR ANY OUTBREAK OR ESCALATION OF HOSTILITIES, DECLARED OR UNDECLARED ACTS OF WAR
OR TERRORISM, IN EACH CASE GENERALLY AFFECTING THE INDUSTRIES IN WHICH THE
COMPANY AND ITS SUBSIDIARIES OPERATE, (B) CHANGES OR PROPOSED CHANGES AFTER THE
DATE HEREOF IN GAAP OR REGULATORY ACCOUNTING REQUIREMENTS, OR AUTHORITATIVE
INTERPRETATIONS THEREOF, (C) CHANGES OR PROPOSED CHANGES AFTER DATE HEREOF IN
SECURITIES, BANKING AND OTHER LAWS OF GENERAL APPLICABILITY OR RELATED POLICIES
OR INTERPRETATIONS OF GOVERNMENTAL ENTITIES (IN THE CASE OF EACH OF THESE
CLAUSES (A), (B) AND (C), OTHER THAN CHANGES OR OCCURRENCES TO THE EXTENT THAT
SUCH CHANGES OR OCCURRENCES HAVE OR WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIALLY DISPROPORTIONATE ADVERSE EFFECT ON THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES TAKEN AS A WHOLE RELATIVE TO COMPARABLE U.S. BANKING OR FINANCIAL
SERVICES ORGANIZATIONS), OR (D) CHANGES IN

-20-

--------------------------------------------------------------------------------




THE MARKET PRICE OR TRADING VOLUME OF THE COMMON STOCK OR ANY OTHER EQUITY,
EQUITY-RELATED OR DEBT SECURITIES OF THE COMPANY OR ITS CONSOLIDATED
SUBSIDIARIES (IT BEING UNDERSTOOD AND AGREED THAT THE EXCEPTION SET FORTH IN
THIS CLAUSE (D) DOES NOT APPLY TO THE UNDERLYING REASON GIVING RISE TO OR
CONTRIBUTING TO ANY SUCH CHANGE); OR (II) THE ABILITY OF THE COMPANY TO
CONSUMMATE THE EXCHANGE AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND PERFORM ITS OBLIGATIONS HEREUNDER ON A TIMELY BASIS.

            (e)        "Designated Matters" means (i) the election and removal
of directors, (ii) the approval of any Business Combination, (iii) the approval
of a sale of all or substantially all of the assets or property of the Company,
(iv) the approval of a dissolution of the Company, (v) the approval of any
issuance of any securities of the Company on which holders of Common Stock are
entitled to vote, (vi) the approval of any amendment to the Charter or bylaws of
the Company on which holders of Common Stock are entitled to vote and (vii) the
approval of any other matters reasonably incidental to the foregoing subclauses
(i) through (vi) as determined by the Investor.

(f)        The term "EAWA" means the Employ American Workers Act (Section 1611
of Division A, Title XVI of the American Recovery and Reinvestment Act of 2009),
Public Law No. 111-5, effective as of February 17, 2009, as may be amended and
in effect from time to time.


(G)        THE TERM "JUNIOR STOCK" MEANS THE COMMON STOCK AND ANY OTHER CLASS OR
SERIES OF STOCK OF THE COMPANY THE TERMS OF WHICH EXPRESSLY PROVIDE THAT IT
RANKS JUNIOR TO THE CAPITAL SECURITIES AS TO DIVIDEND RIGHTS AND/OR AS TO RIGHTS
ON LIQUIDATION, DISSOLUTION OR WINDING UP OF THE COMPANY. 


(H)        THE TERM "PARITY STOCK" MEANS ANY CLASS OR SERIES OF STOCK OF THE
COMPANY THE TERMS OF WHICH DO NOT EXPRESSLY PROVIDE THAT SUCH CLASS OR SERIES
WILL RANK SENIOR OR JUNIOR TO THE CAPITAL SECURITIES AS TO DIVIDEND RIGHTS
AND/OR AS TO RIGHTS ON LIQUIDATION, DISSOLUTION OR WINDING UP OF THE COMPANY (IN
EACH CASE WITHOUT REGARD TO WHETHER DIVIDENDS ACCRUE CUMULATIVELY OR
NON-CUMULATIVELY).


(I)         THE TERM "PREVIOUSLY DISCLOSED" MEANS INFORMATION SET FORTH OR
INCORPORATED IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE MOST RECENTLY
COMPLETED FISCAL YEAR OF THE COMPANY FILED WITH SEC PRIOR TO THE DATE HEREOF OR
IN ITS OTHER REPORTS AND FORMS FILED WITH OR FURNISHED TO THE SEC UNDER
SECTION 13(A), 14(A) OR 15(D) OF THE EXCHANGE ACT ON OR AFTER THE LAST DAY OF
THE MOST RECENTLY COMPLETED FISCAL YEAR OF THE COMPANY AND PRIOR TO THE DATE
HEREOF.


(J)         TO THE EXTENT ANY SECURITIES ISSUED PURSUANT TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY ARE REGISTERED IN THE NAME OF A DESIGNEE OF
THE INVESTOR PURSUANT TO SECTION 1.2 OR 6.8(C) OR TRANSFERRED TO AN AFFILIATE OF
THE INVESTOR, ALL REFERENCES HEREIN TO THE INVESTOR HOLDING OR OWNING ANY DEBT
OR EQUITY SECURITIES OF THE COMPANY, CAPITAL SECURITIES OR REGISTRABLE
SECURITIES (AND ANY LIKE VARIATIONS THEREOF) SHALL BE DEEMED TO REFER TO THE
INVESTOR, TOGETHER WITH SUCH DESIGNEES AND/OR AFFILIATES, HOLDING OR OWNING ANY
DEBT OR EQUITY SECURITIES, CAPITAL SECURITIES OR REGISTRABLE SECURITIES (AND ANY
LIKE VARIATIONS THEREOF), AS APPLICABLE.


SECTION 6.8      ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY RIGHT, REMEDY,
OBLIGATION NOR LIABILITY ARISING HEREUNDER OR BY REASON HEREOF SHALL BE
ASSIGNABLE BY ANY PARTY HERETO WITHOUT

-21-

--------------------------------------------------------------------------------




THE PRIOR WRITTEN CONSENT OF EACH OTHER PARTY, AND ANY ATTEMPT TO ASSIGN ANY
RIGHT, REMEDY, OBLIGATION OR LIABILITY HEREUNDER WITHOUT SUCH CONSENT SHALL BE
VOID, EXCEPT (A) AN ASSIGNMENT, IN THE CASE OF A BUSINESS COMBINATION WHERE SUCH
PARTY IS NOT THE SURVIVING ENTITY, OR A SALE OF SUBSTANTIALLY ALL OF ITS ASSETS,
TO THE ENTITY WHICH IS THE SURVIVOR OF SUCH BUSINESS COMBINATION OR THE
PURCHASER IN SUCH SALE, (B) AS PROVIDED IN SECTIONS 5.4 AND 5.5 AND (C) AN
ASSIGNMENT BY THE INVESTOR OF THIS AGREEMENT TO AN AFFILIATE OF THE INVESTOR;
PROVIDEDTHAT IF THE INVESTOR ASSIGNS THIS AGREEMENT TO AN AFFILIATE, THE
INVESTOR SHALL BE RELIEVED OF ITS OBLIGATIONS UNDER THIS AGREEMENT BUT (I) ALL
RIGHTS, REMEDIES AND OBLIGATIONS OF THE INVESTOR HEREUNDER SHALL CONTINUE AND BE
ENFORCEABLE AND EXERCISABLE BY SUCH AFFILIATE, AND (II) THE COMPANY'S
OBLIGATIONS AND LIABILITIES HEREUNDER SHALL CONTINUE TO BE OUTSTANDING.


SECTION 6.9      SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT, OR THE
APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE, IS DETERMINED BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE, THE REMAINING
PROVISIONS HEREOF, OR THE APPLICATION OF SUCH PROVISION TO PERSONS OR
CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT HAS BEEN HELD INVALID OR
UNENFORCEABLE, WILL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN NO WAY BE
AFFECTED, IMPAIRED OR INVALIDATED THEREBY, SO LONG AS THE ECONOMIC OR LEGAL
SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER
MATERIALLY ADVERSE TO ANY PARTY.  UPON SUCH DETERMINATION, THE PARTIES SHALL
NEGOTIATE IN GOOD FAITH IN AN EFFORT TO AGREE UPON A SUITABLE AND EQUITABLE
SUBSTITUTE PROVISION TO EFFECT THE ORIGINAL INTENT OF THE PARTIES.


SECTION 6.10    NO THIRD-PARTY BENEFICIARIES.  NOTHING CONTAINED IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON OR ENTITY
OTHER THAN THE COMPANY AND THE INVESTOR ANY BENEFIT, RIGHT OR REMEDIES, EXCEPT
THAT (I) THE PROVISIONS OF SECTION 4.4 SHALL INURE TO THE BENEFIT OF THE PERSONS
REFERRED TO IN THAT SECTION AND (II) THE PROVISIONS OF SECTION 5.5 SHALL INURE
TO THE BENEFIT OF THE PERSONS HOLDING CAPITAL SECURITIES DURING ANY TACKED
HOLDING PERIOD, AS CONTEMPLATED BY THAT SECTION.


SECTION 6.11    ENTIRE AGREEMENT, ETC.  THIS AGREEMENT (INCLUDING THE ANNEXES
AND SCHEDULES HERETO) CONSTITUTES THE ENTIRE AGREEMENT, AND SUPERSEDES ALL OTHER
PRIOR AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS AND WARRANTIES, BOTH WRITTEN
AND ORAL, BETWEEN THE PARTIES, WITH RESPECT TO THE SUBJECT MATTER HEREOF.  FOR
THE AVOIDANCE OF DOUBT, THE SECURITIES PURCHASE AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT.


SECTION 6.12    COUNTERPARTS AND FACSIMILE.  FOR THE CONVENIENCE OF THE PARTIES
HERETO, THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF SEPARATE COUNTERPARTS,
EACH SUCH COUNTERPART BEING DEEMED TO BE AN ORIGINAL INSTRUMENT, AND ALL SUCH
COUNTERPARTS WILL TOGETHER CONSTITUTE THE SAME AGREEMENT.  EXECUTED SIGNATURE
PAGES TO THIS AGREEMENT MAY BE DELIVERED BY FACSIMILE AND SUCH FACSIMILES WILL
BE DEEMED AS SUFFICIENT AS IF ACTUAL SIGNATURE PAGES HAD BEEN DELIVERED.


SECTION 6.13    SPECIFIC PERFORMANCE.  THE PARTIES AGREE THAT IRREPARABLE DAMAGE
WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS.  IT IS ACCORDINGLY AGREED
THAT THE PARTIES SHALL BE ENTITLED (WITHOUT THE NECESSITY OF POSTING A BOND) TO
SPECIFIC PERFORMANCE OF THE TERMS HEREOF, THIS BEING IN ADDITION TO ANY OTHER
REMEDIES TO WHICH THEY ARE ENTITLED AT LAW OR EQUITY.

-22-

--------------------------------------------------------------------------------



[Remainder of Page Intentionally Left Blank]

 

 

 

 

-23-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

Independent Bank Corporation

By:      /s/ Robert N. Shuster                                       
Name:  Robert N. Shuster
Title:    EVP and Chief Finanicial Officer

UNITED STATES DEPARTMENT OF THE TREASURY

By:      /s/ David N. Miller                                            
Name:  David N. Miller
Title:    Chief Investment Officer, OFS

 

 

 

[Signature Page to Exchange Agreement]

 

 

 

 

-24-

--------------------------------------------------------------------------------



ANNEX A

FORM OF AMENDED WARRANT

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

 

AMENDED AND RESTATED
WARRANT
to purchase
3,461,538
Shares of Common Stock

of Independent Bank Corporation

Issue Date:  April [__], 2010

 

1.         Definitions.  Unless the context otherwise requires, when used herein
the following terms shall have the meanings indicated.

“Affiliate” has the meaning ascribed to it in the Exchange Agreement.

“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Original Warrantholder, shall mutually
agree upon the determinations then the subject of appraisal.  Each party shall
deliver a notice to the other appointing its appraiser within 15 days after the
Appraisal Procedure is invoked.  If within 30 days after appointment of the two
appraisers they are unable to agree upon the amount in question, a third
independent appraiser shall be chosen within 10 days thereafter by the mutual
consent of such first two appraisers.  The decision of the third appraiser so
appointed and chosen shall be given within 30 days after the selection of such
third appraiser.  If three appraisers shall be appointed and the determination
of one appraiser is disparate from the middle determination by more than twice
the amount by which the other determination is disparate from the middle
determination, then the determination of such appraiser shall be excluded, the
remaining two determinations shall be averaged and such average shall be binding
and conclusive upon the Company and the Original Warrantholder; otherwise, the
average of all three determinations shall be binding upon the Company and the
Original Warrantholder.  The costs of conducting any Appraisal Procedure shall
be borne by the Company.



Annex A-1

--------------------------------------------------------------------------------





“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s stockholders.

“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

“Certificate of Designations” means the Certificate of Designations of Fixed
Rate Cumulative Mandatorily Convertible Preferred Stock, Series B of the
Company.

“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.

“Common Stock” has the meaning ascribed to it in the Certificate of
Designations.

“Common Stock Issuance” has the meaning set forth in Section 13(B).

“Company” means the Person whose name, corporate or other organizational form
and jurisdiction of organization is set forth in Item 1 of Schedule A hereto.

“convertible securities” has the meaning set forth in Section 13(B).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Exchange Agreement” means the Exchange Agreement, dated as of the date hereof,
as amended from time to time, between the Company and the United States
Department of the Treasury, including all annexes and schedules thereto.

“Exercise Price” means the amount set forth in Item 2 of Schedule A hereto.

“Expiration Time” has the meaning set forth in Section 3.

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith or, with respect to Section 14, as determined
by the Original Warrantholder acting in good faith.  For so long as the Original
Warrantholder holds this Warrant or any portion thereof, it may object in
writing to the Board of Directors’ calculation of fair market value within 10
days of receipt of written notice thereof.  If the Original Warrantholder and
the Company are unable to agree on fair market value during the 10-day period
following the delivery of the Original Warrantholder’s objection, the Appraisal
Procedure may be invoked by either party to determine Fair Market Value by
delivering written notification thereof not later than the 30th day after
delivery of the Original Warrantholder’s objection.



Annex A-2

--------------------------------------------------------------------------------





“Initial Conversion Price” has the meaning set forth in Part 3 of the
Certificate of Designations.

“Initial Number” has the meaning set forth in Section 13(B)(1).

“Issue Date” means the date set forth in Item 3 of Schedule A hereto.

“Market Price” means, with respect to the Common Stock, on any given date, the
average VWAP for the 5 consecutive trading day-period ending on the Trading Day
immediately preceding such given date.  “Market Price” shall be determined
without reference to after hours or extended hours trading.  If the Common Stock
is not listed and traded in a manner that the quotations referred to above are
available for the period required hereunder, the Market Price per share of
Common Stock shall be deemed to be (i) in the event that any portion of the
Warrant is held by the Original Warrantholder, the fair market value per share
of the Common Stock as determined in good faith by the Original Warrantholder or
(ii) in all other circumstances, the fair market value per share of the Common
Stock as determined in good faith by the Board of Directors in reliance on an
opinion of a nationally recognized independent investment banking corporation
retained by the Company for this purpose and certified in a resolution to the
Warrantholder.  For the purposes of determining the Market Price of the Common
Stock on the “trading day” preceding, on or following the occurrence of an
event, (i) that trading day shall be deemed to commence immediately after the
regular scheduled closing time of trading on the New York Stock Exchange or, if
trading is closed at an earlier time, such earlier time and (ii) that trading
day shall end at the next regular scheduled closing time, or if trading is
closed at an earlier time, such earlier time (for the avoidance of doubt, and as
an example, if the Market Price is to be determined as of the last trading day
preceding a specified event and the closing time of trading on a particular day
is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that day, the Market
Price would be determined by reference to such 4:00 p.m. closing time).

“Ordinary Cash Dividends” means a regular quarterly cash dividend on shares of
Common Stock out of surplus or net profits legally available therefor
(determined in accordance with generally accepted accounting principles in
effect from time to time), provided that Ordinary Cash Dividends shall not
include any cash dividends paid subsequent to the Issue Date to the extent the
aggregate per share dividends paid on the outstanding Common Stock in any
quarter exceed the amount set forth in Item 4 of Schedule A hereto, as adjusted
for any stock split, stock dividend, reverse stock split, reclassification or
similar transaction.

“Original Warrant” has the meaning set forth in Section 15.

“Original Warrantholder” means the United States Department of the Treasury and
any successor or assign that is an Affiliate of the United States Department of
the Treasury.  Any actions specified to be taken by the Original Warrantholder
hereunder may only be taken by such Person and not by any other Warrantholder.



Annex A-3

--------------------------------------------------------------------------------





“Permitted Transactions” has the meaning set forth in Section 13(B).

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Per Share Fair Market Value” has the meaning set forth in Section 13(C).

“Preferred Stock” means the Fixed Rate Cumulative Mandatorily Convertible
Preferred Stock, Series B described in the Certificate of Designations.

“Preferred Stock Conversion Price” means the Conversion Price, as defined in the
Certificate of Designations, as adjusted from time to time, irrespective of
whether or not any Preferred Stock is outstanding.

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (B) any other offer available to substantially all
holders of Common Stock, in the case of both (A) or (B), whether for cash,
shares of Capital Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, effected while this Warrant is outstanding.  The “Effective Date” of a
Pro Rata Repurchase shall mean the date of acceptance of shares of Common Stock
for purchase or exchange by the Company under any tender or exchange offer which
is a Pro Rata Repurchase or the date of purchase with respect to any Pro Rata
Repurchase that is not a tender or exchange offer.

“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
shares of Common Stock and to own such Common Stock without the Warrantholder
being in violation of any applicable law, rule or regulation, including, without
limitation, the Bank Holding Company Act of 1956, as amended, and the Change in
Bank Control Act of 1978, as amended, and the receipt of any necessary approvals
and authorizations of, filings and registrations with, notifications to, or
expiration or termination of any applicable waiting period under, the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and any other
applicable laws and the rules and regulations thereunder.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Shares” has the meaning set forth in Section 2.

Annex A-4

--------------------------------------------------------------------------------



“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a business day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of  Common Stock
(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market for any period or periods
aggregating one half hour or longer; and (ii) have traded at least once on the
national or regional securities exchange or association or over-the-counter
market that is the primary market for the trading of the shares of Common Stock.

“U.S. GAAP” means United States generally accepted accounting principles.

“VWAP” means the volume-weighted average trading price of a share of Common
Stock as reported by Bloomberg LP.

“Warrant” means this Amended and Restated Warrant, issued pursuant to the
Exchange Agreement.

“Warrantholder” has the meaning set forth in Section 2.

2.         Number of Shares; Exercise Price.  This certifies that, for value
received, the United States Department of the Treasury and its successors and
assigns (the “Warrantholder”) is entitled, upon the terms and subject to the
conditions hereinafter set forth, to acquire from the Company, in whole or in
part, after the receipt of all applicable Regulatory Approvals, if any, up to an
aggregate of the number of fully paid and nonassessable shares of Common Stock
set forth in Item 5 of Schedule A hereto, at a purchase price per share of
Common Stock equal to the Exercise Price.  The number of shares of Common Stock
(the “Shares”) and the Exercise Price are subject to adjustment as provided
herein, and all references to “Common Stock,” “Shares” and “Exercise Price”
herein shall be deemed to include any such adjustment or series of adjustments.

3.         Exercise of Warrant; Term.  Subject to Section 2, to the extent
permitted by applicable laws and regulations, the right to purchase the Shares
represented by this Warrant is exercisable, in whole or in part by the
Warrantholder, at any time or from time to time after the execution and delivery
of this Warrant by the Company on the date hereof, but in no event later than
5:00 p.m., New York City time on December 12, 2018 (the “Expiration Time”), by
(A) the surrender of this Warrant and Notice of Exercise, in substantially the
form set forth in Annex A attached hereto, duly completed and executed on behalf
of the Warrantholder, at the principal executive office of the Company located
at the address set forth in Item 6 of Schedule A hereto (or such other office or
agency of the Company in the United States as it may designate by notice in
writing to the Warrantholder at the address of the Warrantholder appearing on
the books of the Company), and (B) payment of the Exercise Price for the Shares
thereby purchased:

(i)         by having the Company withhold, from the shares of Common Stock that
would otherwise be delivered to the Warrantholder upon such exercise, shares of
Common Stock issuable upon exercise of the Warrant equal in value to the
aggregate Exercise Price as to which this Warrant is so exercised based on the
Market Price of the Common Stock on the trading day on which this Warrant is
exercised and the Notice of Exercise is delivered to the Company pursuant to
this Section 3, or



Annex A-5

--------------------------------------------------------------------------------





(ii)        with the consent of both the Company and the Warrantholder, by
tendering in cash, by certified or cashier’s check payable to the order of the
Company, or by wire transfer of immediately available funds to an account
designated by the Company.

If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three business days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised.  Notwithstanding
anything in this Warrant to the contrary, the Warrantholder hereby acknowledges
and agrees that its exercise of this Warrant for Shares is subject to the
condition that the Warrantholder will have first received any applicable
Regulatory Approvals.

4.         Issuance of Shares; Authorization; Listing.  Certificates for Shares
issued upon exercise of this Warrant will be issued in such name or names as the
Warrantholder may designate and will be delivered to such named Person or
Persons within a reasonable time, not to exceed three business days after the
date on which this Warrant has been duly exercised in accordance with the terms
of this Warrant.  The Company hereby represents and warrants that any Shares
issued upon the exercise of this Warrant in accordance with the provisions of
Section 3 will be duly and validly authorized and issued, fully paid and
nonassessable and free from all taxes, liens and charges (other than liens or
charges created by the Warrantholder, income and franchise taxes incurred in
connection with the exercise of the Warrant or taxes in respect of any transfer
occurring contemporaneously therewith).  The Company agrees that the Shares so
issued will be deemed to have been issued to the Warrantholder as of the close
of business on the date on which this Warrant and payment of the Exercise Price
are delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date.  The Company will at all times reserve and keep available, out of its
authorized but unissued Common Stock, solely for the purpose of providing for
the exercise of this Warrant, the aggregate number of shares of Common Stock
then issuable upon exercise of this Warrant at any time.  The Company will
(A) procure, at its sole expense, the listing of the Shares issuable upon
exercise of this Warrant at any time, subject to issuance or notice of issuance,
on all principal stock exchanges on which the Common Stock is then listed or
traded and (B) maintain such listings of such Shares at all times after
issuance.  The Company will use reasonable best efforts to ensure that the
Shares may be issued without violation of any applicable law or regulation or of
any requirement of any securities exchange on which the Shares are listed or
traded.

5.         No Fractional Shares or Scrip.  No fractional Shares or scrip
representing fractional Shares shall be issued upon any exercise of this
Warrant.  In lieu of any fractional Share to which the Warrantholder would
otherwise be entitled, the Warrantholder shall be entitled to receive a cash
payment equal to the Market Price of the Common Stock on the last trading day
preceding the date of exercise less the pro-rated Exercise Price for such
fractional share.



Annex A-6

--------------------------------------------------------------------------------





6.         No Rights as Stockholders; Transfer Books.  This Warrant does not
entitle the Warrantholder to any voting rights or other rights as a stockholder
of the Company prior to the date of exercise hereof.  The Company will at no
time close its transfer books against transfer of this Warrant in any manner
which interferes with the timely exercise of this Warrant.

7,         Charges, Taxes and Expenses.  Issuance of certificates for Shares to
the Warrantholder upon the exercise of this Warrant shall be made without charge
to the Warrantholder for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company.

8.         Transfer/Assignment.

(A)       Subject to compliance with clause (B) of this Section 8, this Warrant
and all rights hereunder are transferable and assignable, in whole or in part,
upon the books of the Company by the registered holder hereof in person or by
duly authorized attorney, and a new warrant shall be made and delivered by the
Company, of the same tenor and date as this Warrant but registered in the name
of one or more transferees, upon surrender of this Warrant, duly endorsed, to
the office or agency of the Company described in Section 3.  All expenses (other
than stock transfer taxes) and other charges payable in connection with the
preparation, execution and delivery of the new warrants pursuant to this
Section 8 shall be paid by the Company.

(B)       If and for so long as required by the Exchange Agreement, this Warrant
shall contain the legend as set forth in Section 5.2(a) of the Exchange
Agreement.

9.         Exchange and Registry of Warrant.  This Warrant is exchangeable, upon
the surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares.  The Company shall maintain a registry showing the name and
address of the Warrantholder as the registered holder of this Warrant.  This
Warrant may be surrendered for exchange or exercise in accordance with its
terms, at the office of the Company, and the Company shall be entitled to rely
in all respects, prior to written notice to the contrary, upon such registry.

10.       Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.

11.       Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then such action may be taken or such right
may be exercised on the next succeeding day that is a business day.

Annex A-7

--------------------------------------------------------------------------------



12.       Rule 144 Information.  The Company covenants that it will use its
reasonable best efforts to timely file all reports and other documents required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations promulgated by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Warrantholder,
make publicly available such information as necessary to permit sales pursuant
to Rule 144 under the Securities Act), and it will use reasonable best efforts
to take such further action as any Warrantholder may reasonably request, in each
case to the extent required from time to time to enable such holder to, if
permitted by the terms of this Warrant and the Exchange Agreement, sell this
Warrant without registration under the Securities Act within the limitation of
the exemptions provided by (A) Rule 144 under the Securities Act, as such rule
may be amended from time to time, or (B) any successor rule or regulation
hereafter adopted by the SEC.  Upon the written request of any Warrantholder,
the Company will deliver to such Warrantholder a written statement that it has
complied with such requirements.

13.       Adjustments and Other Rights.  The Exercise Price and the number of
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows; provided, that if more than one subsection of this
Section 13 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 13 so as to result in
duplication:

(A)       Stock Splits, Subdivisions, Reclassifications or Combinations.  If the
Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, the number of Shares issuable upon exercise of this Warrant at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date.  In such event, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be adjusted to
the number obtained by dividing (x) the product of (1) the number of Shares
issuable upon the exercise of this Warrant before such adjustment and (2) the
Exercise Price in effect immediately prior to the record or effective date, as
the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.

(B)       Certain Issuances of Common Shares or Convertible Securities.  Until
the earlier of (i) the date on which the Original Warrantholder no longer holds
this Warrant or any portion thereof and (ii) the third anniversary of the Issue
Date, if the Company shall issue shares of Common Stock (or rights or warrants
or other securities exercisable or convertible into or exchangeable for shares
of Common Stock) (collectively, “convertible securities”, and, such transaction,
a “Common Stock Issuance”), other than in Permitted Transactions (as defined
below) or a transaction to which subsection (A) of this Section 13 is
applicable, without consideration or at a consideration per share of Common
Stock (or having a conversion price per share of Common Stock) that is less than
the Initial Conversion Price, then:



Annex A-8

--------------------------------------------------------------------------------





(1)        the Exercise Price shall be adjusted to equal the consideration per
share of Common Stock received by the Company in connection with the Common
Stock Issuance; and

(2)        the number of Shares issuable upon the exercise of this Warrant
immediately prior to the Common Stock Issuance (the “Initial Number”) shall be
increased to the number obtained by multiplying the Initial Number by a fraction
(A) the numerator of which shall be the Exercise Price in effect immediately
prior to the Common Stock Issuance and (B) the denominator of which shall be the
consideration per share of Common Stock received by the Company in connection
with the Common Stock Issuance.

For purposes of the foregoing, the aggregate consideration receivable by the
Company in connection with a Common Stock Issuance shall be deemed to be equal
to the sum of the net offering price (including the Fair Market Value of any
non-cash consideration and after deduction of any related expenses payable to
third parties) of all such securities plus the minimum aggregate amount, if any,
payable upon exercise or conversion of any such convertible securities into
shares of Common Stock; and “Permitted Transactions” shall mean issuances (i) as
consideration for or to fund the acquisition of businesses and/or related assets
at Fair Market Value, (ii) in connection with employee benefit plans and
compensation related arrangements in the ordinary course and consistent with
past practice approved by the Board of Directors, (iii) in connection with a
public or broadly marketed offering and sale of Common Stock or convertible
securities for cash conducted by the Company or its affiliates pursuant to
registration under the Securities Act or Rule 144A thereunder on a basis
consistent with capital raising transactions by comparable financial
institutions and (iv) in connection with the exercise of preemptive rights on
terms existing as of the Issue Date.  For the avoidance of doubt, each Equity
Raise (as defined in the Certificate of Designations) shall be subject to
adjustment as set forth in this Section 13(B) and shall not be considered a
Permitted Transaction hereunder.  Any adjustment made pursuant to this
Section 13(B) shall become effective immediately upon the date of such issuance.

(C)       Other Distributions.  In case the Company shall fix a record date for
the making of a distribution to all holders of its shares of Common Stock,
evidences of indebtedness, assets, cash, rights or warrants (excluding Ordinary
Cash Dividends, dividends of its Common Stock and other dividends or
distributions referred to in Section 13(A)), in each such case, the Exercise
Price in effect prior to such record date shall be reduced immediately
thereafter to the price determined by multiplying the Exercise Price in effect
immediately prior to the reduction by the quotient of (x) the Market Price of
the Common Stock on the last trading day preceding the first date on which the
Common Stock trades regular way on the principal national securities exchange on
which the Common Stock is listed or admitted to trading without the right to
receive such distribution, minus the amount of cash and/or the Fair Market Value
of the securities, evidences of indebtedness, assets, rights or warrants to be
so distributed in respect of one share of Common Stock (such amount and/or Fair
Market Value, the “Per Share Fair Market Value”) divided by (y) such Market
Price on such date specified in clause (x); such adjustment shall be made
successively whenever such a record date is fixed.  In such event, the number of
Shares issuable upon the exercise of this Warrant shall be increased to the
number obtained by dividing (x) the product of (1) the number of Shares issuable
upon the exercise of this Warrant before such adjustment, and (2) the Exercise
Price in effect immediately prior to the distribution giving rise to this
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence.  In the case of adjustment for a cash dividend
that is, or is coincident with, a regular quarterly cash dividend, the Per Share
Fair Market Value would be reduced by the per share amount of the portion of the
cash dividend that would constitute an Ordinary Cash Dividend.  In the event
that such distribution is not so made, the Exercise Price and the number of
Shares issuable upon exercise of this Warrant then in effect shall be
readjusted, effective as of the date when the Board of Directors determines not
to distribute such shares, evidences of indebtedness, assets, rights, cash or
warrants, as the case may be, to the Exercise Price that would then be in effect
and the number of Shares that would then be issuable upon exercise of this
Warrant if such record date had not been fixed.



Annex A-9

--------------------------------------------------------------------------------





(D)       Certain Repurchases of Common Stock.  In case the Company effects a
Pro Rata Repurchase of Common Stock, then the Exercise Price shall be reduced to
the price determined by multiplying the Exercise Price in effect immediately
prior to the Effective Date of such Pro Rata Repurchase by a fraction of which
the numerator shall be (i) the product of (x) the number of shares of Common
Stock outstanding immediately before such Pro Rata Repurchase and (y) the Market
Price of a share of Common Stock on the trading day immediately preceding the
first public announcement by the Company or any of its Affiliates of the intent
to effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of
the Pro Rata Repurchase, and of which the denominator shall be the product of
(a) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (b) the Market Price per share of Common Stock on the trading day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase.  In such event, the
number of shares of Common Stock issuable upon the exercise of this Warrant
shall be increased to the number obtained by dividing (x) the product of (1) the
number of Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the Pro
Rata Repurchase giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence.  For the
avoidance of doubt, no increase to the Exercise Price or decrease in the number
of Shares issuable upon exercise of this Warrant shall be made pursuant to this
Section 13(D).

(E)       Business Combinations.  In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(A)), the Warrantholder’s right to receive Shares upon
exercise of this Warrant shall be converted into the right to exercise this
Warrant to acquire the number of shares of stock or other securities or property
(including cash) which the Common Stock issuable (at the time of such Business
Combination or reclassification) upon exercise of this Warrant immediately prior
to such Business Combination or reclassification would have been entitled to
receive upon consummation of such Business Combination or reclassification; and
in any such case, if necessary, the provisions set forth herein with respect to
the rights and interests thereafter of the Warrantholder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to the
Warrantholder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph.  In
determining the kind and amount of stock, securities or the property receivable
upon exercise of this Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Warrantholder shall be entitled to
receive upon exercise shall be deemed to be the types and amounts of
consideration received by the majority of all holders of the shares of common
stock that affirmatively make an election (or of all such holders if none make
an election).



Annex A-10

--------------------------------------------------------------------------------





(F)       Rounding of Calculations; Minimum Adjustments.  All calculations under
this Section 13 shall be made to the nearest one-tenth (1/10th) of a cent or to
the nearest one‑hundredth (1/100th) of a share, as the case may be.  Any
provision of this Section 13 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.

(G)       Timing of Issuance of Additional Common Stock upon Certain
Adjustments.  In any case in which the provisions of this Section 13 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Company may defer until the occurrence of such event
(i) issuing to the Warrantholder of this Warrant exercised after such record
date and before the occurrence of such event the additional shares of Common
Stock issuable upon such exercise by reason of the adjustment required by such
event over and above the shares of Common Stock issuable upon such exercise
before giving effect to such adjustment and (ii) paying to such Warrantholder
any amount of cash in lieu of a fractional share of Common Stock; provided,
however, that the Company upon request shall deliver to such Warrantholder a due
bill or other appropriate instrument evidencing such Warrantholder’s right to
receive such additional shares, and such cash, upon the occurrence of the event
requiring such adjustment.

(H)       Other Events.  For so long as the Original Warrantholder holds this
Warrant or any portion thereof, if any event occurs as to which the provisions
of this Section 13 are not strictly applicable or, if strictly applicable, would
not, in the good faith judgment of the Board of Directors of the Company, fairly
and adequately protect the purchase rights of the Warrants in accordance with
the essential intent and principles of such provisions, then the Board of
Directors shall make such adjustments in the application of such provisions, in
accordance with such essential intent and principles, as shall be reasonably
necessary, in the good faith opinion of the Board of Directors, to protect such
purchase rights as aforesaid.  The Exercise Price or the number of Shares into
which this Warrant is exercisable shall not be adjusted in the event of a change
in the par value of the Common Stock or a change in the jurisdiction of
incorporation of the Company.

(I)        Statement Regarding Adjustments.  Whenever the Exercise Price or the
number of Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 13, the Company shall forthwith file at the principal office
of the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Warrantholder at the address appearing in the
Company’s records.



Annex A-11

--------------------------------------------------------------------------------





(J)        Notice of Adjustment Event.  In the event that the Company shall
propose to take any action of the type described in this Section 13 (but only if
the action of the type described in this Section 13 would result in an
adjustment in the Exercise Price or the number of Shares into which this Warrant
is exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall give notice to the
Warrantholder, in the manner set forth in Section 13(I), which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place.  Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property which shall be deliverable upon exercise
of this Warrant.  In the case of any action which would require the fixing of a
record date, such notice shall be given at least 10 days prior to the date so
fixed, and in case of all other action, such notice shall be given at least 15
days prior to the taking of such proposed action.  Failure to give such notice,
or any defect therein, shall not affect the legality or validity of any such
action.

(K)       Proceedings Prior to Any Action Requiring Adjustment.  As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 13, the Company shall take any action which may be necessary,
including obtaining regulatory, New York Stock Exchange, NASDAQ Stock Market or
other applicable national securities exchange or stockholder approvals or
exemptions, in order that the Company may thereafter validly and legally issue
as fully paid and nonassessable all shares of Common Stock that the
Warrantholder is entitled to receive upon exercise of this Warrant pursuant to
this Section 13.

(L)       Adjustment Rules.  Any adjustments pursuant to this Section 13 shall
be made successively whenever an event referred to herein shall occur. 

14.       Exchange.  At any time following the date on which the shares of
Common Stock of the Company are no longer listed or admitted to trading on a
national securities exchange (other than in connection with any Business
Combination), the Original Warrantholder may cause the Company to exchange all
or a portion of this Warrant for an economic interest or security (to be
determined by the Original Warrantholder after consultation with the Company) of
the Company classified as permanent equity under U.S. GAAP having a value equal
to the Fair Market Value of the portion of the Warrant so exchanged.  The
Original Warrantholder shall calculate any Fair Market Value required to be
calculated pursuant to this Section 14, which shall not be subject to the
Appraisal Procedure.

15.       Effect of Execution.  This Warrant and the terms and conditions set
forth herein hereby amend and restate the terms and conditions of that certain
warrant arising under that certain Securities Purchase Agreement – Standard
Terms incorporated into the Letter Agreement, dated as of December 12, 2008, as
amended from time to time, between the Company and the Original Warrantholder
(the “Original Warrant”), and the Original Warrant shall have no further force
or effect as of and following the Issue Date.



Annex A-12

--------------------------------------------------------------------------------





16.       No Impairment.  The Company will not, by amendment of its Charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Warrantholder.

17.       Governing Law, etc.  This Warrant and any claim, controversy or
dispute arising under or related to this Agreement, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties shall be enforced, governed and construed in all respects (whether
in contract or in tort) in accordance with the federal law of the United States
if and to the extent such law is applicable, and otherwise in accordance with
the laws of the State of New York applicable to contracts made and to be
performed entirely within such State.  Each of the Company and the Warrantholder
agrees (a) to submit to the exclusive jurisdiction and venue of the United
States District Court for the District of Columbia for any civil action, suit or
proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby, and (b) that notice may be served upon the Company at the
address in Section 21 below and upon the Warrantholder at the address for the
Warrantholder set forth in the registry maintained by the Company pursuant to
Section 9 hereof.  To the extent permitted by applicable law, each of the
Company and the Warrantholder hereby unconditionally waives trial by jury in any
civil legal action or proceeding relating to the Warrant or the transactions
contemplated hereby or thereby.

18.       Binding Effect.  This Warrant shall be binding upon any successors or
assigns of the Company.

19.       Amendments.  This Warrant may be amended and the observance of any
term of this Warrant may be waived only with the written consent of the Company
and the Warrantholder.

20.       Prohibited Actions.  The Company agrees that it will not take any
action which would entitle the Warrantholder to an adjustment of the Exercise
Price if the total number of shares of Common Stock issuable after such action
upon exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its Charter.

21.       Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service.  All notices hereunder shall be delivered as set forth in Item 7 of
Schedule A hereto, or pursuant to such other instructions as may be designated
in writing by the party to receive such notice.

Annex A-13

--------------------------------------------------------------------------------



22.       Entire Agreement.  This Warrant, the forms attached hereto and
Schedule A hereto (the terms of which are incorporated by reference herein), and
the Exchange Agreement (including all documents incorporated therein), contain
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior and contemporaneous arrangements or undertakings
with respect thereto.

 

[Remainder of page intentionally left blank]

 

 

Annex A-14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.

Dated:  Dated:  April [__], 2010

COMPANY:  Independent Bank Corporation

By:                                                                                   
Name: 
Title: 

Attest:

By:                                                                                   
Name:
Title:

 

 

 

[Signature Page to Warrant]

 

Annex A-15

--------------------------------------------------------------------------------



ANNEX A

Form of Notice of Exercise

Date:  [_________]

TO:      Independent Bank Corporation

RE:      Election to Purchase Common Stock

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant.  The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below.  A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, if any, should be issued in the name set forth
below.

Number of Shares of Common Stock

Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(i) of the Warrant or cash exercise pursuant to Section 3(ii) of the
Warrant, with consent of the Company and the Warrantholder):           
____________________________

Aggregate Exercise Price:       ____________________________

 

 

 

Holder:

 

 

By:

 

 

Name:

 

 

Title:

 

 

Annex A-16

--------------------------------------------------------------------------------



SCHEDULE A

Item 1
Name:  Independent Bank Corporation
Corporate or other organizational form:  Corporation
Jurisdiction of organization:  Michigan

Item 2
Exercise Price:  Preferred Stock Conversion Price.

Item 3
Issue Date:  April __, 2010

Item 4
$0.01

Item 5
Number of shares of Common Stock:  3,461,538

Item 6
Company’s address:  230 West Main Street, Ionia, MI 48846

Item 7

Notice information:

Independent Bank Corporation
230 West Main Street
Ionia, MI 48846
Attn:  Chief Financial Officer

 

 

 

 

 

 

Annex A-17

--------------------------------------------------------------------------------



ANNEX B

FORM OF NEW CERTIFICATE OF DESIGNATIONS

 

CERTIFICATE OF DESIGNATIONS

OF

FIXED RATE CUMULATIVE MANDATORILY CONVERTIBLE PREFERRED STOCK, SERIES B

OF

INDEPENDENT BANK CORPORATION

Independent Bank Corporation, a corporation organized and existing under the
laws of the State of Michigan (the "Corporation"), in accordance with the
provisions of Section 302 of the Michigan Business Corporation Act, does hereby
certify:

The name of the Corporation is Independent Bank Corporation.

The Corporation Identification Number (CID) assigned by the Department of Labor
& Economic Growth is 136863.

The location of the registered office of the Corporation is 230 West Main
Street, Ionia, Michigan 48846.

The board of directors of the Corporation (the "Board of Directors"), in
accordance with the Restated Articles of Incorporation, as amended, and Amended
and Restated Bylaws of the Corporation and applicable law, adopted the following
resolution on April [__], 2010, creating a series of [n] shares of Preferred
Stock of the Corporation designated as "Fixed Rate Cumulative Mandatorily
Convertible Preferred Stock, Series B"

RESOLVED, that pursuant to the provisions of the Restated Articles of
Incorporation, as amended, and Amended and Restated Bylaws of the Corporation
and applicable law, a series of Preferred Stock, no par value per share, of the
Corporation be and hereby is created, and that the designation and number of
shares of such series, and the voting and other powers, preferences and
relative, participating, optional or other rights, and the qualifications,
limitations and restrictions thereof, of the shares of such series, are as
follows:

Annex B-1

--------------------------------------------------------------------------------



Part 1.  Designation and Number of Shares.  There is hereby created out of the
authorized and unissued shares of preferred stock of the Corporation a series of
preferred stock designated as the "Fixed Rate Cumulative Mandatorily Convertible
Preferred Stock, Series B" (the "Designated Preferred Stock").  The authorized
number of shares of Designated Preferred Stock shall be [n].1

Part 2.  Standard Provisions.  The Standard Provisions contained in Annex A
attached hereto are incorporated herein by reference in their entirety and shall
be deemed to be a part of this Certificate of Designations to the same extent as
if such provisions had been set forth in full herein.

Part 3.  Definitions.  The following terms are used in this Certificate of
Designations (including the Standard Provisions in Annex A hereto) as defined
below:

(a)        "Common Stock" means the common stock, par value $1.00 per share, of
the Corporation.

(b)        "Dividend Payment Date" means February 15, May 15, August 15 and
November 15 of each year.

(c)        "Exchange Value" means, for each share of Designated Preferred Stock,
an amount equal to $750.

(d)       "Initial Conversion Price" means for each share of Designated
Preferred Stock the Market Price as of the Signing Date.

(e)        "Initial Quarterly Dividend" means $[_____].  [Amount of last
dividend declared prior to the Original Issue Date].

(f)        "Junior Stock" means the Common Stock and any other class or series
of stock of the Corporation the terms of which expressly provide that it ranks
junior to Designated Preferred Stock as to dividend rights and/or as to rights
on liquidation, dissolution or winding up of the Corporation. For purposes of
clarification, the junior subordinated debentures issued by the Corporation in
connection with trust preferred securities issued by certain subsidiaries of the
Corporation shall not be deemed to be Junior Stock.

(g)        "Liquidation Amount" means $1,000 per share of Designated Preferred
Stock.

(h)        "Mandatory Conversion Date" means the seventh anniversary of the
Original Issue Date.

1 Under the Exchange Agreement, the Corporation agrees to exchange additional
fully paid and nonassessable shares of Designated Preferred Stock for all
accrued and unpaid dividends under the Series A Shares outstanding immediately
prior to the Closing Date.  The authorized number of shares of Designated
Preferred Stock needs to include this additional amount.

Annex B-2

--------------------------------------------------------------------------------



(i)         "Minimum Amount" means $[_____].  [Amount equal to 25% of the
aggregate Liquidation Amount of the Designated Preferred Stock issued on the
Original Issue Date (including Designated Preferred Stock issued in exchange for
accrued and unpaid dividends on the Series A preferred stock under the Exchange
Agreement)].

(j)         "Parity Stock" means any class or series of stock of the Corporation
(other than Designated Preferred Stock) the terms of which do not expressly
provide that such class or series shall rank senior or junior to Designated
Preferred Stock as to dividend rights and/or as to rights on liquidation,
dissolution or winding up of the Corporation (in each case without regard to
whether dividends accrue cumulatively or non-cumulatively). For purposes of
clarification, the junior subordinated debentures issued by the Corporation in
connection with trust preferred securities issued by certain subsidiaries of the
Corporation shall not be deemed to be Parity Stock.

(k)        "Signing Date" means April 2, 2010.

Part 4.  Certain Voting Matters.  Holders of shares of Designated Preferred
Stock shall be entitled to one vote for each such share on any matter on which
holders of Designated Preferred Stock are entitled to vote, including any action
by written consent.

Part 5.  Preferred Directors. Pursuant to Section 506(2) of the Michigan
Business Corporation Act, the Standard Provisions in the attached Annex A shall
govern the election, appointment, removal, and terms of office of the Preferred
Directors (as defined in such Standard Provisions), and such matters shall not
be subject to or governed by Article VIII of the Corporation's Restated Articles
of Incorporation, as amended.

[Remainder of Page Intentionally Left Blank]

 

 

Annex B-3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Independent Bank Corporation has caused this Certificate of
Designations to be signed by [____], its [____], this [____] day of April, 2010.

 

 

 

INDEPENDENT BANK CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Annex B-4

--------------------------------------------------------------------------------



 

ANNEX A

STANDARD PROVISIONS

Section 1.        General Matters.  Each share of Designated Preferred Stock
shall be identical in all respects to every other share of Designated Preferred
Stock.  The Designated Preferred Stock shall rank equally with Parity Stock and
shall rank senior to Junior Stock with respect to the payment of dividends and
the distribution of assets in the event of any dissolution, liquidation or
winding up of the Corporation.

Section 2.        Standard Definitions.  As used herein with respect to
Designated Preferred Stock:

(a)        "Affiliate" means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with, such other
Person.  For purposes of this definition, "control" (including, with correlative
meanings, the terms "controlled by" and "under common control with") when used
with respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such Person,
whether through the ownership of voting securities by contract or otherwise.

(b)        "Applicable Dividend Rate" means (i) during the period from the
Original Issue Date to, but excluding, the first day of the first Dividend
Period commencing on or after December 12, 2013, 5% per annum and (ii) from and
after the first day of the first Dividend Period commencing on or after December
12, 2013, 9% per annum.

(c)        "Appraisal Procedure" means a procedure whereby two independent
appraisers, one chosen by the Corporation and one by the Original Designated
Preferred Stockholder, shall mutually agree upon the determinations then the
subject of appraisal.  Each party shall deliver a notice to the other appointing
its appraiser within 15 days after the Appraisal Procedure is invoked.  If
within 30 days after appointment of the two appraisers they are unable to agree
upon the amount in question, a third independent appraiser shall be chosen
within 10 days thereafter by the mutual consent of such first two appraisers. 
The decision of the third appraiser so appointed and chosen shall be given
within 30 days after the selection of such third appraiser.  If three appraisers
shall be appointed and the determination of one appraiser is disparate from the
middle determination by more than twice the amount by which the other
determination is disparate from the middle determination, then the determination
of such appraiser shall be excluded, the remaining two determinations shall be
averaged and such average shall be binding and conclusive upon the Corporation
and the Original Designated Preferred Stockholder; otherwise, the average of all
three determinations shall be binding upon the Corporation and the Original
Designated Preferred Stockholder.  The costs of conducting any Appraisal
Procedure shall be borne by the Corporation.

(d)       "Appropriate Federal Banking Agency" means the "appropriate Federal
banking agency" with respect to the Corporation as defined in Section 3(q) of
the Federal Deposit Insurance Act (12 U.S.C.  Section 1813(q)), or any successor
provision.

Annex B-5

--------------------------------------------------------------------------------



(e)        "Business Combination" means a merger, consolidation, statutory share
exchange or similar transaction that requires the approval of the Corporation’s
stockholders.

(f)        "Business Day" means any day except Saturday, Sunday and any day on
which banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

(g)        "Bylaws" means the bylaws of the Corporation, as they may be amended
from time to time.

(h)        "Capital Stock" means (A) with respect to any Person that is a
corporation or company, any and all shares, interests, participations or other
equivalents (however designated) of capital or capital stock of such Person and
(B) with respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

(i)         "Certificate of Designations" means the Certificate of Designations
or comparable instrument relating to the Designated Preferred Stock, of which
these Standard Provisions form a part, as it may be amended from time to time.

(j)         "Change of Control" means the occurrence of one of the following:

(i)         the consummation of any transaction (including, without limitation,
any merger or consolidation) the result of which is that any "person" becomes
the "beneficial owner" (as these terms are defined in Rule 13d-3 and Rule 13d-5
under the Exchange Act), directly or indirectly, of more than 50% of the Capital
Stock of the Corporation that is at the time entitled to vote by the holder
thereof in the election of the Board of Directors (or comparable body); or

(ii)        the first day on which a majority of the members of the Board of
Directors are not Continuing Directors.

(k)        "Change of Control Effective Date" has the meaning set forth in
Section 10(a).

(l)         "Charter" means the Corporation’s certificate or articles of
incorporation, articles of association, or similar organizational document.

(m)       "Common Stock Issuance" has the meaning set forth in Section 11(d).

(n)        "Common Stock Offering" means the sale and issuance for cash by the
Corporation to persons other than the Corporation or any of its subsidiaries
after the Original Issue Date of shares of Common Stock (other than any such
sales and issuances made pursuant to agreements or arrangements entered into, or
pursuant to financing plans which were publicly announced, on or prior to the
Signing Date).

(o)        "Continuing Directors" means, as of any date of determination, any
member of the Board of Directors who (i) was a member of the Board of Directors
on the Original Issue Date or (ii) was nominated for election or elected to the
Board of Directors with the approval of a majority of the Continuing Directors
who were members of the Board of Directors at the time of such new director’s
nomination or election.



Annex B-6

--------------------------------------------------------------------------------





(p)        "Conversion Date" means any date on which shares of Designated
Preferred Stock are converted as set forth in this Certificate of Designations.

(q)        "Conversion Price" means the Initial Conversion Price, subject to
adjustment as set forth in Section 11 of this Certificate of Designations.

(r)        "Conversion Rate" means for each share of Designated Preferred Stock,
the Exchange Value divided by the Conversion Price, subject to adjustment as set
forth in Section 11 of this Certificate of Designations.

(s)        "Convertible Securities" has the meaning set forth in Section 11(c).

(t)        "Depositary" means The Depository Trust Company or its nominee or any
successor depositary appointed by the Corporation.

(u)        "Dividend Period" has the meaning set forth in Section 3(a).

(v)        "Dividend Record Date" has the meaning set forth in Section 3(a).

(w)       "Early Conversion" has the meaning set forth in Section 7(a).

(x)        "Early Conversion Date" has the meaning set forth in Section 7(c).

(y)        "Equity Investor" has the meaning set forth in Section 7(b)(iii).

(z)        "Equity Raise" has the meaning set forth in Section 7(b)(iii).

(aa)      "Equity Raise Issuance" has the meaning set forth in Section 11(c).

(bb)      "Exchange Act" means the Securities Exchange Act of 1934, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.

(cc)      "Ex-Dividend Date" means, in respect of a dividend or distribution to
holders of Common Stock, the first date on which a sale of the Common Stock does
not automatically transfer the right to receive the relevant dividend or
distribution from the seller of the Common Stock to its buyer.

(dd)     "Fair Market Value" means, with respect to any security or other
property, the fair market value of such security or other property as determined
by the Board of Directors, acting in good faith.  For so long as the Original
Designated Preferred Stockholder holds the Designated Preferred Stock or any
portion thereof, it may object in writing to the Board of Directors’ calculation
of fair market value within 10 days of receipt of written notice thereof.  If
the Original Designated Preferred Stockholder and the Corporation are unable to
agree on fair market value during the 10-day period following the delivery of
the Original Designated Preferred Stockholder’s objection, the Appraisal
Procedure may be invoked by either party to determine Fair Market Value by
delivering written notification thereof not later than the 30th day after
delivery of the Original Designated Preferred Stockholder’s objection.



Annex B-7

--------------------------------------------------------------------------------





(ee)      "Liquidation Preference" has the meaning set forth in Section 4(a).

(ff)       "Market Price" means, with respect to the Common Stock, on any given
date, the average VWAP for the 5 consecutive Trading Day-period ending on the
Trading Day immediately preceding such given date.  "Market Price" shall be
determined without reference to after hours or extended hours trading.  If the
Common Stock is not listed and traded in a manner that the quotations referred
to above are available for the period required hereunder, the Market Price per
share of Common Stock shall be deemed to be (i) in the event that any portion of
the Designated Preferred Stock is held by the Original Designated Preferred
Stockholder, the fair market value per share of the Common Stock as determined
in good faith by the Original Designated Preferred Stockholder or (ii) in all
other circumstances, the fair market value per share of the Common Stock as
determined in good faith by the Board of Directors in reliance on an opinion of
a nationally recognized independent investment banking corporation retained by
the Corporation for this purpose and certified in a resolution to the holder(s)
of Designated Preferred Stock.  For the purposes of determining the Market Price
of the Common Stock on the "Trading Day" preceding, on or following the
occurrence of an event, (i) that Trading Day shall be deemed to commence
immediately after the regular scheduled closing time of trading on the NYSE or,
if trading is closed at an earlier time, such earlier time and (ii) that Trading
Day shall end at the next regular scheduled closing time, or if trading is
closed at an earlier time, such earlier time (for the avoidance of doubt, and as
an example, if the Market Price is to be determined as of the last Trading Day
preceding a specified event and the closing time of trading on a particular day
is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that day, the Market
Price would be determined by reference to such 4:00 p.m. closing time).

(gg)      "NASDAQ" means NASDAQ Stock Market LLC.

(hh)      "NYSE" means the New York Stock Exchange.

(ii)        "Ordinary Cash Dividends" means a regular quarterly cash dividend on
shares of Common Stock out of surplus or net profits legally available therefor
(determined in accordance with generally accepted accounting principles in
effect from time to time), provided that Ordinary Cash Dividends shall not
include any cash dividends paid subsequent to the Original Issue Date to the
extent the aggregate per share dividends paid on the outstanding Common Stock in
any quarter exceed the Initial Quarterly Dividend, as adjusted for any stock
split, stock dividend, reverse stock split, reclassification or similar
transaction.

(jj)        "Original Designated Preferred Stockholder" means the United States
Department of the Treasury and any successor or assign that is an Affiliate of
the United States Department of the Treasury.  Any actions specified to be taken
by the Original Designated Preferred Stockholder hereunder may only be taken by
such Person and not by any other holder of Designated Preferred Stock.

(kk)      "Original Issue Date" means the date on which shares of Designated
Preferred Stock are first issued.

Annex B-8

--------------------------------------------------------------------------------



(ll)        "Permitted Transactions" has the meaning set forth in Section 11(d).

(mm)    "Per Share Fair Market Value" has the meaning set forth in
Section 11(e).

(nn)      "Person" has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

(oo)      "Preferred Director" has the meaning set forth in Section 13(b).

(pp)      "Preferred Stock" means any and all series of preferred stock of the
Corporation, including the Designated Preferred Stock.

(qq)      "Pro Rata Repurchase" means any purchase of shares of Common Stock by
the Corporation or any Affiliate thereof pursuant to (A) any tender offer or
exchange offer subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder or (B) any other offer available to
substantially all holders of Common Stock, in the case of both (A) or (B),
whether for cash, shares of Capital Stock of the Corporation, other securities
of the Corporation, evidences of indebtedness of the Corporation or any other
Person or any other property (including, without limitation, shares of Capital
Stock, other securities or evidences of indebtedness of a subsidiary), or any
combination thereof, effected while the Designated Preferred Stock is
outstanding.  The "Effective Date" of a Pro Rata Repurchase shall mean the date
of acceptance of shares of Common Stock for purchase or exchange by the
Corporation under any tender or exchange offer which is a Pro Rata Repurchase or
the date of purchase with respect to any Pro Rata Repurchase that is not a
tender or exchange offer.

(rr)       "Regulatory Approvals" with respect to the holder of the Designated
Preferred Stock, means, to the extent applicable and required to permit the
conversion of the Designated Preferred Stock for Shares and to own such Shares
without such holder being in violation of any applicable law, rule or
regulation, including, without limitation, the Bank Holding Company Act of 1956,
as amended, and the Change in Bank Control Act of 1978, as amended, and the
receipt of any necessary approvals and authorizations of, filings and
registrations with, notifications to, or expiration or termination of any
applicable waiting period under, the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and any other applicable laws and the rules and
regulations thereunder.

(ss)       "Share Dilution Amount" has the meaning set forth in Section 3(b).

(tt)       "Shares" means the shares of the Corporation’s Common Stock issuable
upon conversion of the Designated Preferred Stock.

(uu)      "Special Distribution" means a distribution on the Common Stock of:

(i)         rights, options or warrants (other than pursuant to a shareholder
rights plan) entitling holders of Common Stock to purchase, for a period of 45
calendar days or less, shares of Common Stock at a price less than the average
Market Price of the Common Stock for the 10 consecutive Trading Days immediately
preceding the declaration date for such distribution; or

Annex B-9

--------------------------------------------------------------------------------



(ii)        cash or other assets, debt securities or rights to purchase the
Corporation’s securities (other than pursuant to a shareholder rights plan or a
dividend or distribution on the Common Stock in shares of Common Stock), which
distribution has a per share value as determined by the Board of Directors
exceeding 10% of the Market Price of the Common Stock on the Trading Day
preceding the declaration date for such distribution.

(vv)      "Specified Corporate Transaction" has the meaning set forth in
Section 9(a).

(ww)    "Standard Provisions" mean these Standard Provisions that form a part of
the Certificate of Designations relating to the Designated Preferred Stock.

(xx)      "TP Exchange" has the meaning set forth in Section 7(b)(ii).

(yy)      "Trading Day" means (A) if the shares of Common Stock are not traded
on any national or regional securities exchange or association or
over-the-counter market, a Business Day or (B) if the shares of Common Stock are
traded on any national or regional securities exchange or association or
over-the-counter market, a Business Day on which such relevant exchange or
quotation system is scheduled to be open for business and on which the shares
of  Common Stock (i) are not suspended from trading on any national or regional
securities exchange or association or over-the-counter market for any period or
periods aggregating one half hour or longer; and (ii) have traded at least once
on the national or regional securities exchange or association or
over-the-counter market that is the primary market for the trading of the shares
of Common Stock.

(zz)      "Trust Preferred Securities" has the meaning set forth in Section
7(b)(ii).

(aaa)    "Valuation Date" has the meaning set forth in Section 11(d).

(bbb)    "Voting Parity Stock" means, with regard to any matter as to which the
holders of Designated Preferred Stock are entitled to vote as specified in
Sections 13(a) and 13(b) of these Standard Provisions that form a part of the
Certificate of Designations, any and all series of Parity Stock upon which like
voting rights have been conferred and are exercisable with respect to such
matter.

(ccc)    "VWAP" means the volume-weighted average trading price of a share of
Common Stock as reported by Bloomberg LP.

Section 3.        Dividends.

(a)        Rate.  Holders of Designated Preferred Stock shall be entitled to
receive, on each share of Designated Preferred Stock if, as and when declared by
the Board of Directors or any duly authorized committee of the Board of
Directors, but only out of funds legally available therefor, cumulative cash
dividends (subject to Section 6(e) below) with respect to each Dividend Period
(as defined below) at a rate per annum equal to the Applicable Dividend Rate on
(i) the Liquidation Amount per share of Designated Preferred Stock and (ii) the
amount of accrued and unpaid dividends for any prior Dividend Period on such
share of Designated Preferred Stock, if any.  Such dividends shall begin to
accrue and be cumulative from the Original Issue Date, shall compound on each
subsequent Dividend Payment Date (i.e., no dividends shall accrue on other
dividends unless and until the first Dividend Payment Date for such other
dividends has passed without such other dividends having been paid on such date)
and shall be payable quarterly in arrears on each Dividend Payment Date,
commencing with the first such Dividend Payment Date to occur at least 20
calendar days after the Original Issue Date.  In the event that any Dividend
Payment Date would otherwise fall on a day that is not a Business Day, the
dividend payment due on that date shall be postponed to the next day that is a
Business Day and no additional dividends shall accrue as a result of that
postponement.  The period from and including any Dividend Payment Date to, but
excluding, the next Dividend Payment Date is a "Dividend Period", providedthat
the initial Dividend Period shall be the period from and including the Original
Issue Date to, but excluding, the next Dividend Payment Date.



Annex B-10

--------------------------------------------------------------------------------





Dividends that are payable on Designated Preferred Stock in respect of any
Dividend Period shall be computed on the basis of a 360-day year consisting of
twelve 30-day months.  The amount of dividends payable on Designated Preferred
Stock on any date prior to the end of a Dividend Period, and for the initial
Dividend Period, shall be computed on the basis of a 360-day year consisting of
twelve 30-day months, and actual days elapsed over a 30-day month.

Dividends that are payable on Designated Preferred Stock on any Dividend Payment
Date shall be payable to holders of record of Designated Preferred Stock as they
appear on the stock register of the Corporation on the applicable record date,
which shall be the 15th calendar day immediately preceding such Dividend Payment
Date or such other record date fixed by the Board of Directors or any duly
authorized committee of the Board of Directors that is not more than 60 nor less
than 10 days prior to such Dividend Payment Date (each, a "Dividend Record
Date").  Any such day that is a Dividend Record Date shall be a Dividend Record
Date whether or not such day is a Business Day.

Holders of Designated Preferred Stock shall not be entitled to any dividends,
whether payable in cash, securities or other property, other than dividends (if
any) declared and payable on Designated Preferred Stock as specified in this
Section 3 (subject to the other provisions of the Certificate of Designations).

(b)        Priority of Dividends.  So long as any share of Designated Preferred
Stock remains outstanding, no dividend or distribution shall be declared or paid
on the Common Stock or any other shares of Junior Stock (other than dividends
payable solely in shares of Common Stock) or Parity Stock, subject to the
immediately following paragraph in the case of Parity Stock, and no Common
Stock, Junior Stock or Parity Stock shall be, directly or indirectly, purchased,
redeemed or otherwise acquired for consideration by the Corporation or any of
its subsidiaries unless all accrued and unpaid dividends for all past Dividend
Periods, including the latest completed Dividend Period (including, if
applicable as provided in Section 3(a) above, dividends on such amount), on all
outstanding shares of Designated Preferred Stock have been or are
contemporaneously declared and paid in full (or have been declared and a sum
sufficient for the payment thereof has been set aside for the benefit of the
holders of shares of Designated Preferred Stock on the applicable record date). 
The foregoing limitation shall not apply to (i) redemptions, purchases or other
acquisitions of shares of Common Stock or other Junior Stock in connection with
the administration of any employee benefit plan in the ordinary course of
business (including purchases to offset the Share Dilution Amount (as defined
below) pursuant to a publicly announced repurchase plan) and consistent with
past practice, provided that any purchases to offset the Share Dilution Amount
shall in no event exceed the Share Dilution Amount; (ii) purchases or other
acquisitions by a broker-dealer subsidiary of the Corporation solely for the
purpose of market-making, stabilization or customer facilitation transactions in
Junior Stock or Parity Stock in the ordinary course of its business;
(iii) purchases by a broker-dealer subsidiary of the Corporation of Capital
Stock of the Corporation for resale pursuant to an offering by the Corporation
of such Capital Stock underwritten by such broker-dealer subsidiary; (iv) any
dividends or distributions of rights or Junior Stock in connection with a
stockholders’ rights plan or any redemption or repurchase of rights pursuant to
any stockholders’ rights plan; (v) the acquisition by the Corporation or any of
its subsidiaries of record ownership in Junior Stock or Parity Stock for the
beneficial ownership of any other Persons (other than the Corporation or any of
its subsidiaries), including as trustees or custodians; and (vi) the exchange or
conversion of Junior Stock for or into other Junior Stock or of Parity Stock for
or into other Parity Stock (with the same or lesser aggregate liquidation
amount) or Junior Stock, in each case, solely to the extent required pursuant to
binding obligations entered into prior to the Signing Date or any subsequent
agreement for the accelerated exercise, settlement or exchange thereof for
Common Stock.  "Share Dilution Amount" means the increase in the number of
diluted shares outstanding (determined in accordance with generally accepted
accounting principles in the United States, and as measured from the date of the
Corporation’s consolidated financial statements most recently filed with the
Securities and Exchange Commission prior to the Original Issue Date) resulting
from the grant, vesting or exercise of equity-based compensation to employees
and equitably adjusted for any stock split, stock dividend, reverse stock split,
reclassification or similar transaction.



Annex B-11

--------------------------------------------------------------------------------





When dividends are not paid (or declared and a sum sufficient for payment
thereof set aside for the benefit of the holders thereof on the applicable
record date) on any Dividend Payment Date (or, in the case of Parity Stock
having dividend payment dates different from the Dividend Payment Dates, on a
dividend payment date falling within a Dividend Period related to such Dividend
Payment Date) in full upon Designated Preferred Stock and any shares of Parity
Stock, all dividends declared on Designated Preferred Stock and all such Parity
Stock and payable on such Dividend Payment Date (or, in the case of Parity Stock
having dividend payment dates different from the Dividend Payment Dates, on a
dividend payment date falling within the Dividend Period related to such
Dividend Payment Date) shall be declared pro rata so that the respective amounts
of such dividends declared shall bear the same ratio to each other as all
accrued and unpaid dividends per share on the shares of Designated Preferred
Stock (including, if applicable as provided in Section 3(a) above, dividends on
such amount) and all Parity Stock payable on such Dividend Payment Date (or, in
the case of Parity Stock having dividend payment dates different from the
Dividend Payment Dates, on a dividend payment date falling within the Dividend
Period related to such Dividend Payment Date) (subject to their having been
declared by the Board of Directors or a duly authorized committee of the Board
of Directors out of legally available funds and including, in the case of Parity
Stock that bears cumulative dividends, all accrued but unpaid dividends) bear to
each other.  If the Board of Directors or a duly authorized committee of the
Board of Directors determines not to pay any dividend or a full dividend on a
Dividend Payment Date, the Corporation shall provide written notice to the
holders of Designated Preferred Stock prior to such Dividend Payment Date.

Subject to the foregoing, and not otherwise, such dividends (payable in cash,
securities or other property) as may be determined by the Board of Directors or
any duly authorized committee of the Board of Directors may be declared and paid
on any securities, including Common Stock and other Junior Stock, from time to
time out of any funds legally available for such payment, and holders of
Designated Preferred Stock shall not be entitled to participate in any such
dividends.



Annex B-12

--------------------------------------------------------------------------------





Section 4.        Liquidation Rights.


(A)        VOLUNTARY OR INVOLUNTARY LIQUIDATION.  IN THE EVENT OF ANY
LIQUIDATION, DISSOLUTION OR WINDING UP OF THE AFFAIRS OF THE CORPORATION,
WHETHER VOLUNTARY OR INVOLUNTARY, HOLDERS OF DESIGNATED PREFERRED STOCK SHALL BE
ENTITLED TO RECEIVE FOR EACH SHARE OF DESIGNATED PREFERRED STOCK, OUT OF THE
ASSETS OF THE CORPORATION OR PROCEEDS THEREOF (WHETHER CAPITAL OR SURPLUS)
AVAILABLE FOR DISTRIBUTION TO STOCKHOLDERS OF THE CORPORATION, SUBJECT TO THE
RIGHTS OF ANY CREDITORS OF THE CORPORATION, BEFORE ANY DISTRIBUTION OF SUCH
ASSETS OR PROCEEDS IS MADE TO OR SET ASIDE FOR THE HOLDERS OF COMMON STOCK AND
ANY OTHER STOCK OF THE CORPORATION RANKING JUNIOR TO DESIGNATED PREFERRED STOCK
AS TO SUCH DISTRIBUTION, PAYMENT IN FULL IN AN AMOUNT EQUAL TO THE SUM OF
(I) THE LIQUIDATION AMOUNT PER SHARE AND (II) THE AMOUNT OF ANY ACCRUED AND
UNPAID DIVIDENDS (INCLUDING, IF APPLICABLE AS PROVIDED IN SECTION 3(A) ABOVE,
DIVIDENDS ON SUCH AMOUNT), WHETHER OR NOT DECLARED, TO THE DATE OF PAYMENT (SUCH
AMOUNTS COLLECTIVELY, THE "LIQUIDATION PREFERENCE").

(b)        Partial Payment.  If in any distribution described in Section 4(a)
above the assets of the Corporation or proceeds thereof are not sufficient to
pay in full the amounts payable with respect to all outstanding shares of
Designated Preferred Stock and the corresponding amounts payable with respect of
any other stock of the Corporation ranking equally with Designated Preferred
Stock as to such distribution, holders of Designated Preferred Stock and the
holders of such other stock shall share ratably in any such distribution in
proportion to the full respective distributions to which they are entitled.

(c)        Residual Distributions.  If the Liquidation Preference has been paid
in full to all holders of Designated Preferred Stock and the corresponding
amounts payable with respect of any other stock of the Corporation ranking
equally with Designated Preferred Stock as to such distribution has been paid in
full, the holders of other stock of the Corporation shall be entitled to receive
all remaining assets of the Corporation (or proceeds thereof) according to their
respective rights and preferences.

(d)       Merger, Consolidation and Sale of Assets Not Liquidation.  For
purposes of this Section 4, the merger or consolidation of the Corporation with
any other corporation or other entity, including a merger or consolidation in
which the holders of Designated Preferred Stock receive cash, securities or
other property for their shares, or the sale, lease or exchange (for cash,
securities or other property) of all or substantially all of the assets of the
Corporation, shall not constitute a liquidation, dissolution or winding up of
the Corporation.

Section 5.        Redemption.

(a)        Optional Redemption.  The Corporation, at its option, subject to the
approval of the Appropriate Federal Banking Agency, may redeem, in whole or in
part, at any time and from time to time, out of funds legally available
therefor, the shares of Designated Preferred Stock at the time outstanding, upon
notice given as provided in Section 5(c) below, at a redemption price equal to
the sum of (i) (A) the Liquidation Amount per share or (B) if redeemed on or
after the first Dividend Payment Date falling on or after the second anniversary
of the Original Issue Date, the greater of (1) the Liquidation Amount per share
and (2) the product of the Conversion Rate and the average of the Market Prices
per share of Common Stock over the 20 consecutive Trading Day period beginning
on the Trading Day after the notice of redemption is given as provided in
Section 5(c) below and (ii) except as otherwise provided below, any accrued and
unpaid dividends to, but excluding, the date fixed for redemption (including, if
applicable, as provided in Section 3(a) above, dividends on such amount),
regardless of whether any dividends are actually declared; provided that the
aggregate redemption price of the Designated Preferred Stock redeemed pursuant
to this paragraph may not exceed an amount equal to the sum of (x) any aggregate
gross proceeds of not less than the Minimum Amount received by the Corporation
from one or more Common Stock Offerings and (y) any net increase to the
Corporation’s retained earnings after the Original Issue Date above the
Corporation’s retained earnings reflected in its most recent publicly available
balance sheet on or prior to the Original Issue Date; and provided further that
the minimum number of shares of Designated Preferred Stock redeemed by the
Corporation upon any such redemption shall be at least equal to the lesser of
(x) all shares of Designated Preferred Stock then outstanding and (y) 25% of the
number of shares of Designated Preferred Stock issued on the Original Issue
Date.



Annex B-13

--------------------------------------------------------------------------------





The redemption price for any shares of Designated Preferred Stock shall be
payable in cash on the redemption date to the holder of such shares against
surrender of the certificate(s) evidencing such shares to the Corporation or its
agent.  Any declared but unpaid dividends payable on a redemption date that
occurs subsequent to the Dividend Record Date for a Dividend Period shall not be
paid to the holder entitled to receive the redemption price on the redemption
date, but rather shall be paid to the holder of record of the redeemed shares on
such Dividend Record Date relating to the Dividend Payment Date as provided in
Section 3 above.

(b)        No Sinking Fund.  The Designated Preferred Stock shall not be subject
to any mandatory redemption, sinking fund or other similar provisions.  Holders
of Designated Preferred Stock shall have no right to require redemption or
repurchase of any shares of Designated Preferred Stock.

(c)        Notice of Redemption.  Notice of every redemption of shares of
Designated Preferred Stock shall be given by first class mail, postage prepaid,
addressed to the holders of record of the shares of Designated Preferred Stock
to be redeemed at their respective last addresses appearing on the books of the
Corporation. Such mailing shall be at least 30 days (or in the event of a
redemption on or after the first Dividend Payment Date falling on or after the
second anniversary of the Original Issue Date, at least 25 Trading Days) and not
more than 60 days before the date fixed for redemption. Any notice mailed as
provided in this Subsection shall be conclusively presumed to have been duly
given, whether or not the holder receives such notice, but failure duly to give
such notice by mail, or any defect in such notice or in the mailing thereof, to
any holder of shares of Designated Preferred Stock designated for redemption
shall not affect the validity of the proceedings for the redemption of any other
shares of Designated Preferred Stock. Notwithstanding the foregoing, if shares
of Designated Preferred Stock are issued in book-entry form through the
Depositary or any other similar facility, notice of redemption may be given to
the holders of Designated Preferred Stock at such time and in any manner
permitted by such facility. Each notice of redemption given to a holder shall
state: (1) the redemption date; (2) the number of shares of Designated Preferred
Stock to be redeemed and, if less than all the shares held by such holder are to
be redeemed, the number of such shares to be redeemed from such holder; (3) the
redemption price (or the manner of calculation thereof); and (4) the place or
places where certificates for such shares are to be surrendered for payment of
the redemption price.



Annex B-14

--------------------------------------------------------------------------------





(d)       Partial Redemption.  In case of any redemption of part of the shares
of Designated Preferred Stock at the time outstanding, the shares to be redeemed
shall be selected either pro rata or in such other manner as the Board of
Directors or a duly authorized committee thereof may determine to be fair and
equitable.  Subject to the provisions hereof, the Board of Directors or a duly
authorized committee thereof shall have full power and authority to prescribe
the terms and conditions upon which shares of Designated Preferred Stock shall
be redeemed from time to time.  If fewer than all the shares represented by any
certificate are redeemed or converted, a new certificate shall be issued
representing the unredeemed shares without charge to the holder thereof.

(e)        Effectiveness of Redemption.  If notice of redemption has been duly
given and if on or before the redemption date specified in such notice all funds
necessary for the redemption have been deposited by the Corporation, in trust
for the pro rata benefit of the holders of the shares of Designated Preferred
Stock called for redemption, with a bank or trust company doing business in the
Borough of Manhattan, The City of New York, and having a capital and surplus of
at least $500 million and selected by the Board of Directors, so as to be and
continue to be available solely therefor, then, notwithstanding that any
certificate for any share of Designated Preferred Stock so called for redemption
has not been surrendered for cancellation, on and after the redemption date
dividends shall cease to accrue on all Designated Preferred Stock so called for
redemption, all shares of Designated Preferred Stock so called for redemption
shall no longer be deemed outstanding and all rights with respect to such shares
of Designated Preferred Stock shall forthwith on such redemption date cease and
terminate, except only the right of the holders thereof to receive the amount
payable on such redemption from such bank or trust company, without interest. 
Any funds unclaimed at the end of three years from the redemption date shall, to
the extent permitted by law, be released to the Corporation, after which time
the holders of the shares of Designated Preferred Stock so called for redemption
shall look only to the Corporation for payment of the redemption price of such
shares of Designated Preferred Stock.

(f)        Status of Redeemed Shares.  Shares of Designated Preferred Stock that
are redeemed, repurchased or otherwise acquired by the Corporation shall revert
to authorized but unissued shares of Preferred Stock (provided that any such
cancelled shares of Designated Preferred Stock may be reissued only as shares of
any series of Preferred Stock other than Designated Preferred Stock).

Section 6.        General Conversion Provisions.

(a)        Conversion by Holders; Approvals.  Holders of Designated Preferred
Stock shall have the right, at their option, to convert, at any time and from
time to time, all or any portion of the Designated Preferred Stock (but in no
event less than one share of the Designated Preferred Stock), into a number of
Shares equal to the product of the then-applicable Conversion Rate and the
number of shares of Designated Preferred Stock surrendered for conversion in
accordance with the terms and conditions of this Certificate of Designations
(which, in the event of a Specified Corporate Transaction or a Change of
Control, shall include the provisions of Sections 9 and 10, respectively);
provided, however, notwithstanding anything in this Certificate of Designations
to the contrary, holders of Designated Preferred Stock shall not be entitled to
convert shares of Designated Preferred Stock until the converting holder has
first received any applicable Regulatory Approvals.



Annex B-15

--------------------------------------------------------------------------------





(b)        Effectiveness of Conversion.  If any notice of conversion has been
duly given in accordance with the procedures set forth in Sections 7, 8, 9 and
10 below, then, effective immediately (notwithstanding that any certificate for
any Designated Preferred Stock to be converted has not been surrendered for
conversion) prior to 5:00 p.m., New York City time, on the applicable Conversion
Date, holders of Designated Preferred Stock whose shares of Designated Preferred
Stock are to be converted shall cease to have any rights to such shares of
Designated Preferred Stock (including with respect to dividends) subject to the
right of any such holders to receive any accrued and unpaid dividends to the
Conversion Date on such shares of Designated Preferred Stock and any other
payments to which they are otherwise entitled pursuant to the terms hereof.

(c)        No Rights as Holders of Common Stock Prior to Conversion.  The person
or persons entitled to receive the Shares issuable upon conversion shall be
treated for all purposes as the record holder(s) of such Shares as of 5:00 p.m.,
New York City time, on the applicable Conversion Date notwithstanding that the
stock transfer books of the Corporation may then be closed or certificates
representing such Shares may not be actually delivered on such date, provided
that in the event of a conversion pursuant to Section 9 or 10 below, the
holder(s) of Designated Preferred Stock has complied with Section 9(c) or 10(c),
respectively.  No allowance or adjustment, except as set forth in Section 11,
shall be made in respect of dividends payable to holders of Common Stock of
record as of any date prior to such Conversion Date.  Prior to the applicable
Conversion Date, Shares issuable upon conversion of Designated Preferred Stock
shall not be deemed outstanding for any purpose, and holders of Designated
Preferred Stock shall have no rights with respect to the Common Stock (including
voting rights, rights to respond to tender offers for the Common Stock and
rights to receive any dividends or other distributions on the Common Stock) by
virtue of holding shares of Designated Preferred Stock.

(d)       Delivery of Shares and Cash.  The Corporation shall deliver to the
holders of Designated Preferred Stock that have been converted the Shares and
any amount of cash to which such holders are entitled on or prior to the third
Trading Day immediately following the applicable Conversion Date.  If fewer than
all the shares of Designated Preferred Stock represented by any certificate are
converted, a new certificate shall be issued representing the unconverted shares
of Designated Preferred Stock without charge to the holder thereof.

(e)        Accrued and Unpaid Dividends.  Upon a conversion of any shares of
Designated Preferred Stock as set forth in Sections 6, 7, 8, 9 and 10, the
holders of such shares shall receive all accrued and unpaid dividends on such
shares in cash out of funds legally available therefor or, at the option of the
Corporation, in substitute in whole or in part for such cash, in fully paid and
nonassessable shares of Common Stock legally available for such purpose to, but
excluding, the applicable Conversion Date.  Accrued and unpaid dividends paid in
shares of Common Stock shall be paid by delivering to each holder of Designated
Preferred Stock entitled thereto a number of shares of Common Stock determined
by dividing the total amount of the cash payment of accrued and unpaid dividends
that would otherwise be payable to such holder (rounded to the nearest whole
cent) by the Market Price on the second Trading Day preceding the applicable
Conversion Date.  The issuance of any such shares of Common Stock in such amount
shall constitute full payment of all accrued and unpaid dividends that would
otherwise have been payable.  The Board of Directors of the Corporation shall
determine the form of payment of accrued and unpaid dividends with respect to
any conversion and such election shall be set forth in the applicable notice
provided to holders of the Designated Preferred Stock by the Corporation as set
forth in Sections 7, 8, 9 and 10 below.



Annex B-16

--------------------------------------------------------------------------------





(f)        Dividends Accrued after Record Date.  Any accrued and unpaid
dividends payable on shares of Designated Preferred Stock to be converted on a
Conversion Date that occurs subsequent to the Dividend Record Date for a
Dividend Period shall not be paid to the holder of record of such shares on such
Dividend Record Date, but rather shall be paid to the holder of such shares on
such Conversion Date.

(g)        Notices by the Corporation.  Every notice required to be given by the
Corporation pursuant to Section 7, 8, 9 or 10 below shall be given by first
class mail, postage prepaid, addressed to the holders of record of the
Designated Preferred Stock at their respective last addresses appearing on the
books of the Corporation and shall contain the information required by
Section 7, 8, 9 or 10 hereof, as applicable.  Any notice by the Corporation
mailed within the time period specified in Section 7, 8, 9 or 10 below shall be
conclusively presumed to have been duly given, whether or not the holder
receives such notice, but failure duly to give such notice by mail, or any
defect in such notice or in the mailing thereof, to any holder of shares of
Designated Preferred Stock designated for conversion shall not affect the
validity of the proceedings for the conversion of any other shares of Designated
Preferred Stock.  Notwithstanding the foregoing, if shares of Designated
Preferred Stock are issued in book-entry form through the Depositary or any
other similar facility, any notice by the Corporation may be given to the
holders of Designated Preferred Stock at such time and in any manner permitted
by such facility.

(h)        Conversion Procedures by Holder.  To effect a conversion, a holder of
the Designated Preferred Stock shall:  (i) with respect to a conversion pursuant
to Section 6, 9 or 10, complete and manually sign the conversion notice, if any,
provided by the Corporation or, if applicable, the conversion agent appointed by
the Corporation, or a facsimile of the conversion notice; (ii) with respect to a
conversion pursuant to Section 6, 9 or 10, deliver the completed conversion
notice, (iii) with respect to any conversion, deliver the certificated shares of
Designated Preferred Stock to be converted to the Corporation or, if applicable,
the conversion agent appointed by the Corporation; and (iv) with respect to any
conversion, if required, furnish appropriate endorsements and transfer
documents.  If a holder’s interest is a beneficial interest in a global
certificate representing the Designated Preferred Stock, a holder must comply
with the Depositary’s procedures for converting a beneficial interest in a
global security.

(i)         Taxes and Duties.  A holder of the Designated Preferred Stock shall
not be required to pay any transfer or similar taxes or duties relating to the
issuance or delivery of Shares if such holder of the Designated Preferred Stock
exercises its conversion rights, but such holder of the Designated Preferred
Stock shall be required to pay any transfer or similar tax or duty that may be
payable relating to any transfer involved in the issuance or delivery of Shares
in a name other than the name of such holder.  A certificate representing Shares
shall be issued and delivered only after all applicable taxes and duties, if
any, payable by the holder of the Designated Preferred Stock have been paid in
full.



Annex B-17

--------------------------------------------------------------------------------





(j)         No Fractional Shares.  No fractional shares of Common Stock shall be
issued as a result of any conversion of shares of Designated Preferred Stock or
the payment of accrued and unpaid dividends on the Designated Preferred Stock in
the form of Common Stock.  In lieu of any fractional share of Common Stock
otherwise issuable in respect of any conversion or payment of accrued and unpaid
dividends, the Corporation shall pay an amount in cash (computed to the nearest
cent) equal to such fraction of a share of Common Stock multiplied by the Market
Price on the second Trading Day immediately preceding the applicable Conversion
Date or, in the event of any dividends arising under the Designated Preferred
Stock paid in the form of Common Stock, the Dividend Payment Date (unless there
are no legally available assets with which to make such cash payment, in which
event such cash payment shall be made as soon as possible thereafter).  If more
than one share of the Designated Preferred Stock is surrendered for conversion
at one time by or for the same holder, the number of full shares of Common Stock
issuable upon conversion thereof, including in respect of accrued and unpaid
dividends, shall be computed on the basis of the aggregate number of shares of
the Designated Preferred Stock so surrendered.

(k)        Status of Shares Subject to Conversion.  Shares of Designated
Preferred Stock that are converted in accordance with Sections 6, 7, 8, 9 or 10
shall revert to authorized but unissued shares of Preferred Stock (provided that
any such cancelled shares of Designated Preferred Stock may be reissued only as
shares of any series of Preferred Stock other than Designated Preferred Stock).

Section 7.        Early Conversion.

(a)        Conversion at the Option of the Corporation.  Subject to
Section 7(b), the Corporation shall have the right, at its option to convert, at
any time and from time to time, all or any portion of the Designated Preferred
Stock (but in no event less than one share of the Designated Preferred Stock),
at any time prior to the Mandatory Conversion Date ("Early Conversion"), into a
number of Shares equal to the product of the then-applicable Conversion Rate and
the number of shares of Designated Preferred Stock selected for conversion;
provided, however, notwithstanding anything in this Certificate of Designations
to the contrary, holders of Designated Preferred Stock shall not be entitled to
convert shares of Designated Preferred Stock until the converting holder has
first received any applicable Regulatory Approvals.  In addition to the number
of Shares issuable upon Early Conversion, the holders of shares of Designated
Preferred Stock subject to Early Conversion shall have the right to receive (in
cash or shares of Common Stock at the option of the Corporation in accordance
with Section 6(e)) any accrued and unpaid dividends on such shares to, but
excluding, the Early Conversion Date (including, if applicable, as provided in
Section 3(a) above, dividends on such amount), regardless of whether any
dividends are actually declared.

(b)        Conditions to Early Conversion.  The Corporation’s right of
conversion set forth in Section 7(a) is subject to the fulfillment (or waiver by
the Original Designated Preferred Stockholder with respect to items (ii), (iii)
and (iv) below) at or prior to the Early Conversion Date of each of the
following conditions:



Annex B-18

--------------------------------------------------------------------------------





(i)         the Corporation shall have requested and received from the
Appropriate Federal Banking Agency all requisite approvals of the Early
Conversion;

(ii)        at least $40 million aggregate original liquidation amount of trust
preferred securities issued by IBC Capital Finance II, IBC Capital Finance III,
IBC Capital Finance IV and Midwest Guaranty Trust I (the "Trust Preferred
Securities") shall have been exchanged for Common Stock (the "TP Exchange");

(iii)       the Corporation shall have closed one or more transactions in which
investors other than the Original Designated Preferred Stockholder (each, an
"Equity Investor") have collectively provided a minimum aggregate amount of $100
million in cash proceeds to the Corporation in exchange for Common Stock (each
such investment by an Equity Investor, an "Equity Raise"); provided, however,
that the terms of each such Equity Raise (other than the price per share of
Common Stock issued by the Corporation in each such Equity Raise) shall be
reasonably acceptable to the Original Designated Preferred Shareholder in its
sole discretion; and

(iv)       the Corporation shall have made all applicable adjustments pursuant
to Section 11 that are required to be made on or before the Early Conversion
Date.

(c)        Early Conversion Procedures.  In the event of an Early Conversion,
the Corporation shall provide notice of such conversion to each holder of
Designated Preferred Stock to be converted (such notice, a "Notice of Early
Conversion").  Such Notice of Early Conversion shall be mailed at least 30 days
and not more than 60 days before the date fixed for conversion (the "Early
Conversion Date").  Each Notice of Early Conversion given to a holder shall
state:

(i)         the Early Conversion Date;

(ii)        the number of shares of Designated Preferred Stock to be converted
and, if less than all the shares held by such holder are to be converted, the
number of such shares to be converted from such holder;

(iii)       the Conversion Rate then in effect and whether the Corporation will
pay cash or issue shares of Common Stock (calculated in accordance with Section
6(e) above) in respect of accrued and unpaid dividends; and

(iv)       the place or places where certificates for shares of Designated
Preferred Stock are to be surrendered for issuance of certificates representing
Shares.

(d)       Partial Conversion.  If the Corporation elects to cause less than all
the shares of the Designated Preferred Stock to be converted under this
Section 7, the shares of Designated Preferred Stock to be converted shall be
selected either pro rata or in such other manner as the Board of Directors or a
duly authorized committee thereof may determine to be fair and equitable. 
Subject to the provisions hereof, the Board of Directors or a duly authorized
committee thereof shall have full power and authority to prescribe the terms and
conditions upon which shares of Designated Preferred Stock shall be converted
from time to time pursuant to an Early Conversion.



Annex B-19

--------------------------------------------------------------------------------





Section 8.        Mandatory Conversion.

(a)        Mandatory Conversion.  Each share of Designated Preferred Stock shall
mandatorily convert (unless otherwise previously converted) on the Mandatory
Conversion Date into a number of Shares determined by dividing the Liquidation
Amount by the Market Price on the second Trading Day preceding the Mandatory
Conversion Date; provided, however, notwithstanding anything in this Certificate
of Designations to the contrary, (i) holders of Designated Preferred Stock shall
not be entitled to convert shares of Designated Preferred Stock until the
converting holder has first received any applicable Regulatory Approvals and
(ii) if the entire authorized number of shares of Designated Preferred Stock
would convert into more than the Maximum Amount of Common Stock, prior to
issuing more than the Maximum Amount of Common Stock to the converting holder,
the Corporation shall first receive stockholder approval for the issuance of the
Shares required to be issued in excess of the Maximum Amount of Common Stock. 
The Corporation agrees that it will use its reasonable best efforts to obtain
such stockholder approval. None of the shares of Common Stock issued in any such
conversion may be voted on the proposal submitted to stockholders for such
purpose, including by written consent in lieu of a meeting.  In addition to the
number of Shares issuable upon mandatory conversion, the holders of the shares
of Designated Preferred Stock subject to mandatory conversion shall have the
right to receive any accrued and unpaid dividends on such shares to, but
excluding, the Mandatory Conversion Date (including, if applicable, as provided
in Section 3(a) above, dividends on such amount), regardless of whether any
dividends are actually declared.

(b)        Mandatory Conversion Procedures.  In the event of a mandatory
conversion, the Corporation shall provide notice thereof to each holder of
Designated Preferred Stock to be converted (such notice, a "Notice of Mandatory
Conversion").  Such Notice of Mandatory Conversion shall be mailed at least 30
days and not more than 60 days before the Mandatory Conversion Date.  Each
Notice of Mandatory Conversion given to a holder shall state:

(i)         the Mandatory Conversion Date;

(ii)        that all outstanding shares of Designated Preferred Stock shall be
converted on such date;

(iii)       the Conversion Rate then in effect and whether the Corporation will
pay cash or issue shares of Common Stock (calculated in accordance with Section
6(e) above) in respect of accrued and unpaid dividends; and

(iv)       the place or places where certificates for shares of Designated
Preferred Stock are to be surrendered for issuance of certificates representing
Shares.

Annex B-20

--------------------------------------------------------------------------------



Section 9.        Conversion upon a Specified Corporate Transaction.

(a)        In addition to the right of a holder of Designated Preferred Stock,
at such holder’s option, to convert, at any time and from time to time, all or
any portion of the Designated Preferred Stock as set forth in Section 6, a
holder of Designated Preferred Stock shall have the right, at such holder’s
option, to convert all or any portion of such holder’s Designated Preferred
Stock into a number of Shares equal to the product of the then-applicable
Conversion Rate and the number of shares of Designated Preferred Stock
surrendered for conversion upon the following events (each a "Specified
Corporate Transaction"):

(i)         if the Corporation makes a Special Distribution to all or
substantially all holders of Common Stock, at any time after the Corporation has
given the notice of such distribution as provided in Section 9(b) below until
the earlier of 5:00 p.m., New York City time, on the Business Day preceding the
Ex-Dividend Date for such distribution or any announcement by the Corporation
that such distribution shall not take place;

(ii)        if the Corporation adopts a plan relating to the liquidation or
dissolution of the Corporation, at any time beginning on the Business Day
following the date notice of the Specified Corporate Transaction is given as
provided in Section 9(b) below and ending on the date that is 30 calendar days
after such date; or

(iii)       if the Corporation consolidates or merges with or into any other
Person, or sells, leases, transfers, conveys or otherwise disposes, in one or a
series of related transactions, all or substantially all of its assets and those
of its subsidiaries taken as a whole to any Person that results in any
reclassification, conversion, exchange or cancellation of outstanding shares of
the Capital Stock of the Corporation, other than any merger solely for the
purpose of changing the Corporation’s jurisdiction of incorporation and
resulting in a reclassification, conversion or exchange of outstanding Shares
solely into shares of common stock of the surviving entity, at any time
beginning 15 days prior to the date announced by the Corporation as the
anticipated effective date of the transaction and until and including the date
which is 15 days after the date that is the actual effective date of such
transaction;

provided, however, notwithstanding anything in this Certificate of Designations
to the contrary, holders of Designated Preferred Stock shall not be entitled to
convert shares of Designated Preferred Stock until the converting holder has
first received any applicable Regulatory Approvals.  In addition to the number
of Shares issuable upon conversion in connection with a Specified Corporate
Transaction, the holders of shares of Designated Preferred Stock so converted
shall have the right to receive any accrued and unpaid dividends on such shares
to, but excluding, the Conversion Date (including, if applicable, as provided in
Section 3(a) above, dividends on such amount), regardless of whether any
dividends are actually declared.

(b)        Specified Corporate Transaction Conversion Procedures.  In the event
of a Specified Corporate Transaction, the Corporation shall provide notice
thereof to each holder of Designated Preferred Stock.  In the case of a
Specified Corporate Transaction contemplated by Section 9(a)(i), such notice
shall be mailed at least 30 days prior to the Ex-Dividend Date for such
distribution.  In the case of a Specified Corporate Transaction contemplated by
Section 9(a)(ii), such notice shall be mailed no later than 5 days after the
adoption of the plan of liquidation or dissolution.  In the case of a Specified
Corporate Transaction contemplated by Section 9(a)(iii), such notice shall be
mailed at least 20 days prior to the beginning of the conversion period related
to such Specified Corporate Transaction.  Each such notice given to a holder
shall state, as applicable:



Annex B-21

--------------------------------------------------------------------------------





(i)         a description of the Specified Corporate Transaction, including a
description of the type and amount of the distribution to be made or
consideration to be received per share of Common Stock;

(ii)        the Ex-Dividend Date in the case of a Specified Corporate
Transaction contemplated by Section 9(a)(i), the date of adoption of the plan in
the case of a Specified Corporate Transaction contemplated by Section 9(a)(ii)
or the date on which the Specified Corporate Transaction is anticipated to be
effective in the case of a Specified Corporate Transaction contemplated by
Section 9(a)(iii);

(iii)       the date by which the Specified Corporate Transaction conversion
option must be exercised by a holder of Designated Preferred Stock;

(iv)       the Conversion Rate then in effect and whether the Corporation will
pay cash or issue shares of Common Stock (calculated in accordance with Section
6(e) above) in respect of accrued and unpaid dividends; and

(v)        the place or places where certificates for shares of Designated
Preferred Stock are to be surrendered for issuance of certificates representing
Shares.

(c)        To exercise a Specified Corporate Transaction conversion option, a
holder of the Designated Preferred Stock must, no later than 5:00 p.m., New York
City time, on the date by which the conversion option upon the Specified
Corporate Transaction must be exercised as specified in the Notice of Specified
Corporate Transaction delivered under Section 9(b), comply with the procedures
set forth in Section 6(h) and indicate that it is exercising its conversion
option pursuant to this Section 9.

(d)       If a holder of the Designated Preferred Stock does not elect to
exercise its conversion option pursuant to this Section 9, the shares of
Designated Preferred Stock or successor securities held by it shall remain
outstanding but the holder of the Designated Preferred Stock shall not
thereafter be entitled to convert such holder shares of the Designated Preferred
Stock in accordance with this Section 9.

Section 10.      Conversion upon Change of Control.

(a)        Change of Control.  In addition to the right of a holder of
Designated Preferred Stock, at such holder’s option, to convert, at any time and
from time to time, all or any portion of the Designated Preferred Stock as set
forth in Section 6, a holder of Designated Preferred Stock shall have the right,
at such holder’s option, to convert all or any portion of such holder’s
Designated Preferred Stock into a number of Shares equal to the product of the
then-applicable Conversion Rate and the number of shares of Designated Preferred
Stock surrendered for conversion during the period beginning on the Business Day
following the effective date of the Change of Control (the "Change of Control
Effective Date") and ending on the date that is 30 calendar days after the
Change of Control Effective Date; provided, however, notwithstanding anything in
this Certificate of Designations to the contrary, holders of Designated
Preferred Stock shall not be entitled to convert shares of Designated Preferred
Stock until the converting holder has first received any applicable Regulatory
Approvals.  In addition to the number of Shares issuable upon conversion upon a
Change of Control, the holders of shares of Designated Preferred Stock so
converted shall have the right to receive any accrued and unpaid dividends on
such shares to, but excluding, the Conversion Date (including, if applicable, as
provided in Section 3(a) above, dividends on such amount), regardless of whether
any dividends are actually declared.



Annex B-22

--------------------------------------------------------------------------------





(b)        Change of Control Conversion Procedures.  In the event of a Change of
Control, the Corporation shall provide notice thereof to each holder of
Designated Preferred Stock.  Such notice shall be mailed at least 20 days prior
to the date on which the Corporation anticipates consummating the Change of
Control (or, if later, within two Business Days after the Corporation becomes
aware of a Change of Control).  Each such notice given to a holder shall state:

(i)         a description of the Change of Control;

(ii)        the date on which the Change of Control is anticipated to be
effected or, if known, the Change of Control Effective Date;

(iii)       the date by which the Change of Control conversion option must be
exercised, which shall be 30 calendar days after the Change of Control Effective
Date;

(iv)       the Conversion Rate then in effect and whether the Corporation will
pay cash or issue shares of Common Stock (calculated in accordance with Section
6(e) above) in respect of accrued and unpaid dividends; and

(v)        the place or places where certificates for shares of Designated
Preferred Stock are to be surrendered for issuance of certificates representing
Shares.

(c)        To exercise a Change of Control conversion option, a holder of the
Designated Preferred Stock must, no later than 5:00 p.m., New York City time, on
the date by which the conversion option upon the Change of Control must be
exercised as specified in the notice delivered under Section 10(b), comply with
the procedures set forth in Section 6(h) and indicate that it is exercising its
conversion option pursuant to this Section 10.

(d)       If a holder of the Designated Preferred Stock does not elect to
exercise its conversion option pursuant to this Section 10, the shares of
Designated Preferred Stock or successor securities held by it shall remain
outstanding but the holder of the Designated Preferred Stock shall not
thereafter be entitled to convert such holder shares of the Designated
Convertible Preferred Stock in accordance with this Section 10.

Section 11.      Anti-Dilution Adjustments.  The Conversion Price and the
Conversion Rate shall be subject to adjustment from time to time as follows;
provided, that if more than one Subsection of this Section 11 is applicable to a
single event, the Subsection shall be applied that produces the largest
adjustment and no single event shall cause an adjustment under more than one
Subsection of this Section 11 so as to result in duplication:



Annex B-23

--------------------------------------------------------------------------------





(a)        Stock Splits, Subdivisions, Reclassifications or Combinations.  If
the Corporation shall (i) declare and pay a dividend or make a distribution on
its Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares of Common
Stock, or (iii) combine or reclassify the outstanding shares of Common Stock
into a smaller number of shares of Common Stock, the Conversion Price in effect
at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
adjusted to the number obtained by multiplying the Conversion Price in effect
immediately prior to the record or effective date, as the case may be, for the
dividend, distribution, subdivision, combination or reclassification giving rise
to this adjustment by a fraction (x) the numerator of which shall be the number
of shares of Common Stock outstanding at the time of the record date for such
dividend or distribution or the effective date of such subdivision, combination
or reclassification, in each case, prior to giving effect to such event, and (y)
the denominator of which shall be the number of shares of Common Stock
outstanding immediately after, and solely as a result of, such event.

(b)        Issuances of Common Stock upon TP Exchange.

(i)         Until the date on which the Original Designated Preferred
Stockholder no longer holds the Designated Preferred Stock or any portion
thereof, (A) if (1) the TP Exchange shall have been effected and (2) the
aggregate Total Exchange Value (as specified in the Corporation’s Form S-4 filed
with the Securities and Exchange Commission relating to the TP Exchange) of the
Trust Preferred Securities for purposes of the TP Exchange shall have exceeded
the sum of (i) 85% of the aggregate original liquidation amount of such Trust
Preferred Securities and (ii) all (100%) accrued and unpaid dividends on such
Trust Preferred Securities, then the consideration per share of Common Stock
received by the Corporation in such TP Exchange for purposes of
Section 11(b)(ii) below shall be deemed to equal the number obtained by dividing
(i) the amount equal to the sum of (x) 85% of the aggregate original liquidation
amount of such Trust Preferred Securities and (y) all (100%) accrued and unpaid
dividends on such Trust Preferred Securities by (ii) the number of shares of
Common Stock issued by the Corporation in connection with the TP Exchange.

(ii)        In the event that, after taking into account the adjustments
required pursuant to Section 11(b)(i) above, the Trust Preferred Securities
shall have been converted into shares of Common Stock at a consideration per
share of Common Stock that is less than the Conversion Price in effect
immediately prior to the TP Exchange, then the Conversion Price in effect
immediately prior to the TP Exchange shall be decreased to the number obtained
by multiplying such Conversion Price by a fraction (1) the numerator of which
shall be the sum of (i) the number of shares of Common Stock of the Corporation
outstanding immediately prior to the TP Exchange and (ii) the number of
additional shares of Common Stock which the aggregate consideration deemed to
have been received by the Corporation for the total number of shares of Common
Stock issued in connection with the TP Exchange would purchase at the Conversion
Price in effect immediately prior to the TP Exchange, and (2) the denominator of
which shall be the sum of (i) the number of shares of Common Stock outstanding
immediately prior to the TP Exchange and (ii) the number of shares of Common
Stock issued by the Corporation in connection with the TP Exchange. 



Annex B-24

--------------------------------------------------------------------------------





(iii)       Any adjustment made pursuant to this Section 11(b) shall become
effective immediately upon the date of the TP Exchange.

(e)        Issuances of Common Stock upon an Equity Raise.  Until the date on
which the Original Designated Preferred Stockholder no longer holds the
Designated Preferred Stock or any portion thereof, if the Corporation shall
issue shares of Common Stock (or rights or warrants or other securities
exercisable or convertible into or exchangeable for shares of Common Stock)
(collectively, "Convertible Securities")) to an Equity Investor pursuant to an
Equity Raise (an "Equity Raise Issuance") without consideration or at a
consideration per share of Common Stock (or having a conversion price per share
of Common Stock) that is less than 90% of the Market Price per share of Common
Stock on the Trading Day immediately preceding the pricing of the Equity Raise
offering, then the Conversion Price in effect immediately prior to the Equity
Raise Issuance shall be decreased to the number obtained by multiplying such
Conversion Price by a fraction (A) the numerator of which shall be the sum of
(1) the number of shares of Common Stock of the Corporation outstanding
immediately prior to the Equity Raise Issuance and (2) the number of additional
shares of Common Stock which the aggregate consideration receivable by the
Corporation for the total number of shares of Common Stock issued (or into which
Convertible Securities may be exercised or converted) in connection with the
Equity Raise Issuance would purchase at a consideration per share of 90% of the
Market Price per share of Common Stock on the Trading Day immediately preceding
the pricing of the Equity Raise offering and (B) the denominator of which shall
be the sum of (1) the number of shares of Common Stock outstanding immediately
prior to the Equity Raise Issuance and (2) the number of shares of Common Stock
issued (or into which Convertible Securities may be exercised or converted) to
the Equity Investor in connection with the Equity Raise Issuance.

For purposes of the foregoing, the aggregate consideration receivable by the
Corporation in connection with an Equity Raise Issuance shall be deemed to be
equal to the sum of the net offering price (including the Fair Market Value of
any non-cash consideration and after deduction of any related expenses payable
to third parties) of all Common Stock plus the minimum aggregate amount, if any,
payable upon exercise or conversion of any such Convertible Securities into
shares of Common Stock.  Any adjustment made pursuant to this Section 11(c)
shall become effective immediately upon the date of the applicable Equity Raise
Issuance.

(d)       Other Issuances of Common Stock.  Until the date on which the Original
Designated Preferred Stockholder no longer holds the Designated Preferred Stock
or any portion thereof, if the Corporation shall issue shares of Common Stock or
Convertible Securities other than pursuant to a Permitted Transaction (as
defined below) or a transaction for which Sections 11(a), 11(b) or 11(c) apply
(a "Common Stock Issuance") without consideration or at a consideration per
share (or having a conversion price per share) that is less than the Conversion
Price in effect immediately prior to such Common Stock Issuance, then the
Conversion Price in effect immediately prior to the Common Stock Issuance shall
be decreased to the number obtained by multiplying such Conversion Price by a
fraction (A) the numerator of which shall be the sum of (1) the number of shares
of Common Stock of the Corporation outstanding immediately prior to the Common
Stock Issuance and (2) the number of additional shares of Common Stock which the
aggregate consideration receivable by the Corporation for the total number of
shares of Common Stock issued (or into which convertible securities may be
exercised or converted) in connection with the Common Stock Issuance would
purchase at the Conversion Price in effect immediately prior to such Common
Stock Issuance and (B) the denominator of which shall be the sum of (1) the
number of shares of Common Stock outstanding immediately prior to the Common
Stock Issuance and (2) the number of shares of Common Stock issued (or into
which Convertible Securities may be exercised or converted) in connection with
the Common Stock Issuance.



Annex B-25

--------------------------------------------------------------------------------





For purposes of the foregoing, the aggregate consideration receivable by the
Corporation in connection with a Common Stock Issuance shall be deemed to be
equal to the sum of the net offering price (including the Fair Market Value of
any non-cash consideration and after deduction of any related expenses payable
to third parties) of all such securities plus the minimum aggregate amount, if
any, payable upon exercise or conversion of any such Convertible Securities into
shares of Common Stock; and "Permitted Transactions" shall mean issuances (i) as
consideration for or to fund the acquisition of businesses and/or related assets
at Fair Market Value, (ii) in connection with employee benefit plans and
compensation related arrangements in the ordinary course and consistent with
past practice approved by the Board of Directors, (iii) in connection with a
public or broadly marketed offering and sale of Common Stock or Convertible
Securities for cash conducted by the Corporation or its Affiliates pursuant to
registration under the Securities Act or Rule 144A thereunder on a basis
consistent with capital raising transactions by comparable financial
institutions and (iv) in connection with the exercise of preemptive rights on
terms existing as of the Original Issue Date.  Any adjustment made pursuant to
this Section 11(d) shall become effective immediately upon the date of such
issuance.  For the avoidance of doubt, notwithstanding any other provision
hereof, Section 11(d) shall not apply to any transaction to which Section 11(a),
11(b) or 11(c) applies.

(e)        Other Distributions.  In case the Corporation shall fix a record date
for the making of a distribution to all holders of its shares of Common Stock,
evidences of indebtedness, assets, cash, rights or warrants (excluding Ordinary
Cash Dividends, dividends of its Common Stock and other dividends or
distributions referred to in Section 11(a)), in each such case, the Conversion
Price in effect prior to such record date shall be reduced immediately
thereafter to the price determined by multiplying the Conversion Price in effect
immediately prior to the reduction by the quotient of (x) the Market Price of
the Common Stock on the last Trading Day preceding the first date on which the
Common Stock trades in a regular way (including on the principal national
securities exchange on which the Common Stock is listed or admitted to trading)
without the right to receive such distribution, minus the amount of cash and/or
the Fair Market Value of the securities, evidences of indebtedness, assets,
cash, rights or warrants to be so distributed in respect of one share of Common
Stock (such amount and/or Fair Market Value, the "Per Share Fair Market Value")
divided by (y) such Market Price on such date specified in clause (x); such
adjustment shall be made successively whenever such a record date is fixed.  In
the case of adjustment for a cash dividend that is, or is coincident with, a
regular quarterly cash dividend, the Per Share Fair Market Value would be
reduced by the per share amount of the portion of the cash dividend that would
constitute an Ordinary Cash Dividend.  In the event that such distribution is
not so made, the Conversion Price then in effect shall be readjusted, effective
as of the date when the Board of Directors determines not to distribute such
securities, evidences of indebtedness, assets, rights, cash or warrants, as the
case may be, to the Conversion Price that would then be in effect and the
Conversion Rate if such record date had not been fixed.



Annex B-26

--------------------------------------------------------------------------------





(f)        Certain Repurchases of Common Stock.  In case the Corporation effects
a Pro Rata Repurchase of Common Stock, then the Conversion Price shall be
reduced to the price determined by multiplying the Conversion Price in effect
immediately prior to the Effective Date of such Pro Rata Repurchase by a
fraction of which the numerator shall be (i) the product of (x) the number of
shares of Common Stock outstanding immediately before such Pro Rata Repurchase
and (y) the Market Price of a share of Common Stock on the Trading Day
immediately preceding the first public announcement by the Corporation or any of
its Affiliates of the intent to effect such Pro Rata Repurchase, minus (ii) the
aggregate purchase price of the Pro Rata Repurchase, and of which the
denominator shall be the product of (i) the number of shares of Common Stock
outstanding immediately prior to such Pro Rata Repurchase minus the number of
shares of Common Stock so repurchased and (ii) the Market Price per share of
Common Stock on the Trading Day immediately preceding the first public
announcement by the Corporation or any of its Affiliates of the intent to effect
such Pro Rata Repurchase.  For the avoidance of doubt, no increase to the
Conversion Price shall be made pursuant to this Section 11(f).

(g)        Business Combinations.  In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 11(a)), the right of a holder of Designated Preferred
Stock to receive Shares upon conversion of the Designated Preferred Stock into
Shares shall be converted into the right to convert the Designated Preferred
Stock to acquire the number of shares of stock or other securities or property
(including cash) which the Shares issuable (at the time of such Business
Combination or reclassification) upon conversion of the Designated Preferred
Stock immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification; and in any such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of a holder of
Designated Preferred Stock shall be appropriately adjusted so as to be
applicable, as nearly as may reasonably be, to the right of a holder of
Designated Preferred Stock to convert the Designated Preferred Stock in exchange
for any shares of stock or other securities or property pursuant to this
paragraph.  In determining the kind and amount of stock, securities or the
property receivable upon conversion of the Designated Preferred Stock following
the consummation of such Business Combination, if the holders of Common Stock
have the right to elect the kind or amount of consideration receivable upon
consummation of such Business Combination, then the consideration that a holder
of Designated Preferred Stock shall be entitled to receive upon exercise shall
be deemed to be the types and amounts of consideration received by the majority
of all holders of the shares of Common Stock that affirmatively make an election
(or of all such holders if none make an election).

(h)        Rounding of Calculations; Minimum Adjustments.  All calculations
under this Section 11 shall be made to the nearest one-tenth (1/10th) of a cent
or to the nearest one‑hundredth (1/100th) of a share, as the case may be.  Any
provision of this Section 11 to the contrary notwithstanding, no adjustment in
the Conversion Price or the Conversion Rate shall be made if the amount of such
adjustment would be less than $0.01 or one-tenth (1/10th) of a share of Common
Stock, but any such amount shall be carried forward and an adjustment with
respect thereto shall be made at the time of and together with any subsequent
adjustment which, together with such amount and any other amount or amounts so
carried forward, shall aggregate $0.01 or 1/10th of a share of Common Stock, or
more.



Annex B-27

--------------------------------------------------------------------------------





(i)         Timing of Issuance of Additional Common Stock upon Certain
Adjustments.  In any case in which the provisions of this Section 11 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Corporation may defer until the occurrence of such event
(i) issuing to the holder of Designated Preferred Stock converted after such
record date and before the occurrence of such event the additional shares of
Common Stock issuable upon such conversion by reason of the adjustment required
by such event over and above the Shares issuable upon such conversion before
giving effect to such adjustment and (ii) paying to such holder of Designated
Preferred Stock any amount of cash in lieu of a fractional share of Common
Stock; provided, however, that the Corporation upon request shall deliver to
such holder of Designated Preferred Stock a due bill or other appropriate
instrument evidencing the right of such holder of Designated Preferred Stock to
receive such additional shares, and such cash, upon the occurrence of the event
requiring such adjustment.

(j)         Other Events.  For so long as the Original Designated Preferred
Stockholder holds the Designated Preferred Stock or any portion thereof, if any
event occurs as to which the provisions of this Section 11 are not strictly
applicable or, if strictly applicable, would not, in the good faith judgment of
the Board of Directors of the Corporation, fairly and adequately protect the
conversion rights of the Designated Preferred Stock in accordance with the
essential intent and principles of such provisions, then the Board of Directors
shall make such adjustments in the application of such provisions, in accordance
with such essential intent and principles, as shall be reasonably necessary, in
the good faith opinion of the Board of Directors, to protect such conversion
rights as aforesaid.  The Conversion Price or the Conversion Rate shall not be
adjusted in the event of a change in the par value of the Common Stock or a
change in the jurisdiction of incorporation of the Corporation.

(k)        Statement Regarding Adjustments.  Whenever the Conversion Price or
the Conversion Rate shall be adjusted as provided in this Section 11, the
Corporation shall forthwith file at the principal office of the Corporation a
statement showing in reasonable detail the facts requiring such adjustment and
the Conversion Price that shall be in effect and the Conversion Rate after such
adjustment, and the Corporation shall also cause a copy of such statement to be
sent by mail, first class postage prepaid, to each holder of Designated
Preferred Stock at the address appearing in the Corporation’s records.

(l)         Notice of Adjustment Event.  In the event that the Corporation shall
propose to take any action of the type described in this Section 11 (but only if
the action of the type described in this Section 11 would result in an
adjustment in the Conversion Price or the Conversion Rate or a change in the
type of securities or property to be delivered upon conversion of the Designated
Preferred Stock), the Corporation shall give notice to each holder of Designated
Preferred Stock, in the manner set forth in Section 11(k), which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place.  Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Conversion Price, Conversion Rate and the number,
kind or class of shares or other securities or property which shall be
deliverable upon conversion of the Designated Preferred Stock.  In the case of
any action which would require the fixing of a record date, such notice shall be
given at least 10 days prior to the date so fixed, and in case of all other
action, such notice shall be given at least 15 days prior to the taking of such
proposed action.  Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.



Annex B-28

--------------------------------------------------------------------------------





(m)       Proceedings Prior to Any Action Requiring Adjustment.  As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 11, the Corporation shall take any action which may be
necessary, including obtaining regulatory, NYSE, NASDAQ or other applicable
national securities exchange or stockholder approvals or exemptions, in order
that the Corporation may thereafter validly and legally issue as fully paid and
nonassessable all Shares that the holders of Designated Preferred Stock are
entitled to receive upon conversion of the Designated Preferred Stock pursuant
to this Section 11.

(n)        Adjustment Rules.  Any adjustments pursuant to this Section 11 shall
be made successively whenever an event referred to herein shall occur. 
Notwithstanding any other provision hereof, in no event shall the Conversion
Rate or the Conversion Price be adjusted such that the entire authorized number
of shares of Designated Preferred Stock would convert into more than 144,000,000
shares of Common Stock, minus the amount of any shares of Common Stock issued to
pay accrued dividends on Designated Preferred Stock (the “Maximum Amount”),
unless and until the Corporation receives any stockholder approval for the
issuance of the additional shares of Common Stock, in excess of the Maximum
Amount, required to be issued pursuant to any adjustments hereunder.  The
Corporation agrees that it shall use its reasonable best efforts to obtain or
seek an exemption from obtaining any such stockholder approvals.  None of the
shares of Common Stock issued upon conversion of the Designated Preferred Stock
may be voted on the proposal submitted to stockholders for such purpose,
including written consent in lieu of meeting.

Section 12.      Reservation and Listing of Common Stock.  The Corporation
hereby covenants that any Shares issued upon the conversion of the Designated
Preferred Stock in accordance with this Certificate of Designations shall be
duly and validly authorized and issued, fully paid and nonassessable and free
from all taxes, liens and charges (other than liens or charges created by a
holder of Designated Preferred Stock, income and franchise taxes incurred in
connection with the conversion of the Designated Preferred Stock or taxes in
respect of any transfer occurring contemporaneously therewith).  The Corporation
shall at all times reserve and keep available, out of its authorized but
unissued Common Stock, solely for the purpose of providing for the conversion of
the Designated Preferred Stock, the aggregate number of shares of Common Stock
then issuable upon conversion of the Designated Preferred Stock at any time. 
The Corporation shall (A) procure, at its sole expense, the listing of the
Shares issuable upon conversion of the Designated Preferred Stock at any time,
subject to issuance or notice of issuance, on all principal stock exchanges on
which the Common Stock is then listed or traded and (B) maintain such listings
of such Shares at all times after issuance.  The Corporation shall use
reasonable best efforts to ensure that the Shares may be issued without
violation of any applicable law or regulation or of any requirement of any
securities exchange on which the Shares are listed or traded.

Annex B-29

--------------------------------------------------------------------------------



Section 13.      Voting Rights.

(a)        General.  The holders of Designated Preferred Stock shall not have
any voting rights except as set forth below or as otherwise from time to time
required by law.

(b)        Preferred Stock Directors.  Whenever, at any time or times, dividends
payable on the shares of Designated Preferred Stock have not been paid for an
aggregate of six quarterly Dividend Periods or more, whether or not consecutive,
the authorized number of directors of the Corporation shall automatically be
increased by two and the holders of the Designated Preferred Stock shall have
the right, with holders of shares of any one or more other classes or series of
Voting Parity Stock outstanding at the time, voting together as a class, to
elect two directors (hereinafter the "Preferred Directors" and each a "Preferred
Director") to fill such newly created directorships at the Corporation’s next
annual meeting of stockholders (or at a special meeting called for that purpose
prior to such next annual meeting) and at each subsequent annual meeting of
stockholders until all accrued and unpaid dividends for all past Dividend
Periods, including the latest completed Dividend Period (including, if
applicable as provided in Section 3(a) above, dividends on such amount), on all
outstanding shares of Designated Preferred Stock have been declared and paid in
full at which time such right shall terminate with respect to the Designated
Preferred Stock, except as herein or by law expressly provided, subject to
revesting in the event of each and every subsequent default of the character
above mentioned; provided that it shall be a qualification for election for any
Preferred Director that the election of such Preferred Director shall not cause
the Corporation to violate any corporate governance requirements of any
securities exchange or other trading facility on which securities of the
Corporation may then be listed or traded that listed or traded companies must
have a majority of independent directors.  Upon any termination of the right of
the holders of shares of Designated Preferred Stock and Voting Parity Stock as a
class to vote for directors as provided above, the Preferred Directors shall
cease to be qualified as directors, the term of office of all Preferred
Directors then in office shall terminate immediately and the authorized number
of directors shall be reduced by the number of Preferred Directors elected
pursuant hereto.  Any Preferred Director may be removed at any time, with or
without cause, and any vacancy created thereby may be filled, only by the
affirmative vote of the holders a majority of the shares of Designated Preferred
Stock at the time outstanding voting separately as a class together with the
holders of shares of Voting Parity Stock, to the extent the voting rights of
such holders described above are then exercisable.  If the office of any
Preferred Director becomes vacant for any reason other than removal from office
as aforesaid, the remaining Preferred Director may choose a successor who shall
hold office for the unexpired term in respect of which such vacancy occurred.

(c)        Class Voting Rights as to Particular Matters.  So long as any shares
of Designated Preferred Stock are outstanding, in addition to any other vote or
consent of stockholders required by law or by the Charter, the vote or consent
of the holders of at least 66 2/3% of the shares of Designated Preferred Stock
at the time outstanding, voting as a separate class, given in person or by
proxy, either in writing without a meeting or by vote at any meeting called for
the purpose, shall be necessary for effecting or validating:

(i)         Authorization of Senior Stock.  Any amendment or alteration of the
Certificate of Designations for the Designated Preferred Stock or the Charter to
authorize or create or increase the authorized amount of, or any issuance of,
any shares of, or any securities convertible into or exchangeable or exercisable
for shares of, any class or series of Capital Stock of the Corporation ranking
senior to Designated Preferred Stock with respect to either or both the payment
of dividends and/or the distribution of assets on any liquidation, dissolution
or winding up of the Corporation;



Annex B-30

--------------------------------------------------------------------------------





(ii)        Amendment of Designated Preferred Stock.  Any amendment, alteration
or repeal of any provision of the Certificate of Designations for the Designated
Preferred Stock or the Charter (including, unless no vote on such merger or
consolidation is required by Section 13(c)(iii) below, any amendment, alteration
or repeal by means of a merger, consolidation or otherwise) so as to adversely
affect the rights, preferences, privileges or voting powers of the Designated
Preferred Stock; or

(iii)       Share Exchanges, Reclassifications, Mergers and Consolidations.  Any
consummation of a binding share exchange or reclassification involving the
Designated Preferred Stock, or of a merger or consolidation of the Corporation
with another corporation or other entity, unless in each case (x) the shares of
Designated Preferred Stock remain outstanding or, in the case of any such merger
or consolidation with respect to which the Corporation is not the surviving or
resulting entity, are converted into or exchanged for preference securities of
the surviving or resulting entity or its ultimate parent, and (y) such shares
remaining outstanding or such preference securities, as the case may be, have
such rights, preferences, privileges and voting powers, and limitations and
restrictions thereof, taken as a whole, as are not materially less favorable to
the holders thereof than the rights, preferences, privileges and voting powers,
and limitations and restrictions thereof, of Designated Preferred Stock
immediately prior to such consummation, taken as a whole;

provided, however, that for all purposes of this Section 13(c), any increase in
the amount of the authorized Preferred Stock, including any increase in the
authorized amount of Designated Preferred Stock necessary to satisfy preemptive
or similar rights granted by the Corporation to other persons prior to the
Signing Date, or the creation and issuance, or an increase in the authorized or
issued amount, whether pursuant to preemptive or similar rights or otherwise, of
any other series of Preferred Stock, or any securities convertible into or
exchangeable or exercisable for any other series of Preferred Stock, ranking
equally with and/or junior to Designated Preferred Stock with respect to the
payment of dividends (whether such dividends are cumulative or non-cumulative)
and the distribution of assets upon liquidation, dissolution or winding up of
the Corporation shall not be deemed to adversely affect the rights, preferences,
privileges or voting powers, and shall not require the affirmative vote or
consent of, the holders of outstanding shares of the Designated Preferred Stock.

(d)       Changes after Provision for Redemption or Conversion.  No vote or
consent of the holders of Designated Preferred Stock shall be required pursuant
to Section 13(c) above if, at or prior to the time when any such vote or consent
would otherwise be required pursuant to such Section, all outstanding shares of
the Designated Preferred Stock shall have been redeemed, or shall have been
called for redemption upon proper notice and sufficient funds shall have been
deposited in trust for such redemption, in each case pursuant to Section 5 above
or shall have been converted and sufficient Shares shall have been delivered, in
each case, pursuant to Sections 6, 7, 8, 9 or 10 above.

Annex B-31

--------------------------------------------------------------------------------



(e)        Procedures for Voting and Consents.  The rules and procedures for
calling and conducting any meeting of the holders of Designated Preferred Stock
(including, without limitation, the fixing of a record date in connection
therewith), the solicitation and use of proxies at such a meeting, the obtaining
of written consents and any other aspect or matter with regard to such a meeting
or such consents shall be governed by any rules of the Board of Directors or any
duly authorized committee of the Board of Directors, in its discretion, may
adopt from time to time, which rules and procedures shall conform to the
requirements of the Charter, the Bylaws, and applicable law and the rules of any
national securities exchange or other trading facility on which Designated
Preferred Stock is listed or traded at the time.

Section 14.      Record Holders.  To the fullest extent permitted by applicable
law, the Corporation, the transfer agent, registrar, dividend disbursing agent
and conversion agent may deem and treat the record holder of any share of
Designated Preferred Stock as the true and lawful owner thereof for all
purposes, and neither the Corporation nor such transfer agent, registrar,
dividend disbursing agent or conversion agent shall be affected by any notice to
the contrary.

Section 15.      Prohibited Actions.  The Corporation agrees that it shall not
take any action which would entitle holder(s) of Designated Preferred Stock to
an adjustment of the Conversion Price if the total number of shares of Common
Stock issuable after such action upon conversion of the Designated Preferred
Stock, together with all shares of Common Stock then outstanding and all shares
of Common Stock then issuable upon the exercise of all outstanding options,
warrants, conversion and other rights, would exceed the total number of shares
of Common Stock then authorized by its Charter.

Section 16.      Notices.  All notices or communications in respect of
Designated Preferred Stock shall be sufficiently given if given in writing and
delivered in person or by first class mail, postage prepaid, or if given in such
other manner as may be permitted in this Certificate of Designations, in the
Charter or Bylaws or by applicable law.  Notwithstanding the foregoing, if
shares of Designated Preferred Stock are issued in book-entry form through the
Depositary or any similar facility, such notices may be given to the holders of
Designated Preferred Stock in any manner permitted by such facility.

Section 17.      No Preemptive Rights.  No share of Designated Preferred Stock
shall have any rights of preemption whatsoever as to any securities of the
Corporation, or any warrants, rights or options issued or granted with respect
thereto, regardless of how such securities, or such warrants, rights or options,
may be designated, issued or granted.

Section 18.      Replacement Certificates.  The Corporation shall replace any
mutilated certificate at the holder’s expense upon surrender of that certificate
to the Corporation.  The Corporation shall replace certificates that become
destroyed, stolen or lost at the holder’s expense upon delivery to the
Corporation of reasonably satisfactory evidence that the certificate has been
destroyed, stolen or lost, together with any indemnity that may be reasonably
required by the Corporation.

Section 19.      Other Rights.  The shares of Designated Preferred Stock shall
not have any rights, preferences, privileges or voting powers or relative,
participating, optional or other special rights, or qualifications, limitations
or restrictions thereof, other than as set forth herein or in the Charter or as
provided by applicable law.



Annex B-32

--------------------------------------------------------------------------------



ANNEX C

FORM OF OPINION

a)         The Company is duly organized, validly existing and in good standing
under the laws of the State of Michigan and has all necessary power and
authority to own, operate and lease its properties and to carry on its business
as it is being currently conducted.

b)         Independent Bank has been duly organized and is validly existing and
in good standing under the laws of the State of Michigan and has all necessary
power and authority to own, operate and lease its properties and to carry on its
business as it is being currently conducted.

c)         The outstanding shares of capital stock of the Company have been duly
authorized and are validly issued and outstanding, fully paid and nonassessable,
and subject to no preemptive rights (and were not issued in violation of any
preemptive rights).

d)         The Company has the corporate power and authority to execute and
deliver the Agreement and the Amended Warrant and to carry out its obligations
thereunder (which includes the issuance of the Capital Securities, the
Underlying Common Shares, the Amended Warrant and the Warrant Shares).

e)         The execution, delivery and performance by the Company of the
Agreement and the Amended Warrant and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary corporate
action on the part of the Company and its shareholders, no further approval or
authorization is required on the part of the Company and no further approval or
authorization is required on the part of the Company’s shareholders, including,
without limitation, by any rule or requirement of any national stock exchange.

f)         The Capital Securities have been duly and validly authorized by all
necessary action, and, when issued and delivered pursuant to the Agreement, such
Capital Securities will be duly and validly issued and fully paid and
nonassessable, will not be issued in violation of any preemptive rights, will
not subject the holder thereof to personal liability and will rank senior to all
other series or classes of Preferred Stock, whether or not issued or
outstanding.

g)         The Underlying Common Shares have been duly and validly authorized by
all necessary action and reserved for issuance upon conversion of the Capital
Securities and when so issued in accordance with the terms of the New
Certificate of Designations will be validly issued, fully paid and
nonassessable.

h)         The Amended Warrant has been duly and validly authorized by all
necessary action and, when executed and delivered as contemplated in the
Agreement, will constitute a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, except as the same
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity.



Annex C-1

--------------------------------------------------------------------------------





i)          The Warrant Shares have been duly and validly authorized by all
necessary action and reserved for issuance by the Company and when so issued and
delivered in accordance with the terms of the Amended Warrant will be validly
issued, fully paid and non-assessable.

j)          Assuming the due execution and delivery by the other party thereto,
the Agreement and the Amended Warrant are valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity.

k)         The execution, delivery and performance by the Company of the
Agreement, the Amended Warrant, and the consummation of the transactions
contemplated thereby, and compliance by the Company with the provisions thereof,
will not (A) violate, conflict with, or result in a breach of any provision of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Company or any
Company Subsidiary under any of the terms, conditions or provisions of its
organizational documents or under any material agreement, contract, indenture,
lease, mortgage, power of attorney, evidence of indebtedness, letter of credit,
license, instrument, obligation, purchase or sales order, or other commitment,
whether oral or written, to which it is a party or by which it or any of its
properties is bound or (B) subject to compliance with the statute and
regulations referred to in Section 3.5(b) of the Agreement violate any statute,
rule or regulation or any judgment, ruling, order, writ, injunction or decree
applicable to the Company or any Company Subsidiary or any of their respective
properties or assets except, in the case of clause (B), for those occurrences
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.

l)          Other than the filing of any current report on Form 8-K required to
be filed with the SEC, such filings and approvals as are required to be made or
obtained under any state "blue sky" laws and such consents and approvals that
have been made or obtained no notice to, filing with, exemption or review by, or
authorization, consent or approval of, any Governmental Entity is required to be
made or obtained by the Company in connection with the consummation by the
Company of the Exchange.

m)        The Company is not nor, after giving effect to the issuance of the
Capital Securities pursuant to the Agreement, would be on the date hereof an
"investment company" or an entity "controlled" by an "investment company," as
such terms are defined in the Investment Company Act of 1940, as amended.

Annex C-2

--------------------------------------------------------------------------------



ANNEX D

FORM OF WAIVER

In consideration for the benefits I will receive as a result of the
participation of INDEPENDENT BANK CORPORATION (together with its subsidiaries
and affiliates, the "Company"), which is either my employer or the sole
shareholder of my employer, in the United States Department of the Treasury’s
(the "Treasury") Capital Purchase Program and/or any other economic
stabilization program implemented by the Treasury under the Emergency Economic
Stabilization Act of 2008 (as amended, supplemented, or otherwise modified, the
"EESA") (any such program, including the Capital Purchase Program, a "Program"),
I hereby voluntarily waive any claim against the United States (and each of its
departments and agencies) or the Company or my employer, or any of their
respective directors, officers, employees and agents for any changes to my
compensation or benefits that are required to comply with the executive
compensation and corporate governance requirements of Section 111 of the EESA,
as implemented by any guidance or regulations issued and/or to be issued
thereunder, including without limitation the provisions for the Capital Purchase
Program, as implemented by any guidance or regulation thereunder, including the
rules set forth in 31 C.F.R. Part 30, or any other guidance or regulations under
the EESA and the applicable requirements of the Exchange Agreement by and among
the Company and the Treasury dated as of April 2, 2010, as amended (such
requirements, the "Limitations").

I acknowledge that the Limitations may require modification or termination of
the employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
"golden parachute" agreements), whether or not in writing, that I may have with
the Company or my employer or in which I may participate as they relate to the
period the United States holds any equity or debt securities of the Company
acquired through a Program or for any other period applicable under such Program
or Limitations, as the case may be, and I hereby consent to all such
modifications. 

This waiver includes all claims I may have under the laws of the United States
or any other jurisdiction (whether or not in existence as of the date hereof)
related to the requirements imposed by the Limitations, including without
limitation a claim for any compensation or other payments or benefits I would
otherwise receive, any challenge to the process by which the Limitations are or
were adopted and any tort or constitutional claim about the effect of these
Limitations on my employment relationship and I hereby agree that I will not at
any time initiate, or cause or permit to be initiated on my behalf, any such
claim against the United States, the Company, my employer or their respective
directors, officers, employees or agents in or before any local, state, federal
or other agency, court or body.

I agree that, in the event and to the extent that the Compensation Committee of
the Board of Directors of the Company or similar governing body (the
"Committee") reasonably determines that any compensatory payment and benefit
provided to me, including any bonus or incentive compensation based on
materially inaccurate financial statements or performance criteria, would cause
the Company to fail to be in compliance with the Limitations (such payment or
benefit, an "Excess Payment"), upon notification from the Company, I shall repay
such Excess Payment to the Company within 15 business days. In addition, I agree
that the Company shall have the right to postpone any such payment or benefit
for a reasonable period of time to enable the Committee to determine whether
such payment or benefit would constitute an Excess Payment.



Annex D-1

--------------------------------------------------------------------------------





I understand that any determination by the Committee as to whether or not,
including the manner in which, a payment or benefit needs to be modified,
terminated or repaid in order for the Company to be in compliance with Section
111 of the EESA and/or the Limitations shall be a final and conclusive
determination of the Committee which shall be binding upon me. I further
understand that the Company is relying on this letter from me in connection with
its participation in a Program.

 

Annex D-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I execute this waiver on my own behalf, thereby
communicating my acceptance and acknowledgement to the provisions herein.

 

 

 

Respectfully,

 

 

                                                                       

Name:

Title:

Date:

 

 

Annex D-3

--------------------------------------------------------------------------------



SCHEDULE A

CAPITALIZATION

Response to Section 3.1(b):

Capitalization Date:  March 31, 2010

Common Stock

Par value:  $1.00 per share

Total Authorized:  500,000,000

Outstanding: 24,032,177

Subject to warrants, options, convertible securities, etc.:      

Options:

633,461

Warrants:

3,461,538

Convertible Securities:

N/A

Total:

4,094,999

Reserved for benefit plans and other issuances:  2,111,348

Remaining authorized but unissued:  469,761,476

Shares issued after Capitalization Date (other than pursuant to warrants,
options, convertible securities, etc.  as set forth above):  N/A

Preferred Stock

Par value:  None

Total Authorized:  200,000

Outstanding (by series): 72,000

Reserved for issuance:  None

Remaining authorized but unissued:  128,000

 

Sch. A-1

--------------------------------------------------------------------------------



SCHEDULE B

COMPANY MATERIAL ADVERSE EFFECT

Response to Section 3.7:  None

 

 

 

Sch. B-1

--------------------------------------------------------------------------------

